Exhibit 10.47

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made as of December 31, 2004 (the
“Closing Date”), by and between GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation (“Lender”), and JAMESON INNS FINANCING 01, LP, a Georgia
limited partnership (“Borrower”).

 

AGREEMENT:

 

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

 

1. Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:

 

“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

 

“Affiliate” means any Person that directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

 

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.

 

“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to any of the Borrower Parties.

 

“Borrower Parties” means, collectively, Borrower and any guarantors of the Loan
(including, in each case, any predecessors-in-interest).

 

“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

 

“Business Day” means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

 

“Change of Control” means a change in control of any of the Borrower Parties,
including, without limitation, a change in control resulting from direct or
indirect transfers of voting stock or partnership, membership or other ownership
interests, whether in one or a series of transactions. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any of the
Borrower Parties, as applicable, and a Change of Control will occur if any of
the following occur: (i) any merger or consolidation by any of the Borrower
Parties, as applicable, with or into any other entity and the Borrowing Party is
not the surviving party; or

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

1



--------------------------------------------------------------------------------

(ii) if any “Person” as defined in Section 3(a)(9) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, who, subsequent to the Closing, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), of securities of any of the
Borrower Parties, as applicable, representing 50% or more of the combined voting
power of Borrower’s then outstanding securities (other than indirectly as a
result of the redemption by any of the Borrower Parties, as applicable, of its
securities).

 

“Closing” means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.

 

“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

 

“Default Rate” has the meaning set forth in the Note.

 

“Entity” means any entity that is not a natural person.

 

“Environmental Indemnity Agreement” means the environmental indemnity agreement
dated as of the date of this Agreement executed by Borrower for the benefit of
the Indemnified Parties and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

 

“Event of Default” has the meaning set forth in Section 9.

 

“FCCR Amount” has the meaning set forth in Section 9.A(7).

 

“Fee” means an underwriting, site assessment, valuation, processing and
commitment fee equal to 0.5% of the sum of the Loan Amount for all of the
Premises.

 

“Fixed Charge Coverage Ratio” has the meaning set forth in Section 6.J.

 

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

 

“Guarantors” means Jameson Inns, Inc.

 

“Guaranty” means the unconditional guaranty of payment and performance dated as
of the date of this Agreement executed by Guarantors for the benefit of Lender
with respect to the Loan, as the same may be amended from time to time.

 

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

2



--------------------------------------------------------------------------------

exposure to or release of which is prohibited, limited or regulated by any
Governmental Authority that asserts or may assert jurisdiction over the Premises
or the operations or activity at the Premises, or any chemical, material, gas or
substance that does or is reasonably likely to pose a material hazard to the
health and/or safety of the occupants of the Premises or the owners and/or
occupants of property adjacent to or surrounding the Premises.

 

“Indemnified Parties” means Lender, Environmental Insurer, the trustees under
the Mortgage, if applicable, and any person or entity who is or will have been
involved in the origination of the Loan, any person or entity who is or will
have been involved in the servicing of the Loan, any person or entity in whose
name the encumbrance created by the Mortgage is or will have been recorded,
persons and entities who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, investors or prospective
investors in any Securitization, Participation or Transfer, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefits of third parties), as well as the
respective directors, officers, shareholders, partners, members, employees,
lenders, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other person or entity who
holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Premises, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

 

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties or any prior owner, lessee or occupant of the
Premises in connection with Hazardous Materials, including, without limitation,
the right to receive payments under such indemnity agreements.

 

“Lessee” means Kitchin Hospitality, LLC, and its successors.

 

“Lessee Parties” means, collectively, Lessee and any guarantors of the Lease
(including, in each case, any predecessors in interest).

 

“Lender Entities” means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).

 

“Loan” means the loan for the Premises described in Section 2.

 

“Loan Amount” means $1,950,000.00.

 

“Loan Documents” means, collectively, this Agreement, the Note, the Mortgage,
the Environmental Indemnity Agreement, the UCC-1 Financing Statements, all
guaranties of the Loan, if any, and all other documents, instruments and
agreements executed in connection therewith or contemplated thereby, as the same
may be amended from time to time.

 

“Loan Pool” means: (i) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (ii) in the context of a Transfer,
all loans which are sold, transferred or assigned to the same transferee; and
(iii) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

 

“Master Lease” means the Master Lease Agreement between Borrower and Lessee
dated December 31, 2004.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the Premises,
including, without limitation, the operation of the Premises as a Permitted
Concept, or (ii) Borrower’s ability to perform its obligations under the Loan
Documents.

 

“Mortgage” means the deed of trust, deed to secure debt or mortgage dated as of
the date of this Agreement executed by Borrower for the benefit of Lender with
respect to the Premises, as the same may be amended from time to time.

 

“Note” means the promissory note dated as of the date of this Agreement executed
by Borrower in favor of Lender evidencing the Loan with respect to the Premises,
as the same may be amended, restated and/or substituted from time to time,
including, without limitation, as a result of the payment of the FCCR Amount
pursuant to Section 9.

 

“Obligations” has the meaning set forth in the Mortgage.

 

“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

 

“Other Agreements” means, collectively, all agreements and instruments between,
among or by (1) any of the Borrower Parties and/or any Affiliate of any of the
Borrower Parties (including any Affiliate of any predecessor-in-interest to any
of the Borrower Parties), and, or for the benefit of, (2) any of the Lender
Entities, including, without limitation, promissory notes and guaranties;
provided, however, the term “Other Agreements” shall not include the agreements
and instruments defined as the Loan Documents.

 

“Participation” means one or more grants by Lender or any of the other Lender
Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.

 

“Permitted Concept” means a Jameson Inn hotel.

 

“Permitted Exceptions” means those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the title insurance policies issued by
Title Company to Lender and approved by Lender in its sole discretion in
connection with the closing of the Loan.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

“Personal Property” has the meaning set forth in the Mortgage.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

4



--------------------------------------------------------------------------------

“Premises” means the parcel or parcels of real estate legally described on
Exhibit A attached hereto, together with all rights, privileges and
appurtenances associated therewith and all buildings, fixtures and other
improvements now or hereafter located thereon (whether or not affixed to such
real estate) and the Personal Property.

 

“Questionnaire” means the environmental questionnaire completed on behalf of the
Borrower Parties with respect to the Premises and submitted to Environmental
Insurer in connection with the issuance of the Environmental Policy.

 

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials or USTs.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials or USTs required by any Environmental Law or any
Governmental Authority, any actions to prevent, cure or mitigate any Release,
any action to comply with any Environmental Laws or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or any evaluation
relating to any Hazardous Materials or USTs.

 

“Restoration” has the meaning set forth in the Mortgage.

 

“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans owned by
Lender or any of the other Lender Entities (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities), and the issuance of bonds, certificates, notes or other
instruments evidencing interests in pools of such loans, whether in connection
with a permanent asset securitization or a sale of loans in anticipation of a
permanent asset securitization. Each Securitization shall be undertaken in
accordance with all requirements which may be imposed by the investors or the
rating agencies involved in each such sale, disposition, transfer or assignment
or which may be imposed by applicable securities, tax or other laws or
regulations.

 

“Substitute Documents” has the meaning set forth in Section 11(9).

 

“Substitute Premises” means one or more parcels of real estate substituted for
the Premises in accordance with the requirements of Section 11, together with
all rights, privileges and appurtenances associated therewith and all buildings,
fixtures and other improvements, equipment, trade fixtures, appliances and other
personal property located thereon (whether or not affixed to such real estate).
For purposes of clarity, where two or more parcels of real estate comprise a
Substitute Premises, such parcels or interests shall be aggregated and deemed to
constitute the Substitute Premises for all purposes of this Agreement.

 

“Title Company” means First American Title Insurance Company.

 

“Transfer” means one or more sales, transfers or assignments by Lender or any of
the other Lender Entities to a third party of notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any of the other Lender
Entities or any or all servicing rights with respect thereto.

 

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Lender
shall file with respect to the transactions contemplated by this Agreement.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

5



--------------------------------------------------------------------------------

“U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.

 

“USTs” means any one or combination of below or above ground tanks and
associated piping systems used in connection with the storage, dispensing and
general use of petroleum and petroleum-based substances.

 

2. Transaction. On the terms and subject to the conditions set forth in the Loan
Documents, Lender shall make the Loan. The Loans will be evidenced by the Note
and secured by the Mortgage. Borrower shall repay the outstanding principal
amount of the Loan together with interest thereon in the manner and in
accordance with the terms and conditions of the Note and the other Loan
Documents. The Loan shall be advanced at the Closing in cash or otherwise
immediately available funds subject to any prorations and adjustments required
by this Agreement. The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the conditions contained in the loan commitment issued by Lender to Borrower
with respect to the Loan and the “Loan Closing Checklist” prepared by Lender
with respect to the Loan.

 

3. Escrow Agent; Closing Costs. Borrower and Lender hereby employ Title Company
to act as escrow agent in connection with the transactions described in this
Agreement. Borrower and Lender will deliver to Title Company all documents, pay
to Title Company all sums and do or cause to be done all other things necessary
or required by this Agreement, in the reasonable judgment of Title Company, to
enable Title Company to comply herewith and to enable any title insurance policy
provided for herein to be issued. Title Company shall not cause the transaction
to close unless and until it has received written instructions from Lender and
Borrower to do so. Title Company is authorized to pay, from any funds held by it
for Lender’s or Borrower’s respective credit all amounts necessary to procure
the delivery of such documents and to pay, on behalf of Lender and Borrower, all
charges and obligations payable by them, respectively. Borrower will pay all
charges payable by it to Title Company. Title Company is authorized, in the
event any conflicting demand is made upon it concerning these instructions or
the escrow, at its election, to hold any documents and/or funds deposited
hereunder until an action shall be brought in a court of competent jurisdiction
to determine the rights of Borrower and Lender or to interplead such documents
and/or funds in an action brought in any such court. Deposit by Title Company of
such documents and funds, after deducting therefrom its charges and its expenses
and attorneys’ fees incurred in connection with any such court action, shall
relieve Title Company of all further liability and responsibility for such
documents and funds. Title Company’s receipt of this Agreement and opening of an
escrow pursuant to this Agreement shall be deemed to constitute conclusive
evidence of Title Company’s agreement to be bound by the terms and conditions of
this Agreement pertaining to Title Company. Disbursement of any funds shall be
made by check, certified check or wire transfer, as directed by Borrower and
Lender. Title Company shall be under no obligation to disburse any funds
represented by check or draft, and no check or draft shall be payment to Title
Company in compliance with any of the requirements hereof, until it is advised
by the bank in which such check or draft is deposited that such check or draft
has been honored. Title Company is authorized to act upon any statement
furnished by the holder or payee, or a collection agent for the holder or payee,
of any lien on or charge or assessment in connection with the Premises,
concerning the amount of such charge or assessment or the amount secured by such
lien, without liability or responsibility for the accuracy of such statement.
The employment of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of any title insurance policy issued pursuant to the
provisions thereof.

 

4. Closing Conditions. The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions:

 

A. Title Insurance Commitments. Lender shall have received for the Premises a
preliminary title report and irrevocable commitment to insure title in the
amount of the Loan, by means of a

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

6



--------------------------------------------------------------------------------

mortgagee’s, ALTA extended coverage policy of title insurance (or its
equivalent, in the event such form is not issued in the jurisdiction where the
Premises is located) issued by Title Company showing Borrower vested with good
and marketable fee title in the real property comprising such Premises,
committing to insure Lender’s first priority lien upon and security interest in
such real property subject only to Permitted Exceptions, and containing such
endorsements as Lender may require.

 

B. Survey. Lender shall have received (i) a current ALTA survey of the Premises
or its equivalent, the form and substance of which shall be satisfactory to
Lender in its reasonable discretion and (ii) the Site and Utility Plans. Lender
shall have obtained a flood certificate indicating that the location of the
Premises is not within the 100-year flood plain or identified as a special flood
hazard area as defined by the Federal Emergency Management Agency, or if the
Premises is in such a flood plain or special flood hazard area, Borrower shall
have provided Lender with evidence of flood insurance maintained on the Premises
in an amount and on terms and conditions reasonably satisfactory to Lender.

 

C. Environmental. Lender shall have completed such environmental due diligence
of the Premises as it deems necessary or advisable in its sole discretion,
including, without limitation, receiving an Environmental Policy with respect to
the Premises, and Lender shall have approved the environmental condition of the
Premises in its sole discretion.

 

D. Compliance With Representations, Warranties and Covenants. All of the
representations and warranties set forth in Section 5 shall be true, correct and
complete as of the Closing Date, and Borrower shall be in compliance with each
of the covenants set forth in Section 6 as of the Closing Date. No event shall
have occurred or condition shall exist or information shall have been disclosed
by Borrower or discovered by Lender which has had or would be reasonably likely
to have a material adverse effect on the Premises, any of the Borrower Parties
or Lender’s willingness to consummate the transaction contemplated by this
Agreement, as determined by Lender in its sole and absolute discretion.

 

E. Proof of Insurance. Borrower shall have delivered to Lender certificates of
insurance and copies of insurance policies showing that all insurance required
by the Loan Documents and providing coverage and limits satisfactory to Lender
are in full force and effect.

 

F. Legal Opinions. Borrower shall have delivered to Lender such legal opinions
as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.

 

G. Fee and Closing Costs. Borrower shall have paid the Fee to Lender and shall
have paid all costs of the transactions described in this Agreement, including,
without limitation, the cost of title insurance premiums and all endorsements
required by Lender, survey charges, UCC and litigation search charges, the
attorneys’ fees of Borrower, reasonable attorneys’ fees and expenses of Lender,
the cost of the environmental due diligence undertaken pursuant to Section 4.C,
including, without limitation, the cost of the Environmental Policy, Lender’s
site inspection costs and fees, stamp taxes, mortgage taxes, transfer fees,
escrow, filing and recording fees and UCC filing and recording fees (including
preparation, filing and recording fees for UCC continuation statements).
Borrower shall have also paid all real and personal property and other
applicable taxes and assessments and other charges relating to the Premises
which are due and payable on or prior to the Closing Date as well as taxes and
assessments due and payable subsequent to the Closing Date but which Title
Company requires to be paid at Closing as a condition to the issuance of the
title insurance policy described in Section 4.A.

 

H Closing Documents. At or prior to the Closing Date, Lender and/or the Borrower
Parties, as may be appropriate, shall have executed and delivered or shall have
caused to be executed and delivered to Lender, or as Lender may otherwise
direct, the Loan Documents and such other documents, payments, instruments and
certificates, as Lender may require in form acceptable to Lender.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

7



--------------------------------------------------------------------------------

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with the Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

 

5. Representations and Warranties of Borrower. The representations and
warranties of Borrower contained in this Section are being made by Borrower as
of the Closing Date to induce Lender to enter into this Agreement and consummate
the transactions contemplated herein and shall survive the Closing. Borrower
represents and warrants to Lender (and Environmental Insurer solely with respect
to Section 5.K) as follows:

 

A. Financial Information. Borrower has delivered to Lender certain financial
statements and other information concerning the Borrower Parties in connection
with the transaction described in this Agreement (collectively, the “Financial
Information”). The Financial Information is true, correct and complete in all
material respects; there have been no amendments to the Financial Information
since the date such Financial Information was prepared or delivered to Lender.
Borrower understands that Lender is relying upon the Financial Information and
Borrower represents that such reliance is reasonable. All financial statements
included in the Financial Information were prepared in accordance with GAAP and
fairly present as of the date of such financial statements the financial
condition of each individual or entity to which they pertain. No change has
occurred with respect to the financial condition of any of the Borrower Parties
and/or the Premises as reflected in the Financial Information, which has not
been disclosed in writing to Lender or has had, or could reasonably be expected
to result in, a Material Adverse Effect.

 

B. Organization and Authority. Each of the Borrower Parties (other than
individuals), as applicable, is duly organized or formed, validly existing and
in good standing under the laws of its state of incorporation or formation.
Borrower is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in each state where the Premises are
located, and each of the Borrower Parties is qualified as a foreign corporation,
partnership or limited liability company, as applicable, to do business in any
other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. All necessary action has been
taken to authorize the execution, delivery and performance by the Borrower
Parties of this Agreement and the other Loan Documents. The person(s) who have
executed this Agreement on behalf of Borrower are duly authorized so to do.
Borrower is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate” or “foreign person” (as those terms are defined by the Internal
Revenue Code of 1986, as amended). Borrower’s U.S. Federal Tax Identification
number, Organization Identification number and principal place of business are
correctly set forth on the signature page of this Agreement. None of the
Borrower Parties, and no individual or entity owning directly or indirectly any
interest in any of the Borrower Parties, is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the representation contained in this sentence
shall not apply to any Person to the extent such Person’s interest is in or
through a U.S. Publicly-Traded Entity.

 

C. Enforceability of Documents. Upon execution by the Borrower Parties, this
Agreement and the other Loan Documents shall constitute the legal, valid and
binding obligations of the Borrower Parties, respectively, enforceable against
the Borrower Parties in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

 

D. Litigation. There are no suits, actions, proceedings or investigations
pending, or to the best of its knowledge, threatened against or involving the
Borrower Parties or the Premises before any arbitrator or Governmental
Authority, except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

8



--------------------------------------------------------------------------------

E. Absence of Breaches or Defaults. The Borrower Parties are not, and the
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, the Premises or any of the
property of any of the Borrower Parties is subject or bound, except for such
breaches or defaults which, individually or in the aggregate, have not had, and
would not reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any applicable law, statute, regulation,
rule, ordinance, code, rule or order. The Premises is not subject to any right
of first refusal, right of first offer or option to purchase or lease granted to
a third party.

 

F. Utilities. Adequate public utilities are available at the Premises to permit
utilization of the Premises as a Permitted Concept and all utility connection
fees and use charges will have been paid in full prior to delinquency.

 

G. Zoning; Compliance With Laws. The Premises is in compliance with all
applicable zoning requirements, and the use of the Premises as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Borrower Parties and the Premises are in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.

 

H. Area Development; Wetlands. No condemnation or eminent domain proceedings
affecting the Premises have been commenced or, to the best of Borrower’s
knowledge, are contemplated. Neither the Premises, nor to the best of Borrower’s
knowledge, the real property bordering the Premises, are designated by any
Governmental Authority as a wetlands.

 

I. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Premises as a Permitted Concept
are in full force and effect, except for such licenses and permits the failure
of which to obtain has not had, and would not reasonably be expected to result
in, a Material Adverse Effect. Adequate rights of access to public roads and
ways are available to the Premises for unrestricted ingress and egress and
otherwise to permit utilization of the Premises for their intended purposes, and
all such public roads and ways have been completed and dedicated to public use.

 

J. Condition of Premises. The Premises, including the Personal Property, is in
good condition and repair and well maintained, ordinary wear and tear excepted,
fully equipped and operational, free from structural defects, safe and properly
lighted.

 

K. Environmental. The representations and warranties of Borrower set forth in
Section 2 of the Environmental Indemnity Agreement, together with the
corresponding definitions, are incorporated by reference into this Agreement as
if stated in full in this Agreement. Lender has charged Borrower a fee for the
Environmental Policy. Borrower acknowledges that the Environmental Policy is for
the sole protection of Lender and will not protect Borrower or provide Borrower
with any coverage thereunder. Borrower acknowledges and agrees that
Environmental Insurer may rely on the environmental representations and
warranties incorporated by reference into this subsection K, that Environmental
Insurer is an intended third-party beneficiary of such representations and
warranties and that Environmental Insurer shall have all rights and remedies
available at law or in equity as a result of a breach of such representations
and warranties, including, to the extent applicable, the right of subrogation.

 

L. Title to Premises; First Priority Lien. Fee title to the real property
comprising the Premises is vested in Borrower, free and clear of all liens,
encumbrances, charges and security interests of any nature whatsoever, except
the Permitted Exceptions. Borrower is owner of all Personal Property (other than
certain computer equipment leased by Borrower), free and clear of all liens,
encumbrances,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

9



--------------------------------------------------------------------------------

charges and security interests of any nature whatsoever, and no Affiliate of
Borrower owns any of the Personal Property. Upon Closing, Lender shall have a
first priority lien upon and security interest in the Premises pursuant to the
Mortgage and the UCC-1 Financing Statements.

 

M. No Mechanics’ Liens. There are no delinquent accounts payable or mechanics’
liens in favor of any materialman, laborer, or any other person or entity in
connection with labor or materials furnished to or performed on any portion of
the Premises; and no work has been performed or is in progress nor have
materials been supplied to the Premises or agreements entered into for work to
be performed or materials to be supplied to the Premises prior to the date
hereof, which will be delinquent on or before the Closing Date.

 

N. Nonconsolidation. (1) Borrower maintains correct and complete books and
records of account separate from all other Persons. Where necessary or
appropriate, Borrower has disclosed the nature of the transaction contemplated
by the Loan Documents and Borrower’s independent status to its creditors.
Borrower has not commingled its assets and its liabilities with those of any
other Person.

 

(2) Borrower maintains its own checking account or accounts with commercial
banking institutions separate from other Persons.

 

(3) To the extent that Borrower shares the same employees with other Persons,
the salaries of and the expenses related to providing benefits to such employees
have been fairly and nonarbitrarily allocated among such Persons, with the
result that each such Person bears its fair share of the salary and benefit
costs associated with all such common employees.

 

(4) To the extent that Borrower jointly contracts with other Persons to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing are, and at all times shall be, fairly and
nonarbitrarily allocated among such Persons, with the result that each such
Person bears its fair share of such costs. To the extent that Borrower contracts
or does business with vendors or service providers where the goods or services
provided are or shall be partially for the benefit of other Persons, the costs
incurred in so doing are fairly and nonarbitrarily allocated to or among such
Persons for whose benefit the goods or services are provided, with the result
that each such Person bears its fair share of such costs.

 

(5) To the extent that Borrower or other Persons have offices in the same
location, there is a fair, appropriate and nonarbitrary allocation of overhead
among them, with the result that each such Person bears its fair share of such
expenses.

 

(6) Borrower has not incurred any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent, including, without limitation, liability for
the debts of any other Person (and Borrower has not held itself out as being
liable for the debts of any other Person), other than the Loan and trade and
operational debt incurred in the ordinary course of business with trade
creditors and in amounts as are normal and reasonable under the circumstances.
Borrower is not a guarantor of any obligations.

 

(7) Borrower is not presently a party to a pledge of its assets for the benefit
of other Persons. Borrower has not made any loans or advances to any third party
(including any Affiliate or constituent party of Borrower).

 

(8) Borrower has conducted its affairs strictly in accordance with its
organizational documents including Borrower’s general partner’s organizational
documents and has observed all necessary, appropriate and customary formalities.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

10



--------------------------------------------------------------------------------

(9) Borrower does not hold itself out to the public or to any of its individual
creditors as being a unified entity with assets and liabilities in common with
any other Person.

 

(10) Borrower (a) is solvent, (b) is able to pay its obligations as they become
due and (c) is not and shall not be engaged in any business or transaction for
which its remaining capital is or may be unreasonably small.

 

(11) Borrower has no actual intent to hinder, delay or defraud creditors in
connection with any of the transactions contemplated herein or intent to incur
(or belief that it is incurring) debts beyond its ability to pay the same as
they mature.

 

(12) Borrower has not, as to itself or as to other Persons, (a) commenced any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Borrower or other Persons or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Borrower or its debts or other Persons or their
debts or (b) sought appointment of a receiver, trustee, custodian or other
similar official for Borrower or for all or any substantial part of its or other
Person’s assets or made a general assignment for the benefit of Borrower’s
creditors.

 

O. Money Laundering. (1) Borrower has taken all reasonable measures, in
accordance with all applicable Anti-Money Laundering Laws, with respect to each
holder of a direct or indirect interest in the Borrower Parties, to assure that
funds invested by such holders in the Borrower Parties are derived from legal
sources; provided, however, none of the foregoing shall apply to any Person to
the extent that such Person’s interest is in or through a U.S. Publicly-Traded
Entity.

 

(2) To Borrower’s knowledge after making due inquiry, none of the Borrower
Parties nor any holder of a direct or indirect interest in the Borrower Parties
(a) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, any violation of any Anti-Money Laundering Laws,
or drug trafficking, terrorist-related activities or other money laundering
predicated crimes or a violation of the BSA, (b) has been assessed civil
penalties under these or related laws, or (c) has had any of its funds seized or
forfeited in an action under these or related laws; provided, however, none of
the foregoing shall apply to any Person to the extent that such Person’s
interest is in or through a U.S. Publicly-Traded Entity.

 

(3) Borrower has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by law, to ensure that the
Borrower Parties are and shall be in compliance with all (i) Anti-Money
Laundering Laws and (ii) OFAC Laws and Regulations.

 

6. Covenants. Borrower covenants to Lender (and Environmental Insurer solely
with respect to Section 6.F) from and after the Closing Date and until all of
the Obligations are satisfied in full, as follows:

 

A. Payment of the Note. Borrower shall punctually pay, or cause to be paid, the
principal, interest and all other sums to become due in respect of the Note and
the other Loan Documents in accordance with the Note and the other Loan
Documents. Borrower shall authorize Lender to establish arrangements whereby all
scheduled payments made in respect of the Obligations are transferred by
Automated Clearing House Debit initiated by Lender directly from an account at a
U.S. bank in the name of Borrower to such account as Lender may designate or as
Lender may otherwise designate.

 

B. Title. Borrower shall maintain good and marketable fee simple title to the
real property comprising the Premises and title to the Personal Property, free
and clear of all liens, encumbrances, charges and other exceptions to title,
except the Permitted Exceptions. Lender shall have valid first liens upon and
security interests in the Premises, including the Personal Property, pursuant to
the Mortgage and the UCC-1 Financing Statements

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

11



--------------------------------------------------------------------------------

C. Organization and Status of Borrower; Preservation of Existence. Each of the
Borrower Parties (other than individuals), as applicable, shall be validly
existing and in good standing under the laws of its state of incorporation or
formation. Borrower shall be qualified as a foreign corporation, partnership or
limited liability company to do business in each state where the Premises are
located, and each of the Borrower Parties shall be qualified as a foreign
corporation, partnership or limited liability company in any other jurisdiction
where the failure to be qualified would reasonably be expected to result in a
Material Adverse Effect. Borrower shall preserve its current form of
organization and shall not change its legal name, its state of formation, nor,
in one transaction or a series of related transactions, merge with or into, or
consolidate with, any other entity without providing, in each case, Lender with
30 days’ prior written notice and obtaining Lender’s prior written consent (to
the extent such consent is required under Section 7 of this Agreement). In
addition, Borrower shall require, and shall take reasonable measures to comply
with the requirement, that no individual or entity owning directly or indirectly
any interest in any of the Borrower Parties is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the covenant contained in this sentence shall
not apply to any Person to the extent that such Person’s interest is in or
through a U.S. Publicly-Traded Entity.

 

D. Licenses and Permits. All required licenses and permits, both governmental
and private, to use and operate the Premises as a Permitted Concept shall be
maintained in full force and effect.

 

E. Compliance With Laws Generally. The use and occupation of the Premises, and
the condition thereof, including, without limitation, any Restoration, shall
comply with all Applicable Regulations now or hereafter in effect, including,
without limitation, the OFAC Laws and Regulations and Anti-Money Laundering
Laws. In addition, the Borrower Parties shall comply with all Applicable
Regulations now or hereafter in effect. Without limiting the generality of the
other provisions of this Section, Borrower shall comply with the ADA, and all
regulations promulgated thereunder, as it affects the Premises.

 

F. Compliance With Environmental Provisions. The covenants, obligations and
agreements of Borrower set forth in Sections 3 through 7 of the Environmental
Indemnity Agreement, together with the corresponding definitions, are
incorporated by reference into this Agreement as if stated in full in this
Agreement.

 

G. Financial Statements. Within 45 days after the end of each fiscal quarter and
within 120 days after the end of each fiscal year of Borrower, Borrower shall
deliver to Lender (a) complete financial statements of the Borrower Parties
including a balance sheet, profit and loss statement, statement of cash flows
and all other related schedules for the fiscal period then ended; (b) income
statements for the business at the Premises; and (c) such other financial
information as Lender may reasonably request in order to establish compliance
with the financial covenants in the Loan Documents, including, without
limitation, Section 6.J of this Agreement. All such financial statements shall
be prepared in accordance with GAAP from period to period, and shall be
certified to be accurate and complete by Borrower (or the Treasurer or other
appropriate officer of Borrower). In the event the property and business at the
Premises is ordinarily consolidated with other business for financial statement
purposes, such financial statements shall be prepared on a consolidated basis
showing separately the sales, profits and losses, assets and liabilities
pertaining to the Premises with the basis for allocation of overhead of other
charges being clearly set forth. The financial statements delivered to Lender
need not be audited, but Borrower shall deliver to Lender copies of any audited
financial statements of Borrower which may be prepared, as soon as they are
available. Borrower shall also cause to be delivered to Lender copies of any
financial statements required to be delivered to Borrower by any tenants of the
Premises.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

12



--------------------------------------------------------------------------------

H. Lost Note. Borrower shall, if the Note is mutilated, destroyed, lost or
stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from Lender of
an affidavit and indemnity in a form reasonably acceptable to Lender and
Borrower stipulating that the Note has been mutilated, destroyed, lost or
stolen, in substitution therefor, a new promissory note containing the same
terms and conditions as the Lost Note with a notation thereon of the unpaid
principal and accrued and unpaid interest. Borrower shall provide fifteen (15)
days’ prior notice to Lender before making any payments to third parties in
connection with the Lost Note.

 

I. Inspections. Borrower shall, during normal business hours (or at any time in
the event of an emergency), (1) provide Lender and Lender’s officers, employees,
agents, advisors, attorneys, accountants, architects, and engineers with access
to the Premises, all drawings, plans, and specifications for the Premises in
possession of any of the Borrower Parties, all engineering reports relating to
the Premises in the possession of any of the Borrower Parties, the files,
correspondence and documents relating to the Premises, and the financial books
and records, including lists of delinquencies, relating to the ownership,
operation, and maintenance of the Premises (including, without limitation, any
of the foregoing information stored in any computer files), (2) allow such
persons to make such inspections, tests, copies, and verifications as Lender
considers necessary, and (3) if Borrower is in breach of the Fixed Charge
Coverage Ratio requirement set forth in the following subsection J, pay expenses
reasonably incurred by Lender from time to time in conducting such inspections,
tests, copies and verifications upon demand (such amounts to bear interest at
the Default Rate if not paid upon demand until paid).

 

J. Fixed Charge Coverage Ratio. Borrower shall maintain (i) a Fixed Charge
Coverage Ratio at the Premises of at least 1.3:1 prior to dividend payouts, and
(ii) a Fixed Charge Coverage Ratio at an aggregate level for all seven (7)
properties securing the Obligations of at least 1.0:1 after dividend payouts,
payments on stockholder loans or increases in stockholder receivables, both as
determined as of the last day of each fiscal year of Borrower. For purposes of
this Section, the term “Fixed Charge Coverage Ratio” shall mean with respect to
the twelve month period of time immediately preceding the date of determination,
the ratio calculated for such period of time, each as determined in accordance
with GAAP, of (a) Cash Available, to (b) Fixed Charges.

 

For purposes of this Section, the following terms shall be defined as set forth
below:

 

“Cash Available” shall be calculated by determining Net Operating Income (“NOI”)
before interest, taxes, depreciation, amortization, management fees, replacement
reserves, and lease/rent payments, in accordance with the Uniform System of
Accounts for Hotels and in conformance with GAAP, and then deducting from NOI
four (4%) percent of total room revenues as an assumed reserve for replacement
(or actual reserve for replacement if greater) and four (4%) percent of total
room revenues as an assumed management fee (or actual management fee if
greater).

 

“Fixed Charges” shall mean principal and interest payments on all debt
obligations and all lease/rent payments due in the applicable year.

 

K. Affiliate Transactions. Unless otherwise approved by Lender, all transactions
between Borrower and any of its Affiliates shall be on terms substantially as
advantageous to Borrower as those which could be obtained by Borrower in a
comparable arm’s length transaction with a non-Affiliate of Borrower.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

13



--------------------------------------------------------------------------------

L. Compliance Certificates. Within 60 days after the end of each fiscal year of
Borrower, Borrower shall deliver a compliance certificate to Lender in a form to
be provided by Lender in order to establish that Borrower is in compliance in
all material respects with all of its obligations, duties and covenants under
the Loan Documents.

 

M. Nonconsolidation. (1) Borrower shall at all times maintain correct and
complete books and records of account separate from all other Persons. Where
necessary or appropriate, Borrower shall disclose the nature of the transaction
contemplated by the Loan Documents and Borrower’s independent status to its
creditors. Borrower shall not own or lease any assets other than the Premises,
nor engage in any business other than owning and leasing the Premises, including
financing the Premises with Lender. Borrower shall not commingle its assets and
its liabilities with those of any other Person.

 

(2) Borrower shall maintain its own checking account or accounts with commercial
banking institutions separate from other Persons.

 

(3) To the extent that Borrower shares the same employees with other Persons,
the salaries of and the expenses related to providing benefits to such
employees, at all times shall be, fairly and nonarbitrarily allocated among such
Persons, with the result that each such Person shall bear its fair share of the
salary and benefit costs associated with all such common employees.

 

(4) To the extent that Borrower jointly contracts with other Persons to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing at all times shall be, fairly and nonarbitrarily
allocated among such Persons, with the result that each such Person shall bear
its fair share of such costs. To the extent that Borrower contracts or does
business with vendors or service providers where the goods or services provided
are or shall be partially for the benefit of other Persons, the costs incurred
in so doing at all times shall be, fairly and nonarbitrarily allocated to or
among such Persons for whose benefit the goods or services are provided, with
the result that each such Person shall bear its fair share of such costs. All
transactions between Borrower and other Persons shall be only on an arm’s-length
basis.

 

(5) To the extent that Borrower or other Persons have offices in the same
location, there shall be a fair, appropriate and nonarbitrary allocation of
overhead among them, with the result that each such Person shall bear its fair
share of such expenses.

 

(6) Borrower shall not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation or
assuming liability for the debts of any other Person and Borrower will not hold
itself out as being liable for the debts of any other Person), other than the
Loan and trade and operational debt incurred in the ordinary course of business
with trade creditors and in amounts as are normal and reasonable under the
circumstances. No indebtedness other than the Loan may be secured (subordinate
or pari passu) by the Premises or any portion thereof.

 

(7) Borrower shall not enter into any contract or agreement with any Affiliate
of Borrower, any constituent party of Borrower or any Affiliate of any
constituent party of Borrower except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such party.

 

(8) Except as contemplated by the Loan Documents, Borrower shall not pledge,
grant any security interest in, hypothecate or otherwise encumber its assets for
the benefit of any other Persons.

 

(9) Borrower shall issue separate financial statements prepared not less
frequently than annually and prepared according to GAAP.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

14



--------------------------------------------------------------------------------

(10) Borrower shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character in light of its
contemplated business operations.

 

(11) Borrower shall conduct its affairs strictly in accordance with its
organizational documents, including Borrower’s general partner’s organizational
documents and shall observe all necessary, appropriate and customary
formalities. The books, records and accounts of Borrower shall at all times be
maintained in a manner permitting the assets and liabilities of Borrower to be
easily separated and readily ascertained from those of any other Person and
Borrower shall file its own tax returns.

 

(12) Borrower shall not hold itself out to the public or to any of its
individual creditors as being a unified entity with assets and liabilities in
common with any other Person. Borrower shall maintain and utilize separate
stationery, invoices and checks.

 

(13) Borrower shall not make any loans or advances to any third party (including
any Affiliate of Borrower or constituent party of Borrower).

 

(14) Borrower shall not, as to itself or as to other Persons, (a) commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Borrower or other Persons or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Borrower or its debts or other Persons or their
debts or (b) seek appointment of a receiver, trustee, custodian or other similar
official for Borrower or for all or any substantial part of its or other
Person’s assets or make a general assignment for the benefit of Borrower’s
creditors. Borrower shall not take any action in furtherance of, or indicating
its consents to, approval of or acquiescence in, any of the acts set forth
above. Borrower shall not be unable to, or admit in writing its inability to,
pay its debts.

 

N. OFAC Laws and Regulations. Borrower shall immediately notify Lender in
writing if any individual or entity owning directly or indirectly any interest
in any of the Borrower Parties or any director, officer, member, manager or
partner of any of such holders is an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations, or is under investigation by any governmental entity for, or has
been charged with, or convicted of, drug trafficking, terrorist-related
activities or any violation of Anti-Money Laundering Laws, has been assessed
civil penalties under these or related laws, or has had funds seized or
forfeited in an action under these or related laws; provided, however, the
covenant contained in this sentence shall not apply to any Person to the extent
that such Person’s interest is in or through a U.S. Publicly-Traded Entity.

 

O. Master Lease. The Master Lease shall be maintained in full force and effect.
No event shall occur nor shall any condition exist which, with the giving of
notice or the lapse of time or both, would constitute a breach or default under
the Master Lease. Borrower shall give prompt notice to Lender of any claim of
default by or to the Lessee under the Master Lease and shall provide Lender with
a copy of any default notice given or received by the Lessee under the Master
Lease and any information submitted or referenced in support of such claim of
default. Borrower shall also give prompt notice to Lender of the expiration or
termination of the Master Lease.

 

7. Prohibition on Change of Control and Pledge. Without limiting the terms and
conditions of Section 3.09 of the Mortgage, Borrower agrees that, from and after
the Closing Date and until all of the Obligations are satisfied in full, without
the prior written consent of Lender: (1) no Change of Control shall occur; and
(2) no interest in any of the Borrower Parties shall be pledged, encumbered,
hypothecated or assigned as collateral for any obligation of any of the Borrower
Parties (each, a “Pledge”). In addition, no interest in any of the Borrower
Parties, or in any individual or person owning directly or indirectly any
interest in any of the Borrower Parties, shall be transferred, assigned or

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

15



--------------------------------------------------------------------------------

conveyed to any individual or person whose property or interests are subject to
being blocked under any of the OFAC Laws and Regulations and/or who is in
violation of any of the OFAC Laws and Regulations, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Borrower and Lender that (A) the transferee or
any person who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations, and (B) the transferee has taken reasonable measures
to assure than any individual or entity who owns directly or indirectly any
interest in transferee, is not an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of the OFAC Laws and Regulations;
provided, however, the covenant contained in this sentence shall not apply to
any Person to the extent that such Person’s interest is in or through a U.S.
Publicly-Traded Entity.

 

Lender’s consent to a Change of Control and/or Pledge shall be subject to the
satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (i) the execution and delivery of
such modifications to the terms of the Loan Documents as Lender shall request,
(ii) the proposed Change of Control and/or Pledge having been approved by each
of the rating agencies which have issued ratings in connection with any
Securitization of the Loan as well as any other rating agency selected by
Lender, and (iii) the proposed transferee having agreed to comply with all of
the terms and conditions of the Loan Documents (including any modifications
requested by Lender pursuant to clause (i) above). In addition, any such consent
shall be conditioned upon payment by Borrower to Lender of (x) a fee equal to
one percent (1%) of the then outstanding principal balance of the Note and (y)
all out-of-pocket costs and expenses incurred by Lender in connection with such
consent, including, without limitation, reasonable attorneys’ fees. Lender shall
not be required to demonstrate any actual impairment of its security or any
increased risk of default hereunder in order to declare the Obligations
immediately due and payable upon a Change of Control or Pledge in violation of
this Section. The provisions of this Section shall apply to every Change of
Control or Pledge regardless of whether voluntary or not, or whether or not
Lender has consented to any previous Change of Control or Pledge.

 

8. Transaction Characterization. It is the intent of the parties hereto that the
business relationship created by the Loan Documents is solely that of creditor
and debtor and has been entered into by both parties in reliance upon the
economic and legal bargains contained in the Loan Documents. None of the
agreements contained in the Loan Documents is intended, nor shall the same be
deemed or construed, to create a partnership (either de jure or de facto)
between Borrower and Lender, to make them joint venturers, to make Borrower an
agent, legal representative, partner, subsidiary or employee of Lender, nor to
make Lender in any way responsible for the debts, obligations or losses of
Borrower.

 

9. Default and Remedies. A. Each of the following shall be deemed an event of
default by Borrower (each, an “Event of Default”):

 

(1) If any representation or warranty of any of the Borrower Parties set forth
in any of the Loan Documents is false in any material respect when made, or if
any of the Borrower Parties renders any statement or account which is false in
any material respect.

 

(2) If any principal, interest or other monetary sum due under the Note, the
Mortgage or any other Loan Document is not paid within five days after the date
when due; provided, however, notwithstanding the occurrence of such an Event of
Default, Lender shall not be entitled to exercise its rights and remedies set
forth below unless and until Lender shall have given Borrower notice thereof and
a period of five days from the delivery of such notice shall have elapsed
without such Event of Default being cured.

 

(3) If Borrower fails to observe or perform any of the other covenants (except
with respect to a breach of the Fixed Charge Coverage Ratio, which breach is
addressed in subitem (7) below),

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

16



--------------------------------------------------------------------------------

conditions, or obligations of this Agreement; provided, however, if any such
failure does not involve the payment of any monetary sum, is not willful or
intentional, does not place any rights or interest in collateral of Lender in
immediate jeopardy, and is within the reasonable power of Borrower to promptly
cure after receipt of notice thereof, all as determined by Lender in its
reasonable discretion, then such failure shall not constitute an Event of
Default hereunder, unless otherwise expressly provided herein, unless and until
Lender shall have given Borrower notice thereof and a period of 30 days shall
have elapsed, during which period Borrower may correct or cure such failure,
upon failure of which an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required. If such
failure cannot reasonably be cured within such 30-day period, as determined by
Lender in its reasonable discretion, and Borrower is diligently pursuing a cure
of such failure, then Borrower shall have a reasonable period to cure such
failure beyond such 30-day period, which shall not exceed 90 days after
receiving notice of the failure from Lender. If Borrower shall fail to correct
or cure such failure within such 90-day period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind
being required.

 

(4) If any of the Borrower Parties becomes insolvent within the meaning of the
Code, files or notifies Lender that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.

 

(5) If there is an “Event of Default” or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any other Loan
Document, or any of the Other Agreements.

 

(6) If a final, nonappealable judgment is rendered by a court against any of the
Borrower Parties which (i) has a material adverse effect on the operation of the
Premises as a Permitted Concept, or (ii) is in an amount greater than
$100,000.00 and not covered by insurance, and, in either case, is not discharged
or provision made for such discharge within 60 days from the date of entry of
such judgment.

 

(7) If there is a breach of the Fixed Charge Coverage Ratio requirement and
Lender shall have given Borrower notice thereof and Borrower shall have failed
within a period of 30 days from the delivery of such notice to (i) pay to Lender
the FCCR Amount (without premium or penalty), (ii) prepay the Note in whole but
not in part (without premium or penalty) or (iii) notify Lender of Borrower’s
election to substitute a Substitute Premises for the Premises in accordance with
the terms of Section 11 (the failure of Borrower to complete such substitution
within 60 days after Lender shall have given the notice discussed above shall be
deemed to be an Event of Default without further notice or demand of any kind
being required). For purposes of the preceding sentence, “FCCR Amount” means
that sum of money which, when subtracted from the outstanding principal amount
of the Note, and assuming the resulting principal balance is reamortized in
equal monthly payments over the remaining term of the Note at the rate of
interest set forth therein, will result in an adjusted Fixed Charge Coverage
Ratio for the Premises of at least 1.3:1 based on the prior year’s operations.
Promptly after Borrower’s payment of the FCCR Amount, Borrower and Lender shall
execute an amendment to the Note in form and substance reasonably acceptable to
Lender reducing the principal amount payable to Lender under the Note and
reamortizing the principal amount of the Note in equal monthly payments over the
then remaining term of the Note at the rate of interest set forth therein.
Notwithstanding the foregoing, if there is a breach of the Fixed Charged
Coverage Ratio with regard to the Premises only, and the aggregate Fixed Charge
Coverage Ratio for all seven (7) properties securing the Obligations is 1.5:1 or
greater, Borrower shall have a twelve (12) month time period within which to
cure the breach at the Premises.

 

(8) If there is a breach or default, after the passage of all applicable notice
and cure or grace periods, under the Master Lease, or if the Master Lease
terminates or expires prior to the payment in full of the Note.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

17



--------------------------------------------------------------------------------

(9) If Borrower fails to maintain (or cause the Lessee to maintain) the Premises
in a clean, safe and orderly manner, in compliance with all applicable laws and
regulations, to periodically upgrade (or cause the Lessee to upgrade) the
Premises, and/or to operate the Premises (or cause the Lessee to operate the
Premises) in accordance with reasonable management standards.

 

B. Upon the occurrence and during the continuance of an Event of Default,
subject to the limitations set forth in subsection A, Lender may declare all or
any part of the obligations of Borrower under the Note, this Agreement and any
other Loan Document to be due and payable, and the same shall thereupon become
due and payable without any presentment, demand, protest or notice of any kind
except as otherwise expressly provided herein, and Borrower hereby waives notice
of intent to accelerate the obligations secured by the Mortgage and notice of
acceleration. Thereafter, Lender may exercise, at its option, concurrently,
successively or in any combination, all remedies available at law or in equity,
including without limitation any one or more of the remedies available under the
Note, the Mortgage or any other Loan Document. Neither the acceptance of this
Agreement nor its enforcement shall prejudice or in any manner affect Lender’s
right to realize upon or enforce any other security now or hereafter held by
Lender, it being agreed that Lender shall be entitled to enforce this Agreement
and any other security now or hereafter held by Lender in such order and manner
as it may in its absolute discretion determine. No remedy herein conferred upon
or reserved to Lender is intended to be exclusive of any other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Lender, or to which Lender
may be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Lender.

 

10. Indemnity; Release. A. Initially capitalized terms in this Section that are
not otherwise defined in this Agreement shall have the meanings set forth in the
Environmental Indemnity Agreement. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense) (collectively, “Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party’s gross negligence or willful misconduct; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower’s
interest in the Premises or Borrower’s failure to act in respect of matters
which are or were the obligation of Borrower under the Loan Documents), and
costs of Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (1) any presence of any Hazardous Materials in, on, above, or
under the Premises; (2) any past, present or Threatened Release in, on, above,
under or from the Premises; (3) any activity by Borrower, any person or entity
affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Premises of any Hazardous
Materials at any time located in, under, on or above the Premises; (4) any
activity by Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in connection with any actual or proposed
Remediation of any Hazardous Materials at any time located in, under, on or
above the Premises, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (5) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Premises or operations
thereon, including but not limited to any failure by

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

18



--------------------------------------------------------------------------------

Borrower, any person or entity affiliated with Borrower or any tenant or other
user of the Premises to comply with any order of any Governmental Authority in
connection with any Environmental Laws; (6) the imposition, recording or filing
or the threatened imposition, recording or filing of any Environmental Lien
encumbering the Premises; (7) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Agreement; (8) any past, present or threatened injury to, destruction of or loss
of natural resources in any way connected with the Premises, including but not
limited to costs to investigate and assess such injury, destruction or loss; (9)
any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials owned or possessed by Borrower, any person or entity
affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials; (10) any acts of Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises, in
accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites selected by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises,
from which there is a Release, or a Threatened Release of any Hazardous
Materials which causes the incurrence of costs for Remediation; (11) any
personal injury, wrongful death, or property damage arising under any statutory
or common law or tort law theory, including but not limited to damages assessed
for the maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Premises; or (12) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations pursuant to this
Agreement.

 

B. Borrower fully and completely releases, waives and covenants not to assert
any claims, liabilities, actions, defenses, challenges, contests or other
opposition against Lender and Environmental Insurer, however characterized,
known or unknown, foreseen or unforeseen, now existing or arising in the future,
relating to this Agreement and any Hazardous Materials, Releases and/or
Remediation on, at or affecting the Premises.

 

11. Substitution. Borrower shall have the right to obtain a release of all liens
granted in favor of Lender with respect to the Premises by substituting a
Substitute Premises for the Premises if permitted by the terms of Section
9.A(7), subject to fulfillment of the following conditions:

 

(1) Borrower shall provide Lender with notice of its intention to substitute a
Substitute Premises within the applicable 30 day period contemplated by Section
9.A(7) and the closing of the substitution shall take place within the
applicable 60 day period contemplated by such subsection.

 

(2) Borrower must provide for the substitution of a Substitute Premises, and the
proposed Substitute Premises must: (a) be a Permitted Concept, in good condition
and repair, ordinary wear and tear excepted; (b) have for the twelve month
period preceding the date of the closing of such substitution a Fixed Charge
Coverage Ratio (with the definitions of Section 6.J being deemed to be modified
if necessary and as applicable to provide for a calculation of the Fixed Charge
Coverage Ratio for the Premises on an individual basis rather than on an
aggregate basis with other properties) at least equal to the Fixed Charge
Coverage Ratio for the Premises being replaced and the substitution must cure
the breach of the Fixed Charge Coverage Ratio requirement; (c) be owned in fee
simple by Borrower; (d) Borrower’s right, title and interest in and to the
proposed Substitute Premises shall be free and clear of all liens, restrictions,
easements and encumbrances, except such matters as are acceptable to Lender (the
“Substitute Premises Permitted Exceptions”); (e) have a fair market value no
less than the greater of the then fair market value of the Premises to be
replaced or the fair market value of the Premises as of the Closing, all as
reasonably determined by Lender’s in-house inspectors and underwriters.

 

(3) Lender shall have inspected and approved the Substitute Premises utilizing
such site inspection and underwriting approval criteria that would be used by a
prudent institutional mortgage loan lender. Borrower shall have paid all costs
and expenses resulting from such proposed substitution,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

19



--------------------------------------------------------------------------------

including, without limitation, the cost of title insurance premiums and all
endorsements required by Lender, survey charges, UCC and litigation search
charges, the attorneys’ fees of Borrower, reasonable attorneys’ fees and
expenses of Lender, the cost of the environmental due diligence undertaken
pursuant to subsection (6) below, including, without limitation, the cost of
environmental insurance, Lender’s site inspection costs and fees, stamp taxes,
mortgage taxes, transfer fees, escrow, filing and recording fees and UCC filing
and recording fees (including preparation, filing and recording fees for UCC
continuation statements).

 

(4) Lender shall have received a preliminary title report and irrevocable
commitment to insure title in the amount of the then outstanding principal
balance of the Loan relating to the Premises to be replaced by means of a
mortgagee’s ALTA extended coverage policy of title insurance (or its equivalent,
in the event such form is not issued in the jurisdiction where the proposed
Substitute Premises is located) for such proposed Substitute Premises issued by
Title Company showing Borrower vested with good and marketable title in the real
property comprising the Substitute Premises and committing to insure Lender’s
first priority lien upon and security interest in the proposed Substitute
Premises, subject only to the Substitute Premises Permitted Exceptions and
containing endorsements substantially comparable to those required by Lender at
the Closing.

 

(5) Lender shall have received a current ALTA survey of such proposed Substitute
Premises or its equivalent, the form of which shall be comparable to those
received by Lender at the Closing and sufficient to cause the standard survey
exceptions set forth in the title policy referred to in the preceding subsection
to be deleted, and disclosing no matters other than the Substitute Premises
Permitted Exceptions.

 

(6) Lender shall have completed such environmental due diligence of the proposed
Substitute Premises as it deems necessary or advisable in its sole discretion,
including, without limitation, receiving an environmental insurance policy with
respect to such proposed Substitute Premises in a form and substance and issued
by such environmental insurance company as is acceptable to Lender, and Lender
shall have approved the environmental condition of the Substitute Premises based
on such environmental due diligence as Lender deems necessary or advisable in
its sole discretion; provided, however, from and after such time as the Loan is
included in a Securitization, this subitem (6) shall be modified to read as
follows: Lender shall have completed such environmental due diligence of the
proposed Substitute Premises as a prudent institutional mortgage loan lender,
including, without limitation, receiving an environmental insurance policy with
respect to such proposed Substitute Premises in a form and substance and issued
by such environmental insurance company as is acceptable to a prudent
institutional mortgage loan lender, and Lender shall have approved the
environmental due diligence as a prudent institutional mortgage loan lender
would deem necessary or advisable.

 

(7) Borrower shall deliver, or cause to be delivered, such legal opinions as
Lender may reasonably require with respect to the proposed substitution, all in
a form and substance which would be satisfactory to a prudent institutional
mortgage loan lender and its counsel. If the Loan is part of a Securitization,
such opinions shall include, without limitation, an opinion of counsel to the
rating agencies which have issued ratings in connection with such Securitization
that the substitution does not constitute a “significant modification” of such
Loan under Section 1001 of the Internal Revenue Code or otherwise cause a tax to
be imposed on a “prohibited transaction” by any REMIC Trust.

 

(8) No Event of Default shall have occurred and be continuing under any of the
Loan Documents.

 

(9) The Borrower Parties shall have executed such documents as are comparable to
the security documents executed and delivered at Closing, as applicable (but
with such revisions as may be reasonably required by Lender to address matters
unique to the Substitute Premises) or amendments to such documents, including,
without limitation, a Mortgage, Guaranty and UCC-1 Financing Statements

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

20



--------------------------------------------------------------------------------

(the “Substitute Documents”), to provide Lender with a first priority lien on
the proposed Substitute Premises, subject only to the Substitute Premises
Permitted Exceptions, and all other rights, remedies and benefits with respect
to the proposed Substitute Premises which Lender holds in the Premises to be
replaced, all of which documents shall be in a form and substance which would be
satisfactory to a prudent institutional mortgage loan lender.

 

(10) The representations and warranties set forth in the Substitute Documents
and Section 5 of this Agreement applicable to the proposed Substitute Premises
shall be true and correct in all material respects as of the date of
substitution, and Borrower shall have delivered to Lender an officer’s
certificate to that effect.

 

(11) Borrower shall have delivered to Lender certificates of insurance and
insurance policies showing that all insurance required by the Substitute
Documents is in full force and effect.

 

Upon satisfaction of the foregoing conditions with respect to the release of the
Premises: (a) the proposed Substitute Premises shall be deemed substituted for
the replaced Premises; (b) the Loan Amount for the Substitute Premises shall be
the same as for the replaced Premises; (c) the Substitute Premises shall be
referred to herein as a “Premises” and included within the definition of
“Premises” and shall secure the same Obligations as were secured by the replaced
Premises; (d) the Substitute Documents shall be dated as of the date of the
substitution; and (e) Lender will release, or cause to be released, the lien of
the Mortgage, UCC-1 Financing Statements and any other Loan Documents
encumbering the replaced Premises; and (f) at the closing of the substitution,
Borrower may convey without warranty or recourse the Premises to a third party
other than any of the Borrower Parties.

 

12. Miscellaneous Provisions.

 

A. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement or any of the
other Loan Documents shall be in writing and given by (i) hand delivery, (ii)
facsimile, (iii) express overnight delivery service or (iv) certified or
registered mail, return receipt requested, and shall be deemed to have been
delivered upon (a) receipt, if hand delivered, (b) transmission, if delivered by
facsimile, (c) the next Business Day, if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or facsimile numbers, as applicable) specified below. If to Borrower:
JAMESON INNS FINANCE 01, LP, 8 Perimeter Center East, Suite 8050, Atlanta,
Georgia 30346, Attention: Craig R. Kitchin, Telephone: 770-481-0305, Telecopy:
770-901-9020; and if to Lender: GE Capital Franchise Finance Corporation, 17207
North Perimeter Drive, Scottsdale, AZ 85255, Attention: Collateral Management,
Telephone: 480-585-4500, Telecopy: 480-585-2225.

 

B. Real Estate Commission. Lender and Borrower represent and warrant to each
other that they have dealt with no real estate or mortgage broker, agent, finder
or other intermediary in connection with the transactions contemplated by this
Agreement or the other Loan Documents. Lender and Borrower shall indemnify and
hold each other harmless from and against any costs, claims or expenses,
including attorneys’ fees, arising out of the breach of their respective
representations and warranties contained within this Section.

 

C. Waiver and Amendment; Document Review. (1) No provisions of this Agreement or
the other Loan Documents shall be deemed waived or amended except by a written
instrument unambiguously setting forth the matter waived or amended and signed
by the party against which enforcement of such waiver or amendment is sought.
Waiver of any matter shall not be deemed a waiver of the same or any other
matter on any future occasion.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

21



--------------------------------------------------------------------------------

(2) In the event Borrower makes any request upon Lender requiring Lender or
Lender’s attorneys to review and/or prepare (or cause to be reviewed and/or
prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Borrower shall (x) reimburse Lender promptly upon Lender’s
demand for all out-of-pocket costs and expenses incurred by Lender in connection
with such review and/or preparation, including, without limitation, reasonable
attorneys’ fees, and (y) pay Lender a reasonable processing and review fee.

 

D. Captions. Captions are used throughout this Agreement and the other Loan
Documents for convenience of reference only and shall not be considered in any
manner in the construction or interpretation hereof.

 

E. Lender’s Liability. Notwithstanding anything to the contrary provided in this
Agreement or the other Loan Documents, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the other Loan Documents by Lender, that (1) there shall be absolutely no
personal liability on the part of any shareholder, director, officer or employee
of Lender, with respect to any of the terms, covenants and conditions of this
Agreement or the other Loan Documents, (2) Borrower waives all claims, demands
and causes of action against Lender’s officers, directors, employees and agents
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender and (3) Borrower shall look solely to the assets of Lender for the
satisfaction of each and every remedy of Borrower in the event of any breach by
Lender of any of the terms, covenants and conditions of this Agreement or the
other Loan Documents to be performed by Lender, such exculpation of liability to
be absolute and without any exception whatsoever.

 

F. Severability. The provisions of this Agreement and the other Loan Documents
shall be deemed severable. If any part of this Agreement or the other Loan
Documents shall be held invalid, illegal or unenforceable, the remainder shall
remain in full force and effect, and such invalid, illegal or unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

 

G. Construction Generally. This Agreement and the other Loan Documents have been
entered into by parties who are experienced in sophisticated and complex matters
similar to the transaction contemplated by this Agreement and the other Loan
Documents and are entered into by both parties in reliance upon the economic and
legal bargains contained therein and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party. Borrower and Lender were each represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.

 

H. Further Assurances. Borrower will, at its sole cost and expense, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, documents, conveyances, notes, mortgages, deeds
of trust, assignments, security agreements, financing statements and assurances
as Lender shall from time to time reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Loan Documents, to
perfect any lien or security interest granted in any of the Loan Documents and
for the better assuring and confirming of all of Lender’s rights, powers and
remedies under the Loan Documents.

 

I. Attorneys’ Fees. In the event of any judicial or other adversarial proceeding
between the parties concerning this Agreement or the other Loan Documents, the
prevailing party shall be entitled to recover its attorneys’ fees and other
costs in addition to any other relief to which it may be entitled.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

22



--------------------------------------------------------------------------------

J. Entire Agreement. This Agreement and the other Loan Documents, together with
any other certificates, instruments or agreements to be delivered in connection
therewith, constitute the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between Borrower and Lender with respect to the
subject matter of this Agreement and the other Loan Documents. Notwithstanding
anything in this Agreement and the other Loan Documents to the contrary, with
respect to the Premises, upon the execution and delivery of this Agreement by
Borrower and Lender, any bid proposals or loan commitments with respect to the
transactions contemplated by this Agreement shall be deemed null and void and of
no further force and effect and the terms and conditions of this Agreement shall
control notwithstanding that such terms and conditions may be inconsistent with
or vary from those set forth in such bid proposals or loan commitments.

 

K. Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower acknowledges
that this Agreement and the other Loan Documents were substantially negotiated
in the State of Arizona, this Agreement and the other Loan Documents were
executed by Lender in the State of Arizona and delivered by Borrower in the
State of Arizona, all payments under the Note will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Agreement or any of the other Loan
Documents, the parties hereto hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and Borrower consents
that it may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be governed by and construed under the laws of the
State of Arizona, without giving effect to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions of this Agreement or the Note, then,
as to those provisions only, the laws of the state where the Premises is located
shall be deemed to apply. Nothing in this Section shall limit or restrict the
right of Lender to commence any proceeding in the federal or state courts
located in the state in which the Premises is located to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under this
Agreement or the other Loan Documents.

 

L. Counterparts. This Agreement and the other Loan Documents may be executed in
one or more counterparts, each of which shall be deemed an original.

 

M. Assignments by Lender; Binding Effect. Lender may assign in whole or in part
its rights under this Agreement, including, without limitation, in connection
with any Transfer, Participation and/or Securitization. Upon any unconditional
assignment of Lender’s entire right and interest hereunder, Lender shall
automatically be relieved, from and after the date of such assignment, of
liability for the performance of any obligation of Lender contained herein. This
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and permitted
assigns, including, without limitation, any United States trustee, any debtor in
possession or any trustee appointed from a private panel.

 

N. Survival. Except for the conditions of Closing described in Section 2, which
shall be satisfied or waived as of the Closing Date, all representations,
warranties, agreements, obligations and indemnities of Borrower and Lender set
forth in this Agreement and the other Loan Documents shall survive the Closing.

 

O. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL
ISSUES

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

23



--------------------------------------------------------------------------------

PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS
WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS
BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND
LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

 

P. Transfers, Participations and Securitizations. (1) A material inducement to
Lender’s willingness to complete the transactions contemplated by the Loan
Documents is Borrower’s agreement that Lender may, at any time, complete a
Transfer, Participation or Securitization with respect to the Note, Mortgage
and/or any of the other Loan Documents or any or all servicing rights with
respect thereto.

 

(2) Borrower agrees to cooperate in good faith with Lender in connection with
any such Transfer, Participation and/or Securitization of the Note, Mortgage
and/or any of the other Loan Documents, or any or all servicing rights with
respect thereto, including, without limitation (i) providing such documents,
financial and other data, and other information and materials (the
“Disclosures”) which would typically be required with respect to the Borrower
Parties and the Manager by a purchaser, transferee, assignee, servicer,
participant, investor or rating agency involved with respect to such Transfer,
Participation and/or Securitization, as applicable; provided, however, the
Borrower Parties and the Manager shall not be required to make Disclosures of
any confidential information or any information which has not previously been
made public unless required by applicable federal or state securities laws; and
(ii) amending the terms of the transactions evidenced by the Loan Documents to
the extent necessary so as to satisfy the reasonable requirements of purchasers,
transferees, assignees, servicers, participants, investors or selected rating
agencies involved in any such Transfer, Participation or Securitization, so long
as such amendments would not have a material adverse effect upon the Borrower
Parties or the transactions contemplated hereunder. Lender shall be responsible
for preparing at its expense any documents evidencing the amendments referred to
in the preceding subitem (ii).

 

(3) Borrower consents to Lender providing the Disclosures, as well as any other
information which Lender may now have or hereafter acquire with respect to the
Premises or Manager or the financial condition of the Borrower Parties to each
purchaser, transferee, assignee, servicer, participant, investor or rating
agency involved with respect to each Transfer, Participation and/or
Securitization, as applicable. Lender and Borrower (and their respective
Affiliates) shall each pay their own attorneys’ fees and other out-of-pocket
expenses incurred in connection with the performance of their respective
obligations under this Section.

 

(4) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (a) an Event of Default or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any Loan
Document or Other Agreement which relates to a loan or sale/leaseback
transaction which has not been the subject of a Securitization, Participation or
Transfer shall not constitute an Event of Default or a breach or default, as
applicable, under any Loan Document or

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

24



--------------------------------------------------------------------------------

Other Agreement which relates to a loan which has been the subject of a
Securitization, Participation or Transfer; (b) an Event of Default or a breach
or default, after the passage of all applicable notice and cure or grace
periods, under any Loan Document or Other Agreement which relates to a loan
which is included in any Loan Pool shall not constitute an Event of Default or a
breach or default, as applicable, under any Loan Document or Other Agreement
which relates to a loan which is included in any other Loan Pool; (c) the Loan
Documents and Other Agreements corresponding to the loans in any Loan Pool shall
not secure the obligations of any of the Borrower Parties contained in any Loan
Document or Other Agreement which does not correspond to a loan in such Loan
Pool; and (d) the Loan Documents and Other Agreements which do not correspond to
a loan in any Loan Pool shall not secure the obligations of any of the Borrower
Parties contained in any Loan Document or Other Agreement which does correspond
to a loan in such Loan Pool.

 

Q. Estoppel Certificate. At any time, and from time to time, each party agrees,
promptly and in no event later than fifteen (15) days after a request from the
other party, to execute, acknowledge and deliver to the other party a
certificate in the form supplied by the other party, certifying: (a) to its
knowledge, whether there are then any existing defaults by it or the other party
in the performance of their respective obligations under this Agreement or any
of the other Loan Documents, and, if there are any such defaults, specifying the
nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as of
the date first above written.

 

LENDER:

GE CAPITAL FRANCHISE FINANCE

CORPORATION, a Delaware corporation

By

 

/s/ Kelley A. Hallford

--------------------------------------------------------------------------------

Printed Name:

 

Kelley A. Hallford

Its:

 

Vice President

BORROWER:

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By:

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

   

Steven A. Curlee, Vice President-Legal

U.S. Federal Tax Identification Number:

20-2056628

Organization Identification Number:

 

0475084

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

26



--------------------------------------------------------------------------------

STATE OF ARIZONA   )     ) SS. COUNTY OF MARICOPA   )

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Kelley A. Hallford, Vice President of GE Capital Franchise Finance Corporation,
a Delaware corporation, on behalf of the corporation.

 

/s/ Mary J. Samuels

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

       

April 15, 2005

--------------------------------------------------------------------------------

 

STATE OF GEORGIA

  )     ) SS.

COUNTY OF DEKALB

  )

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Steven A. Curlee, Vice President-Legal of Jameson Inns, Inc., a Georgia
corporation, General Partner of JAMESON INNS FINANCING 01, LP, Georgia limited
partnership, on behalf of the partnership.

 

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

October 9, 2006

--------------------------------------------------------------------------------

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

27



--------------------------------------------------------------------------------

EXHIBIT A

 

PREMISES

 

All that tract or parcel of land lying and being in Land Lot 2 of the 2nd Land
District, Dougherty County, Georgia, containing 1.8098 acres and being the whole
of “Lot 2” as the same is shown on a plat by Stevenson & Palmer Engineering,
Incorporated (Richard M. Pace, GA. R.L.S. No. 1509) dated June, 1994, of record
in Plat Cabinet 1, Slide C-12, records of the Clerk of Superior Court of
Dougherty County, Georgia, which plat is incorporated by reference herein in aid
of this description.

 

and

 

All that certain tract or parcel of land in Land Lot 2, 2nd Land District.
Albany, Dougherty County, Georgia, being all that property identified as
“Jameson Inns, Phase III”, being in the shape of a rectangle having dimensions
of 300 feet North/South and 70 feet East/West, all as more fully shown and
described on a plat by Marbury Engineering Co., Charles R. Hutchinson, (GA.
R.L.S. No. 2639) dated November 27, 1995. entitled “Plat - A Minor Subdivision -
A Resubdivision of Lot 3-2 and Lot 2 for Fred Carter” of record in Plat Cabinet
1, Slide C-22, records of the Clerk of Superior Court of Dougherty County,
Georgia, which plat is; incorporated by reference herein in aid of this
description.

 

Together with the benefits of those certain 20 foot utility easements as shown
on said plat.

 

28



--------------------------------------------------------------------------------

THIS DOCUMENT HAS BEEN PREPARED BY:

 

LeeAnn W. Aldridge

Hunter, Maclean, Exley & Dunn, P.C.

Post Office Box 9848

Savannah, Georgia 31412-0048

 

THIS DOCUMENT IS TO BE RETURNED TO:

 

GE Capital Franchise Finance Corporation

17207 North Perimeter Drive

Scottsdale, Arizona 85255

 

DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed to Secure Debt”) is made as of December 31, 2004 by
JAMESON INNS FINANCING 01, LP, a Georgia limited partnership, whose address is 8
Perimeter Center East, Suite 8050, Atlanta, Georgia 30346 (“Grantor”) to and for
the benefit of GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation
(“Grantee”), whose address is 17207 N. Perimeter Drive, Scottsdale, Arizona
85255.

 

PRELIMINARY STATEMENT:

 

The capitalized terms used in this Deed to Secure Debt, if not elsewhere defined
herein, are defined as indicated in Article I. Grantor holds the fee simple
interest in the Premises, subject to the Permitted Exceptions. Grantor is
executing this Deed to Secure Debt for the purpose of granting the interest of
Grantor in and to the Deed Estate (as defined in the Granting Clauses below) as
security for the payment of the Obligations. The Deed Estate shall be and remain
subject to the lien of this Deed to Secure Debt and shall constitute security
for the Obligations so long as the Obligations shall remain outstanding.

 

GRANTING CLAUSES:

 

GRANTOR IS JUSTLY INDEBTED TO GRANTEE IN THE SUM OF ONE MILLION NINE HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($1,950,000.00) IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA, AND HAS AGREED TO PAY THE SAME, WITH INTEREST THEREON,
ACCORDING TO THE TERMS OF THE NOTE (WHICH HAS A MATURITY DATE OF JANUARY 1,
2015).

 

Grantor, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, by
these presents does hereby create a security interest in, Deed to Secure Debt,
grant, bargain, sell, assign, pledge, give, transfer, set over and convey unto
Grantee and to its successors and assigns WITH POWER OF SALE AND RIGHT OF ENTRY,
for

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

29



--------------------------------------------------------------------------------

the benefit and security of Grantee and its successors and assigns, all of
Grantor’s estate, right, title and interest in, to and under any and all of the
following property (the “Deed Estate”), whether now owned or hereafter acquired,
subject only to the Permitted Exceptions:

 

Premises, Rents and Derivative Interests

 

The Premises, all rents, room rents, accounts, accounts receivable, receipts,
issues, profits, royalties, income and other benefits derived from the property
comprising the Premises and the Personal Property (as defined below) or any
portion thereof, including, without limitation, any of the foregoing which may
arise from any food and beverage service facilities (but not including tips and
gratuities received by employees, the receipts of licensees, concessionaires,
and any other third parties, or rebates and refunds) and from the use,
licensing, leasing or letting of hotel rooms and suites, ballrooms, banquet
halls, conference facilities, parking facilities, retail facilities, sports or
health facilities, and any other sums received or receivable under any lease,
sublease, license or rental agreement or in connection with the operation of any
business or enterprise (including, but not limited to, a hotel business)
conducted on the Premises, in whatever form (including, but not limited to,
cash, checks and debit and credit card slips and payments), and all rights to
receive the same (collectively, the “Rents”); all leases or subleases covering
the Premises and the Personal Property or any portion thereof now or hereafter
existing or entered into, including but not limited to the Master Lease between
Grantor and Kitchin Hospitality, LLC dated December         , 2004 (the “Master
Lease”) (collectively, “Leases” and individually, a “Lease”), including, without
limitation, all cash or security deposits, advance rentals and deposits or
payments of similar nature and all guaranties relating to the Leases; all
options to purchase or lease the Premises and the Personal Property or any
portion thereof or interest therein, and any greater estate in the Premises; all
interests, estate or other claims, both in law and in equity, with respect to
the Premises and the Personal Property or any portion thereof; all easements,
rights-of-way and rights used in connection therewith or as a means of access
thereto, and all tenements, hereditaments and appurtenances thereof and thereto,
and all water rights and shares of stock evidencing the same; all land lying
within the right-of-way of any street, open or proposed, adjoining the Premises
and any and all sidewalks, alleys and strips and gores of land adjacent to or
used in connection with the Premises;

 

Personal Property

 

All tangible personal property now or at any time hereafter located on or at the
Premises or used in connection therewith, including, without limitation, all
machinery, appliances, furniture, equipment and inventory (the “Personal
Property”);

 

Intangibles

 

All existing and future accounts, contract rights, including, without
limitation, with respect to equipment leases, general intangibles, files, books
of account, agreements, franchise, license and/or area development agreements,
distributor agreements, management agreements, operating agreements, Indemnity
Agreements, permits, licenses and certificates necessary or desirable in
connection with the acquisition, ownership, leasing, construction, operation,
servicing or management of the property comprising the Premises and the Personal
Property or any portion thereof, whether now existing or entered into or
obtained after the date hereof, all existing and future names under or by which
the property comprising the Premises and the Personal Property or any portion
thereof may at any time be operated or known, all rights to carry on business
under any such names or any variant thereof, and all existing and future
telephone numbers and listings, advertising and marketing materials, trademarks
and good will in any way relating to the property comprising the Premises and
the Personal Property or any portion thereof; and

 

Claims and Awards

 

All the claims or demands with respect to the Premises and the Personal Property
or any portion

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

30



--------------------------------------------------------------------------------

thereof, including, without limitation, claims or demands with respect to the
proceeds of insurance in effect with respect thereto, claims under any indemnity
agreement, including, without limitation, any indemnity agreement executed for
the benefit of the Premises and the Personal Property or any portion thereof
with respect to Hazardous Materials or USTs, and any and all awards made for the
taking by eminent domain, or by any proceeding or purchase in lieu thereof, of
the whole or any part of the Premises and the Personal Property, including,
without limitation, any awards resulting from a change of grade of streets and
awards for severance damages.

 

The Deed Estate shall include all products and proceeds of the foregoing
property.

 

TO HAVE AND TO HOLD the Deed Estate hereby granted or mortgaged or intended to
be granted or mortgaged, unto Grantee, and its successors and assigns, IN FEE
SIMPLE FOREVER upon the terms, provisions and conditions set forth herein.

 

This instrument is a deed to secure debt passing legal title pursuant to the
laws of the State of Georgia governing deeds to secure debt and is not a
mortgage and should the Obligations (as hereinafter defined) be satisfied and
paid in whole according to tenor and effect thereof when the same shall be due
and payable and should Grantor perform all covenants contained herein and in all
of the other Loan Documents, then this Deed to Secure Debt shall be cancelled
and surrendered.

 

THIS DEED TO SECURE DEBT SHALL SECURE THE FOLLOWING INDEBTEDNESS AND OBLIGATIONS
(the “Obligations”):

 

(i) Payment of indebtedness evidenced by the Note together with all extensions,
renewals, amendments and modifications thereof;

 

(ii) Payment of all other indebtedness and other sums, with interest thereon,
which may be owed under, and performance of all other obligations and covenants
contained in, any Loan Document (other than the Environmental Indemnity
Agreement), together with any other instrument given to evidence or further
secure the payment and performance of any obligation secured hereby or thereby;
and

 

(iii) Payment of all indebtedness and other sums, with interest thereon, which
may be owed under, and performance of all other obligations and covenants
contained in any Other Agreement, together with any other instrument given to
evidence or further secure the payment and performance of any obligation secured
thereby.

 

It is the intention of the parties hereto that the Deed Estate shall secure all
of the Obligations presently or hereafter owed, and that the priority of the
security interest created by this Deed to Secure Debt for all such Obligations
shall be controlled by the time of proper recording of this Deed to Secure Debt.
In addition, this Deed to Secure Debt shall also secure unpaid balances of
advances made with respect to the Deed Estate for the payment of taxes,
assessments, insurance premiums, costs or any other advances incurred for the
protection of the Deed Estate, together with interest thereon until paid at the
Default Rate, all as contemplated in this Deed to Secure Debt, all of which
shall constitute a part of the Obligations. This paragraph shall serve as notice
to all persons who may seek or obtain a lien on the Deed Estate subsequent to
the date of recording of this Deed to Secure Debt, that until this Deed to
Secure Debt is released, any debt owed Grantee by Grantor, including advances
made subsequent to the recording of this Deed to Secure Debt, shall be secured
with the priority afforded this Deed to Secure Debt as recorded.

 

Notwithstanding the foregoing or any other provisions of this Deed to Secure
Debt to the contrary:

 

(x) in the event that the Loan becomes the subject of a Securitization,
Participation or Transfer, this Deed to Secure Debt shall only secure
indebtedness and obligations relating to the Loan and any other loans between
any of the Grantor Parties on the one hand and any of the Grantee Entities on
the other hand which are part of the same Loan Pool as the Loan; and

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

31



--------------------------------------------------------------------------------

(y) in the event that any loans between any of the Grantor Parties on the one
hand and any of the Grantee Entities on the other hand (other than the Loan)
become the subject of a Securitization, Participation or Transfer, this Deed to
Secure Debt shall not secure any indebtedness and obligations relating to such
loans unless the Loan is part of the same Loan Pool as such loans.

 

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the Note and the other Loan
Documents are to be executed, delivered and secured and that the Deed Estate is
to be held and disposed of by Grantee, upon and subject to the provisions of
this Deed to Secure Debt.

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.01. Incorporation of Definitions. Initially capitalized terms not
otherwise defined in this Deed to Secure Debt shall have the meanings set forth
in that certain Loan Agreement dated as of the date of this Deed to Secure Debt
between Grantor and Grantee, as the same may be amended from time to time (the
“Loan Agreement”).

 

Section 1.02. Additional Definitions. Unless the context otherwise specifies or
requires, the following terms shall have the meanings specified (such
definitions to be applicable equally to singular and plural nouns and verbs of
any tense):

 

“Deed Estate” has the meaning set forth in the Granting Clause.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Deed to Secure Debt executed by Grantor
for the benefit of Grantee and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Grantee Entities” shall have the meaning ascribed to “Lender Entities” in the
Loan Agreement.

 

“Grantor Parties” shall have the meaning ascribed to “Borrower Parties” in the
Loan Agreement.

 

“Improvements” means all buildings, fixtures and other improvements now or
hereafter located on the Land (whether or not affixed to the Land).

 

“Indemnified Parties” means Grantee and Environmental Insurer and any person or
entity who is or will have been involved in the origination of the Loan, any
person or entity who is or will have been involved in the servicing of the Loan,
any person or entity in whose name the encumbrance created by this Deed to
Secure Debt is or will have been recorded, persons and entities who may hold or
acquire or will have held a full or partial interest in the Loan (including, but
not limited to, investors or prospective investors in any Securitization,
Participation or Transfer, as well as custodians, trustees and other fiduciaries
who hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, Grantees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other person or entity who holds or acquires or will have held a participation
or other full or partial interest in the Loan or the Deed Estate, whether during
the term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Grantee’s assets and business).

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

32



--------------------------------------------------------------------------------

“Land” means the parcel or parcels of real estate legally described in Exhibit A
attached hereto, and all rights, privileges and appurtenances therewith.

 

“Lease” and “Leases” has the meaning set forth in the Granting Clause.

 

“Loan” means the loan made by Grantee to Grantor, which is evidenced by the Note
and secured by this Deed to Secure Debt.

 

“Loan Agreement” has the meaning set forth in Section 1.01.

 

“Net Award” has the meaning set forth in Section 4.01(b)(v).

 

“Net Insurance Proceeds” has the meaning set forth in Section 4.01(a)(iii).

 

“Note” means the promissory note dated as of even date herewith in the amount of
$1,950,000.00 executed by Grantor and payable to Grantee which is secured by
this Deed to Secure Debt and any amendments, extensions or modifications
thereof, including, without limitation, any amendment and restatement of the
Note as a result of a prepayment contemplated by Section 9 of the Loan
Agreement.

 

“Obligations” has the meaning set forth in the Granting Clause.

 

“Other Agreements” means, collectively, all agreements and instruments between,
among or by (1) any of the Grantor Parties, and, or for the benefit of, (2) any
of the Grantee Entities, including, without limitation, promissory notes and
guaranties; provided, however, the term “Other Agreements” shall not include the
agreements and instruments defined in the Loan Agreement as the Loan Documents.

 

“Outstanding Obligations” has the meaning set forth in Section
4.01(b)(iv)(x)(aa).

 

“Partial Taking” has the meaning set forth in Section 4.01(b)(ii).

 

“Personal Property” has the meaning set forth in the Granting Clause.

 

“Premises” means the Land and the Improvements.

 

“Rents” has the meaning set forth in the Granting Clause.

 

“Restoration” means the restoration, replacement or rebuilding of the Premises,
or any part thereof, as nearly as possible to its value, condition and character
immediately prior to any damage, destruction or Taking.

 

“State” means the State in which the Premises is located.

 

“Taking” has the meaning set forth in Section 4.01(b)(i).

 

“Total Taking” has the meaning set forth in Section 4.01(b)(ii).

 

“UCC” has the meaning set forth in Section 6.02(iii).

 

ARTICLE II

 

INCORPORATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF GRANTOR

 

The representations, warranties and covenants of Grantor set forth in the Loan
Agreement are

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

33



--------------------------------------------------------------------------------

incorporated by reference into this Deed to Secure Debt as if stated in full in
this Deed to Secure Debt. All representations and warranties as incorporated
herein shall be deemed to have been made as of the date of this Deed to Secure
Debt and all representations, warranties and covenants incorporated herein shall
survive the execution and delivery of this Deed to Secure Debt.

 

ARTICLE III

 

COVENANTS OF GRANTOR

 

In addition to any covenants of Grantor set forth in the Loan Agreement or any
other Loan Document, Grantor hereby covenants to Grantee and agrees as follows
until the Obligations are satisfied in full:

 

Section 3.01. Recording. Grantor shall, upon the execution and delivery hereof
and thereafter from time to time, take such actions as Grantee may request to
cause this Deed to Secure Debt, each supplement and amendment to such instrument
and financing statements with respect thereto and each instrument of further
assurance (collectively, the “Recordable Documents”) to be filed, registered and
recorded as may be required by law to publish notice and maintain the first lien
or security interest, as applicable, hereof upon the Deed Estate and to publish
notice of and protect the validity of the Recordable Documents. Grantor shall,
from time to time, perform or cause to be performed any other act and shall
execute or cause to be executed any and all further instruments (including
financing statements, continuation statements and similar statements with
respect to any of said documents) requested by Grantee for carrying out the
intention of, or facilitating the performance of, this Deed to Secure Debt.
Grantee shall be and is hereby irrevocably appointed the agent and
attorney-in-fact of Grantor to comply therewith (including the execution,
delivery and filing of such financing statements and other instruments), which
appointment is coupled with an interest; provided, however, Grantee shall not
exercise such power of attorney unless Grantor has first failed to comply with
this Section, and provided, further, that this sentence shall not prevent any
default in the observance of this Section from constituting an Event of Default.
To the extent permitted by law, Grantor shall pay or cause to be paid recording
taxes and fees incident thereto and all expenses, taxes and other governmental
charges incident to or in connection with the preparation, execution, delivery
or acknowledgment of the Recordable Documents, any instruments of further
assurance and the Note.

 

Section 3.02. Use; Maintenance and Repair; Leases. (a) The Deed Estate shall be
used solely for the operation of a Permitted Concept in accordance with the
Master Lease and for no other purpose. Except as set forth below, and except
during periods when the Premises is untenantable by reason of fire or other
casualty or condemnation (provided, however, during all such periods while the
Premises is untenantable, Grantor shall strictly comply with the terms and
conditions of Section 4.01 of this Deed to Secure Debt), Grantor shall at all
times while this Deed to Secure Debt is in effect occupy the Deed Estate and
diligently operate its business on the Deed Estate. Grantor may cease diligent
operation of business at the Deed Estate for a period not to exceed 90 days and
may do so only once within any five-year period while this Deed to Secure Debt
is in effect. If Grantor does discontinue operation as permitted by this
Section, Grantor shall (i) give written notice to Grantee within 10 days after
Grantor elects to cease operation, (ii) provide adequate protection and
maintenance of the Deed Estate during any period of vacancy and (iii) pay all
costs necessary to restore the Deed Estate to its condition on the day operation
of the business ceased at such time as the Deed Estate is reopened for Grantor’s
business operations or other substituted use. Notwithstanding anything herein to
the contrary, Grantor shall pay monthly the principal and interest due under the
Note during any period in which Grantor discontinues operation. Grantor will be
deemed to have (i) occupied the Deed Estate by leasing the Deed Estate under the
Master Lease and (ii) operated its business at the Deed Estate by the business
being operated by the lessee under the Master Lease.

 

Grantor shall not, and shall not permit any tenant to, by itself or through any
lease or other type of transfer, convert the Premises to an alternative use
while this Deed to Secure Debt is in effect without

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

34



--------------------------------------------------------------------------------

Grantee’s consent, which consent shall not be unreasonably withheld. Grantee may
consider any or all of the following in determining whether to grant its
consent, without being deemed to be unreasonable: (i) whether the converted use
will be consistent with the highest and best use of the Deed Estate, and (ii)
whether the converted use will increase Grantee’s risks or decrease the value of
the Deed Estate.

 

(b) Grantor shall or shall cause lessee under the Master Lease to (i) maintain
the Deed Estate in good condition and repair, subject to reasonable and ordinary
wear and tear, free from actual or constructive waste, (ii) operate, remodel,
update and modernize the Deed Estate in accordance with those standards adopted
from time to time by Jameson Inns, Inc. on a system-wide basis for Permitted
Concepts, with such remodeling and modernizing being undertaken in accordance
with Jameson Inns, Inc.’s system-wide timing schedules for such activities, and
(iii) pay all operating costs of the Premises in the ordinary course of
business.

 

(c) Grantor shall not (i) enter into any Leases without Grantee’s prior written
consent; (ii) modify or amend the terms of any Lease without Grantee’s prior
written consent; (iii) grant any consents under any Lease, including, without
limitation, any consent to an assignment of any Lease, a mortgaging of the
leasehold estate created by any Lease or a subletting by the tenant under any
Lease, without Grantee’s prior written consent; (iv) terminate, cancel,
surrender, or accept the surrender of, any Lease, or waive or release any person
from the observance or performance of any obligation to be performed under the
terms of any Lease or liability on account of any warranty given thereunder,
without Grantee’s prior written consent; or (v) assign, transfer, Deed to Secure
Debt, pledge or hypothecate any Lease or any interest therein to any party other
than Grantee, without Grantee’s prior written consent. Any lease, modification,
amendment, grant, termination, cancellation, surrender, waiver or release in
violation of the foregoing provision shall be null and void and of no force and
effect. Unless Grantee otherwise consents or elects, Grantor’s title to the Deed
Estate and the leasehold interest in the Deed Estate created by any Lease shall
not merge, but shall always be kept separate and distinct, notwithstanding the
union of such estates in Grantor, Grantee or any other person by purchase,
operation of law, foreclosure of this Deed to Secure Debt, sale of the Deed
Estate pursuant to this Deed to Secure Debt or otherwise.

 

(d) Grantor shall (i) fulfill, perform and observe in all respects each and
every condition and covenant of Grantor contained in any Lease; (ii) give prompt
notice to Grantee of any claim or event of default under any Lease given to or
by Grantor, together with a complete copy or statement of any information
submitted or referenced in support of such claim or event of default; (iii) at
the sole cost and expense of Grantor, enforce the performance and observance of
each and every covenant and condition of any Lease to be performed or observed
by any other party thereto, unless such enforcement is waived in writing by
Grantee; (iv) appear in and defend any action challenging the validity,
enforceability or priority of the lien created hereby or the validity or
enforceability of any Lease; and (v) hold that portion of the Rents which is
sufficient to discharge all current sums due under the Note for use in the
payment of such sums.

 

Section 3.03. Alterations and Improvements. Grantor shall not alter the
exterior, structural, plumbing or electrical elements of the Deed Estate in any
manner without the consent of Grantee, which consent shall not be unreasonably
withheld or conditioned; provided, however, Grantor may undertake nonstructural
alterations to the Deed Estate costing less than $100,000 without Grantee’s
consent. For purposes of this Deed to Secure Debt, alterations to the exterior,
structural, plumbing or electrical elements of the Deed Estate shall mean:

 

(i) alterations which affect the foundation or “footprint” of the Improvements;

 

(ii) alterations which involve the structural elements of the Improvements, such
as a load-bearing wall, structural beams, columns, supports or roof; or

 

(iii) alterations which materially affect any of the building systems,
including, without limitation, the electrical systems, plumbing, HVAC and fire
and safety systems.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

35



--------------------------------------------------------------------------------

If Grantee’s consent is required hereunder and Grantee consents to the making of
any such alterations, the same shall be made by Grantor at Grantor’s sole
expense by a licensed contractor and according to plans and specifications
approved by Grantee and subject to such other conditions as Grantee shall
require. Any work at any time commenced on the Deed Estate shall be prosecuted
diligently to completion, shall be of good workmanship and materials and shall
comply fully with all the terms of this Deed to Secure Debt. Upon completion of
any alterations for which Grantee’s consent is required hereunder or any
Restoration, Grantor shall promptly provide Grantee with (i) evidence of full
payment to all laborers and materialmen contributing to the alterations, (ii) an
architect’s certificate certifying the alterations to have been completed in
conformity with the plans and specifications, (iii) a certificate of occupancy
(if the alterations are of such a nature as would require the issuance of a
certificate of occupancy), and (iv) any other documents or information
reasonably requested by Grantee.

 

Section 3.04. After-Acquired Property. All right, title and interest of Grantor
in and to all improvements, alterations, substitutions, restorations and
replacements of, and all additions and appurtenances to, the Deed Estate,
hereafter acquired by or released to Grantor, immediately upon such acquisition
or release and without any further granting by Grantor, shall become part of the
Deed Estate and shall be subject to the lien hereof fully, completely and with
the same effect as though now owned by Grantor and specifically described in the
Granting Clauses hereof. Grantor shall execute and deliver to Grantee any
further assurances, mortgages, grants, conveyances or assignments thereof as the
Grantee may reasonably require to subject the same to the lien hereof.

 

Section 3.05. Taxes, Assessments, Charges and Other Impositions. (a) Grantor
shall do or cause to be done everything necessary to preserve the lien hereof
without expense to Grantee, including, without limitation, paying and
discharging or causing to be paid and discharged, whether or not payable
directly by Grantor or subject to withholding at the source, (i) all taxes,
assessments, levies, fees, water and sewer rents and charges and all other
governmental charges, general, special, ordinary or extraordinary, and all
charges for utility or communications services, which may at any time be
assessed, levied or imposed upon Grantor, the Deed Estate, this Deed to Secure
Debt, the Obligations or the Rents or which may arise in respect of the
occupancy, use, possession or operation thereof, (ii) all income, excess
profits, sales, gross receipts and other taxes, duties or imposts, whether
similar or not in nature, assessed, levied or imposed by any Governmental
Authority on Grantor, the Deed Estate or the Rents, and (iii) all lawful claims
and demands of mechanics, laborers, materialmen and others which, if unpaid,
might create a lien on the Deed Estate, or on the Rents, unless Grantor shall
contest the amount or validity thereof in accordance with subsection (b).

 

(b) Grantor may, at its own expense, contest or cause to be contested, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount or validity or application, in whole or in part, of any item
specified in subsection (a) or lien therefor, provided that (i) Grantor shall
provide written notice to Grantee of any contest involving more than $10,000.00,
(ii) such proceeding shall suspend the collection thereof from the Deed Estate
or any interest therein, (iii) neither the Deed Estate nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings, (iv) no Event of Default has occurred and is continuing, and (v)
Grantor shall have deposited with Grantee adequate reserves for the payment of
the taxes, together with all interest and penalties thereon, unless paid in full
under protest, or Grantor shall have furnished the security as may be required
in the proceeding or as may be required by Grantee to insure payment of any
contested taxes.

 

Section 3.06. Insurance. (a) Grantor shall maintain, with respect to the Deed
Estate, at its sole expense, the following types and amounts of insurance (which
may be included under a blanket insurance policy if all the other terms hereof
are satisfied), in addition to such other insurance as Grantee may reasonably
require from time to time:

 

(i) Insurance against loss, damage or destruction by fire and other casualty,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

36



--------------------------------------------------------------------------------

including theft, vandalism and malicious mischief, flood (if the Premises is in
a location designated by the Federal Emergency Management Administration as a
Special Flood Hazard Area), earthquake (if the Premises is in an area subject to
destructive earthquakes within recorded history), boiler explosion (if there is
any boiler upon the Premises), plate glass breakage, sprinkler damage (if the
Premises have a sprinkler system), all matters covered by a standard extended
coverage endorsement, special coverage endorsement commonly known as an “all
risk” endorsement and such other risks as Grantee may reasonably require,
insuring the Deed Estate for not less than 100% of their full insurable
replacement cost.

 

(ii) Commercial general liability and property damage insurance, including a
products liability clause, covering Grantee and Grantor against bodily injury
liability, property damage liability and automobile bodily injury and property
damage liability, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Deed Estate or
adjoining ways, streets or sidewalks and, if applicable, insurance covering
Grantee, against liability arising from the sale of liquor, beer or wine on the
Premises. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Grantor’s obligations under Section 7.09 hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of either Grantor or Grantee because of the negligence or
other acts of the other, shall be in amounts of not less than $2,000,000.00 per
injury and occurrence with respect to any insured liability, whether for
personal injury or property damage, or such higher limits as Grantee may
reasonably require from time to time, and shall be of form and substance
reasonably satisfactory to Grantee.

 

(iii) Business income insurance equal to 100% of the principal and interest
payable under the Note for a period of not less than six months.

 

(iv) State Worker’s compensation insurance in the statutorily mandated limits,
employer’s liability insurance with limits not less than $500,000 or such
greater amount as Grantee may from time to time require and such other insurance
as may be necessary to comply with applicable laws.

 

(b) All insurance policies shall:

 

(i) Provide for a waiver of subrogation by the insurer as to claims against
Grantee, its employees and agents and provide that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Grantor, its officers, directors, employees or agents;

 

(ii) Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Grantee and that the insurance
policy shall not be brought into contribution with insurance maintained by
Grantee;

 

(iii) Contain a standard without contribution Deed to Secure Debt clause
endorsement in favor of Grantee and its successors and assigns as their
interests may appear and any other Grantee designated by Grantee;

 

(iv) Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Grantee and to any Grantee covered by any standard Deed to Secure Debt clause
endorsement;

 

(v) Provide that the insurer shall not have the option to restore the Premises
if Grantee elects to terminate this Deed to Secure Debt in accordance with the
terms hereof;

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

37



--------------------------------------------------------------------------------

(vi) Be issued by insurance companies licensed to do business in the state in
which the Premises is located and which are rated A:VIII or better by Best’s Key
Rating Guide or otherwise approved by Grantee; and

 

(vii) Provide that the insurer shall not deny a claim because of the negligence
of Grantor, anyone acting for Grantor or any tenant or other occupant of the
Deed Estate.

 

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Grantor for its acts or
omissions as provided in this Deed to Secure Debt. All liability insurance
policies (with the exception of worker’s compensation insurance to the extent
not available under statutory law) shall designate Grantee and its successors
and assigns as additional insureds as their interests may appear and shall be
payable as set forth in Article IV hereof. All such policies shall be written as
primary policies, with deductibles not to exceed $10,000. Any other policies,
including any policy now or hereafter carried by Grantee, shall serve as excess
coverage. Grantor shall procure policies for all insurance for periods of not
less than one year and shall provide to Grantee certificates of insurance or,
upon Grantee’s request, duplicate originals of insurance policies evidencing
that insurance satisfying the requirements of this Deed to Secure Debt is in
effect at all times.

 

Section 3.07. Impound Account. Upon the occurrence of an Event of Default under
this Deed to Secure Debt or any other Loan Document, Grantee may require Grantor
to pay to Grantee sums which will provide an impound account (which shall not be
deemed a trust fund) for paying up to the next one year of taxes, assessments
and/or insurance premiums. Upon such requirement, Grantee will estimate the
amounts needed for such purposes and will notify Grantor to pay the same to
Grantee in equal monthly installments, as nearly as practicable, in addition to
all other sums due under this Deed to Secure Debt. Should additional funds be
required at any time, Grantor shall pay the same to Grantee on demand. Grantor
shall advise Grantee of all taxes and insurance bills which are due and shall
cooperate fully with Grantee in assuring that the same are paid. Grantee may
deposit all impounded funds in accounts insured by any federal or state agency
and may commingle such funds with other funds and accounts of Grantee. Interest
or other gains from such funds, if any, shall be the sole property of Grantee.
If an Event of Default shall occur subsequent to Grantee requiring the
establishment of an impound account pursuant to this Section, Grantee may apply
all impounded funds against any sums due from Grantor to Grantee. Grantee shall
give to Grantor an annual accounting showing all credits and debits to and from
such impounded funds received from Grantor.

 

Section 3.08. Advances by Grantee. Grantee may make advances to perform any of
the covenants contained in this Deed to Secure Debt on Grantor’s behalf and all
sums so advanced (and all sums advanced pursuant to any other provision hereof)
by Grantee shall be secured hereby. Grantor shall repay on demand all sums so
advanced with interest thereon at the Default Rate, such interest to be computed
from and including the date of the making of such advance to and including the
date of such repayment, and at Grantee’s election, Grantee may add the amount of
such advance to the principal balance of the Loan.

 

Section 3.09. Negative Covenants. Without limiting the terms and conditions of
Section 8 of the Loan Agreement, Grantor agrees that Grantor shall not, without
the prior written consent of Grantee (each, a “Prohibited Transaction”), sell,
convey, Deed to Secure Debt, grant, bargain, encumber, pledge, assign, or
otherwise transfer the Deed Estate or any part thereof or permit the Deed Estate
or any part thereof to be sold, conveyed, mortgaged, granted, bargained,
encumbered, pledged, assigned, or otherwise transferred, other than sales from
inventory in the ordinary course of business and the replacement of obsolete
Personal Property. A sale, conveyance, Deed to Secure Debt, grant, bargain,
encumbrance, pledge, assignment, or transfer within the meaning of this Section
shall be deemed to include, but not limited to, (a) an installment sales
agreement wherein Grantor agrees to sell the Deed Estate or any part thereof for
a price to be paid in installments; and (b) an agreement by Grantor leasing all
or any part of the Deed Estate or a sale, assignment or other transfer of, or
the grant of a security interest in, Grantor’s right, title and interest in and
to any Lease or any Rents.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

38



--------------------------------------------------------------------------------

Grantee’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Grantee shall determine in its sole
discretion, including, without limitation, (i) Grantor having executed and
delivered such modifications to the terms of this Deed to Secure Debt and the
other Loan Documents as Grantee shall request, (ii) the Prohibited Transaction
having been approved by each of the rating agencies which have issued ratings in
connection with any Securitization of the Loan as well as any other rating
agency selected by Grantee, and (iii) the proposed transferee having assumed the
Note, this Deed to Secure Debt and the other Loan Documents (as modified
pursuant to clause (i) above). In addition, any such consent shall be
conditioned upon the payment by Grantor to Grantee of (x) a fee equal to one
percent (1%) of the then outstanding principal balance of the Note and (y) all
out-of-pocket costs and expenses incurred by Grantee in connection with such
consent, including, without limitation, reasonable attorneys’ fees. Grantee
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Obligations
immediately due and payable upon Grantor’s sale, conveyance, Deed to Secure
Debt, grant, bargain, encumbrance, pledge, assignment, or transfer of the Deed
Estate without Grantee’s consent, as required hereunder. The provisions of this
Section shall apply to every sale, conveyance, Deed to Secure Debt, grant,
bargain, encumbrance, pledge, assignment, or transfer of the Deed Estate
regardless of whether voluntary or not, or whether or not Grantee has consented
to any previous sale, conveyance, Deed to Secure Debt, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Deed Estate.

 

ARTICLE IV

 

POSSESSION, USE AND RELEASE OF THE DEED ESTATE

 

Section 4.01. Casualty or Condemnation. Grantor, immediately upon obtaining
knowledge of any casualty to any portion of the Deed Estate or of any proceeding
or negotiation for the taking of all or any portion of the Deed Estate in
condemnation or other eminent domain proceedings, shall notify Grantee of such
casualty, proceeding or negotiation. Any award, compensation or other payment
resulting from such casualty or condemnation or eminent domain proceeding, as
applicable, shall be applied as set forth below (the “Proceeds”). Grantee may
participate in any condemnation or eminent domain proceeding, and Grantor will
deliver or cause to be delivered to Grantee all instruments reasonably requested
by Grantee to permit such participation.

 

(a) Casualty. (i) In the event of any material damage to or destruction of the
Deed Estate or any part thereof, Grantor will promptly give written notice to
Grantee, generally describing the nature and extent of such damage or
destruction. No damage to or destruction of the Deed Estate shall relieve
Grantor of its obligation to pay any monetary sum due under the Loan Documents
at the time and in the manner provided in the Loan Documents.

 

(ii) In the event of any damage to or destruction of the Deed Estate or any part
thereof, Grantor, whether or not the Proceeds, if any, on account of such damage
or destruction shall be sufficient for the purpose, at its expense, shall
promptly cause the Restoration to be commenced and completed.

 

(iii) Proceeds received by Grantee and Grantor on account of any occurrence of
damage to or destruction of the Deed Estate or any part thereof, less the costs,
fees and expenses incurred by Grantee and Grantor in the collection thereof,
including, without limitation, adjuster’s fees and expenses and attorneys’ fees
and expenses (the “Net Insurance Proceeds”), shall be paid to (1) Grantor, if
the amount of such Net Insurance Proceeds is less than $100,000 and applied by
Grantor toward the cost of the Restoration, and (2) Grantee, if the amount of
such Net Insurance Proceeds is $100,000 or greater. Net Insurance Proceeds paid
to Grantee shall be held and disbursed by Grantee, or as Grantee may from time
to time direct, as the Restoration progresses, to pay or reimburse Grantor for
the cost of the Restoration, upon written request of Grantor accompanied by
evidence, reasonably satisfactory to Grantee, that (aa) the Restoration is in
full compliance with all Applicable Regulations and all private restrictions and
requirements, (bb) the amount requested has been paid or is then due and payable
and is properly a part of such cost, (cc) there are no mechanics’ or similar
liens for labor or materials

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

39



--------------------------------------------------------------------------------

theretofore supplied in connection with the Restoration, (dd) if the estimated
cost of the Restoration exceeds the Net Insurance Proceeds (exclusive of
Proceeds received from Grantor’s business income insurance), Grantor has
deposited into an escrow satisfactory to Grantee such excess amount, which sum
will be disbursed pursuant to escrow instructions satisfactory to Grantee, (ee)
the balance of such Net Insurance Proceeds, together with the funds deposited
into escrow, if any, pursuant to the preceding subsection (dd), after making the
payment requested will be sufficient to pay the balance of the cost of the
Restoration, and (ff) the Master Lease is in full force and effect. Upon receipt
by Grantee of evidence reasonably satisfactory to it that the Restoration has
been completed and the cost thereof paid in full, and that there are no
mechanics’ or similar liens for labor or materials supplied in connection
therewith, the balance, if any, of such Net Insurance Proceeds shall be paid to
Grantor. If at the time of the damage or destruction to the Deed Estate or at
any time thereafter an Event of Default shall have occurred and be continuing
under the Loan Documents, all Net Insurance Proceeds shall be paid to Grantee,
and Grantee may retain and apply the Net Insurance Proceeds toward the
Obligations whether or not then due and payable, in such order, priority and
proportions as Grantee in its discretion shall deem proper, or to cure such
Event of Default, or, in Grantee’s discretion, Grantee may pay such Net
Insurance Proceeds in whole or in part to Grantor to be applied toward the cost
of the Restoration. If Grantee shall receive and retain Net Insurance Proceeds,
the lien of this Deed to Secure Debt shall be reduced only by the amount
received and retained by Grantee and actually applied by Grantee in reduction of
the Obligations.

 

(b) Condemnation. (i) In case of a taking of all or any part of the Deed Estate
or the commencement of any proceedings or negotiations which might result in a
taking, for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of condemnation or eminent domain or by agreement
between Grantee, Grantor and those authorized to exercise such right (“Taking”),
Grantor will promptly give written notice thereof to Grantee, generally
describing the nature and extent of such Taking. Grantee shall file and
prosecute on behalf of Grantee and Grantor any and all claims for Proceeds, and
all Proceeds on account of a Taking shall be paid to Grantee.

 

(ii) In case of a Taking of the whole of the Deed Estate, other than for
temporary use (“Total Taking”), or in case of a Taking of less than all of the
Deed Estate (“Partial Taking”), the Loan Documents shall remain in full force
and effect. In the case of a Partial Taking, Grantor, whether or not the
Proceeds, if any, on account of such Partial Taking shall be sufficient for the
purpose (but provided they are made available by Grantee for such purpose), at
its own cost and expense, will promptly commence and complete the Restoration.
In case of a Partial Taking, other than a temporary use, of such a substantial
part of the Deed Estate as shall result in the Deed Estate remaining after such
Partial Taking being unsuitable for use, such Taking shall be deemed a Total
Taking.

 

(iii) In case of a temporary use of the whole or any part of the Deed Estate by
a Taking, the Loan Documents shall remain in full force and effect without any
reduction of any monetary sum payable under the Loan Documents. In any
proceeding for such Taking, Grantee shall have the right to intervene and
participate; provided that, if such intervention shall not be permitted, Grantor
shall consult with Grantee, its attorneys and experts, and make all reasonable
efforts to cooperate with Grantee in the prosecution or defense of such
proceeding. At the termination of any such use or occupation of the Deed Estate,
Grantor will, at its own cost and expense, promptly commence and complete the
Restoration.

 

(iv) Proceeds on account of a Taking, less the costs, fees and expenses incurred
by Grantee and Grantor in connection with the collection thereof, including,
without limitation, attorneys’ fees and expenses, shall be applied in the
following order:

 

(x) Proceeds received on account of a Total Taking shall be allocated as
follows:

 

(aa) There shall be paid to the Grantee an amount up to the sum of the
outstanding principal, including all sums advanced by Grantee hereunder, and
interest under the Note, all as of the date on which such payment is made, such
amount shall be applied first against all sums advanced by Grantee under this
Deed to Secure Debt,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

40



--------------------------------------------------------------------------------

second against the accrued but unpaid interest on the Note, and third to the
remaining unpaid principal amount of the Note. If the Proceeds received on
account of a Total Taking are not sufficient to satisfy the outstanding
principal balance of the Note, all accrued but unpaid interest on the Note, all
other sums due under the Note, all sums advanced by Grantee under this Deed to
Secure Debt and all other sums due and payable under this Deed to Secure Debt
and the other Loan Documents corresponding to the Premises (collectively, the
“Outstanding Obligations”), Grantor shall pay to Grantee simultaneously with the
payment of such Proceeds to Grantee the difference between the amount of such
Proceeds and the amount of the Outstanding Obligations.

 

(bb) Any remaining balance shall be paid to Grantor.

 

(y) Proceeds received on account of a Partial Taking shall be held and allocated
as follows:

 

(i) first, toward the cost of the Restoration, such application of net awards
and other payments to be made substantially in the manner provided in Section
4.01(a)(iii) of this Deed to Secure Debt; and

 

(ii) then, all or any portion of the balance of such proceeds shall, in
Grantee’s sole discretion, either be paid to:

 

(1) Grantee, as the holder of this Deed to Secure Debt, and applied toward the
Outstanding Obligations in such order, priority and proportion, and at such time
on or prior to the Maturity Date (as defined in the Note), as Grantee shall
determine; or

 

(2) Grantor; provided, however, in Grantee’s sole discretion, such proceeds
shall be pledged to Grantee to secure the Outstanding Obligations pursuant to a
security agreement reasonably satisfactory to Grantee, or, with Grantee’s
consent, Grantor shall provide Grantee with alternative security satisfactory to
Grantee in its sole discretion.

 

Grantee may deposit any funds held by it in accounts insured by any federal or
state agency and may commingle such funds with other funds and accounts of
Grantee. Interest or gains from such funds, if any, shall be the sole property
of Grantee.

 

(z) Proceeds received on account of a Taking for temporary use shall be held by
Grantee and applied to the payment of the monthly installments of combined
interest and principal becoming due under the Note, until such Taking for
temporary use is terminated and the Restoration, if any, has been completed;
provided, however, that, if any portion of any such award or payment is made by
reason of any damage to or destruction of the Deed Estate, such portion shall be
held and applied as provided in Section 4.01(a)(iii) hereof. The balance, if
any, of such awards and payments shall be paid to Grantor.

 

(v) Notwithstanding the foregoing, if at the time of any Taking or at any time
thereafter an Event of Default shall have occurred and be continuing under the
Loan Documents, Grantee is hereby authorized and empowered, in the name and on
behalf of Grantor and otherwise, to file and prosecute Grantor’s claim, if any,
for an award on account of any Taking and to collect such award and apply the
same, after deducting all costs, fees and expenses incident to the collection
thereof (the “Net Award”), toward the Obligations whether or not then due and
payable, in such order, priority and proportions as Grantee in its discretion
shall deem proper, or to cure such Event of Default, or, in Grantee’s
discretion, Grantee may pay the Net Award in whole or in part to Grantor to be
applied toward the cost of the

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

41



--------------------------------------------------------------------------------

Restoration. If Grantee shall receive and retain the Net Award, the lien of this
Deed to Secure Debt shall be reduced only by the amount received and retained by
Grantee and actually applied by Grantee in reduction of the Obligations.

 

Section 4.02. Conveyance in Anticipation of Condemnation, Granting of Easements,
Etc. If no Event of Default shall have occurred and be continuing, Grantor may,
from time to time with respect to its interest in the Deed Estate, and with
Grantee’s prior written consent, which consent shall not be unreasonably
withheld (i) sell, assign, convey or otherwise transfer any interest therein to
any person legally empowered to take such interest under the power of eminent
domain, (ii) grant easements and other rights in the nature of easements, (iii)
release existing easements or other rights in the nature of easements which are
for the benefit of the Deed Estate, (iv) dedicate or transfer unimproved
portions of the Deed Estate for road, highway or other public purposes, (v)
execute petitions to have the Deed Estate annexed to any municipal corporation
or utility district, and (vi) execute and deliver to any person any instrument
appropriate to confirm or effect such grants, releases, dedications and
transfers.

 

Section 4.03. Grantee’s Power. At any time, or from time to time, without
liability therefor, Grantee, without affecting the personal liability of any
person for payment of the Obligations or the effect of this Deed to Secure Debt
upon the remainder of said Deed Estate, may from time to time without notice (i)
release any part of said Deed Estate, (ii) consent in writing to the making of
any map or plat thereof, (iii) join in granting any easement thereon, (iv) join
in any extension agreement or any agreement subordinating the lien or charge
hereof, (v) release any person so liable, (vi) extend the maturity or alter any
of the terms of any Obligations, (vii) grant other indulgences, (viii) take or
release any other or additional security for any Obligations, (ix) make
compositions or other arrangements with debtors in relation thereto, or (x)
advance additional funds to protect the security hereof or to pay or discharge
the Obligations in the event Grantor fails to do so, and all amounts so advanced
shall be secured hereby and shall be due and payable upon demand by Grantee.

 

ARTICLE V

 

SECURITY INTEREST

 

Section 5.01. Security Agreement. With respect to the Personal Property or any
portion of the Deed Estate which constitutes fixtures or other property governed
by the UCC, this Deed to Secure Debt shall constitute a security agreement
between Grantor, as the debtor, and Grantee, as the secured party, and Grantor
hereby grants to Grantee a security interest in such portion of the Deed Estate.
Cumulative of all other rights of Grantee hereunder, Grantee shall have all of
the rights conferred upon secured parties by the UCC. Grantor authorizes Grantee
to file financing statements with respect to the security interest of Grantee,
continuation statements with respect thereto, and any amendments to such
financing statements which may be necessitated by reason of any of the changes
described in Section 4.C of the Loan Agreement. Furthermore, at any time, and
from time to time, Grantor will execute and deliver to Grantee all financing
statements that may from time to time be required by Grantee to establish and
maintain the validity and priority of the security interest of Grantee, or any
modification thereof. Grantee may exercise any or all of the remedies of a
secured party available to it under the UCC with respect to such property. If,
upon the occurrence and during the continuance of an Event of Default, Grantee
proceeds to dispose of such property in accordance with the provisions of the
UCC, 10 days’ notice by Grantee to Grantor shall be deemed to be reasonable
notice under any provision of the UCC requiring such notice; provided, however,
that Grantee may at its option dispose of such property in accordance with
Grantee’s rights and remedies with respect to the real property pursuant to the
provisions of this Deed to Secure Debt, in lieu of proceeding under the UCC.
Grantor represents that its exact legal name and state of formation or
organization are as set forth in the first paragraph of this Deed to Secure
Debt. Grantor agrees that, notwithstanding any provision in the UCC to the
contrary, Grantor shall not file a termination statement of any financing
statement filed by Grantee in connection with any security interest granted
under this Deed to Secure Debt if Grantee reasonably objects to the filing of
such termination statement.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

42



--------------------------------------------------------------------------------

Section 5.02. Effective as a Financing Statement and Fixture Filing. This Deed
to Secure Debt shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Deed Estate and is to be
filed for record in the real estate records of each county where any part of the
Deed Estate (including said fixtures) is situated. This Deed to Secure Debt
shall also be effective as a financing statement covering any other portion of
the Deed Estate and may be filed in any other appropriate filing or recording
office. The mailing address of Grantor is the address of Grantor set forth in
the introductory paragraph of this Deed to Secure Debt, and the address of the
Grantee from which information concerning the security interests hereunder may
be obtained is the address of Grantee as set forth in the introductory paragraph
of this Deed to Secure Debt. A carbon, photographic or other reproduction of
this Deed to Secure Debt or of any financing statement relating to this Deed to
Secure Debt shall be sufficient as a financing statement for any of the purposes
referred to in this Section.

 

Information concerning the security interest created by this instrument may be
obtained from Grantee, as secured party, at the address of Grantee stated in the
introductory paragraph of this Deed to Secure Debt. The mailing address of
Grantor, as debtor, is as stated in the introductory paragraph of this Deed to
Secure Debt.

 

Grantor and Grantee agree that the filing of any such financing statement or
statements in the records normally having to do with personal property shall not
in any way affect the agreement of Grantor and Grantee that the Personal
Property at all times and for all purposes and in all proceedings, legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether (1) any such item is physically attached to the
improvements, (2) serial numbers are used for the better identification of
certain items capable of being thus identified in an exhibit to this Deed to
Secure Debt, or (3) any such item is referred to or reflected in any such
financing statement or statements so filed at any time. Similarly, the mention
in any such financing statement or statements of the rights in and to (A) the
proceeds of any insurance policy, or (B) any award in eminent domain proceedings
for a taking or for loss of value, or (C) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of any such leases,
shall not in any way alter any of the rights of Grantee as determined by this
Deed to Secure Debt or affect the priority of Grantee’s security interest
granted hereby or by any other recorded document, it being understood and agreed
that such mention in such financing statement or statements is solely for the
protection of Grantee in the event any court shall at any time hold with respect
thereto, that notice of Grantee’s priority of interest, to be effective against
all persons or against a particular class of persons, must be filed in the
Uniform Commercial Code records.

 

Grantor warrants that Grantor’s name, identity or corporate structure and
residence or principal place of business are set forth herein. Grantor covenants
and agrees that Grantor will promptly execute any financing statements or other
instruments deemed necessary by Grantee to prevent any filed financing statement
from becoming misleading or losing its perfected status.

 

The mailing address of the “Secured Party” from which information concerning the
security interest may be obtained, and the mailing address of “Grantor,” are as
set forth herein; and a statement indicating the types, or describing the items,
of collateral making up the Deed Estate is set forth hereinabove.

 

ARTICLE VI

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 6.01. Events of Default. Each of the following shall be an event of
default under this Deed to Secure Debt (each an “Event of Default”):

 

(i) Subject to the provisions of Section 3.05(b) of this Deed to Secure Debt, if
Grantor fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against the Deed Estate pursuant to Applicable Regulations.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

43



--------------------------------------------------------------------------------

(ii) If Grantor shall fail to maintain insurance in accordance with the
requirements of Section 3.06 of this Deed to Secure Debt.

 

(iii) If Grantor fails to observe or perform any of the covenants, conditions,
or obligations of this Deed to Secure Debt, provided, however, if any such
failure does not involve the payment of any principal, interest or other
monetary sum due under the Note, is not willful or intentional, does not place
any rights or interest in collateral of Grantee in immediate jeopardy, and is
within the reasonable power of Grantor to promptly cure after receipt of notice
thereof, all as determined by Grantee in its reasonable discretion, then such
failure shall not constitute an Event of Default hereunder, unless otherwise
expressly provided herein, unless and until Grantee shall have given Grantor
notice thereof and a period of 30 days shall have elapsed, during which period
Grantor may correct or cure such failure, upon failure of which an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such 30-day period, as determined by Grantee in its reasonable
discretion, and Grantor is diligently pursuing a cure of such failure, then
Grantor shall have a reasonable period to cure such failure beyond such 30-day
period, which shall in no event exceed 90 days after receiving notice of the
failure from Grantee. If Grantor shall fail to correct or cure such failure
within such 90-day period, an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required.

 

(iv) If there is an “Event of Default” under the Loan Agreement.

 

Section 6.02. Remedies. Upon the occurrence and during the continuance of an
Event of Default subject to the limitations set forth in Section 6.01, Grantee
may declare all or any part of the Obligations to be due and payable, and the
same shall thereupon become due and payable without any presentment, demand,
protest or notice (including notice of intent to accelerate and notice of
acceleration) of any kind except as otherwise expressly provided herein.
Furthermore, upon the occurrence and during the continuance of an Event of
Default, Grantee may:

 

(i) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, enter upon and take possession of the Deed Estate or
any part thereof and do any acts which it deems necessary or desirable to
preserve the value, marketability or rentability of the Deed Estate, or part
thereof or interest therein, increase the income therefrom or protect the
security hereof and, with or without taking possession of the Deed Estate, take
any action described herein, sue for or otherwise collect the Rents, including
those past due and unpaid, and apply the same, less costs and expenses of
operation and collection including reasonable attorneys’ fees, upon any
Obligations, all in such order as Grantee may determine. The entering upon and
taking possession of the Deed Estate, the taking of any action described herein,
the collection of such Rents, and the application thereof as aforesaid, shall
not cure or waive any Event of Default or notice of default or invalidate any
act done in response to such Event of Default or pursuant to such notice of
default and, notwithstanding the continuance in possession of the Deed Estate or
the collection, receipt and application of Rents, Grantee shall be entitled to
exercise every right provided for in any of the Loan Documents or by law upon
any Event of Default, including the right to exercise the power of sale herein
conferred;

 

(ii) Commence an action to foreclose this Deed to Secure Debt in a single parcel
or in several parcels, appoint a receiver or specifically enforce any of the
covenants hereof;

 

(iii) Exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code as adopted in the State (“UCC”), including, without
limitation:

 

(1) Either personally or by means of a court appointed receiver, commissioner or
other officer, take possession of all or any of the Personal Property and
exclude therefrom Grantor and all others claiming under Grantor, and thereafter
hold, store, use, operate, manage, maintain and control, make repairs,
replacements, alterations, additions and improvements to and exercise all rights
and powers of Grantor in respect of the Personal Property or any part thereof.
In the event Grantee demands or attempts to take possession of the Personal
Property in the exercise of any rights under any of the Loan Documents, Grantor
promises and agrees to promptly turn over and deliver complete possession
thereof to Grantee;

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

44



--------------------------------------------------------------------------------

(2) Without notice to or demand upon Grantor, make such payments and do such
acts as Grantee may deem necessary to protect its security interest in the
Personal Property, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance, charge or lien which is prior to or superior to
the security interest granted hereunder and, in exercising any such powers or
authority, to pay all expenses incurred in connection therewith;

 

(3) Require Grantor to assemble the Personal Property or any portion thereof, at
the Premises, and promptly to deliver such Personal Property to Grantee, or an
agent or representative designated by it. Grantee, and its agents and
representatives, shall have the right to enter upon any or all of Grantor’s
premises and property to exercise Grantee’s rights hereunder;

 

(4) Sell, lease or otherwise dispose of the Personal Property at public sale,
with or without having the Personal Property at the place of sale, and upon such
terms and in such manner as Grantee may determine. Grantee may be a purchaser at
any such sale;

 

(5) Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Grantee shall
give Grantor at least 10 days’ prior written notice of the time and place of any
public sale of the Personal Property or other intended disposition thereof. Such
notice may be delivered to Grantor at the address set forth at the beginning of
this Deed to Secure Debt and shall be deemed to be given as provided herein; and

 

(6) Any sale made pursuant to the provisions of this subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of all or a portion of the other Deed Estate
under power of sale as provided herein upon giving the same notice with respect
to the sale of the Personal Property hereunder as is required for such sale of
the other Deed Estate under power of sale, and such sale shall be deemed to be
pursuant to a security agreement covering both real and personal property under
the UCC.

 

(iv) Exercise all of Grantor’s rights and remedies under the Indemnity
Agreements, including, without limitation, making demands and claims and
receiving payments under the Indemnity Agreements. Grantor hereby grants Grantee
a power of attorney (which grant shall be deemed irrevocable and coupled with an
interest) to exercise such rights and remedies;

 

(v) Apply any sums then deposited in the impound account described in Section
3.07 toward payment of the taxes, assessment and insurance premiums for the Deed
Estate and/or as a credit on the Obligations in such priority and proportion as
Grantee may determine in its sole discretion;

 

(vi) If held by Grantee, surrender the insurance policies maintained pursuant to

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

45



--------------------------------------------------------------------------------

Section 3.06, collect the unearned insurance premiums and apply such sums as a
credit on the Obligations in such priority and proportion as Grantee in its sole
discretion shall deem proper, and in connection therewith, Grantor hereby
appoints Grantee as agent and attorney-in-fact (which is coupled with an
interest and is therefore irrevocable) for Grantee to collect such insurance
premiums; and

 

(vii) Sell Grantor’s interest in the Deed Estate pursuant to the power of sale
herein conferred. If Grantee elects to sell Grantor’s interest in the Deed
Estate by exercise of such power of sale, Grantee shall cause such sale to be
performed in the manner then required by law.

 

(a) Grantee, at its option, may sell the Deed Estate or any part of the Deed
Estate at one or more public sale or sales before the door of the courthouse of
the county in which the Deed Estate or any part of the Deed Estate is situated,
to the highest bidder for cash, in order to pay the Obligations, and all
expenses of sale and of all proceedings in connection therewith, including
reasonable attorneys’ fees, after advertising the time, place and terms of sale
once a week for four consecutive weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which Sheriff’s sales
are advertised in said county. At any such public sale, Grantee may execute and
deliver to the purchaser a conveyance of the Deed Estate or any part of the Deed
Estate in fee simple with full warranties of title, and to this end Grantor
hereby constitutes and appoints Grantee the agent and attorney-in-fact of
Grantor to make such sale and conveyance, and thereby to divest Grantor of all
right, title and equity that Grantor may have in and to the Deed Estate and to
vest the same in lawful money of the United States payable at the time of sale,
or as otherwise may then be required by law. Grantee shall deliver to such
purchaser or purchasers at such sale or sales, and all the acts and doings of
said agent and attorney-in-fact are hereby ratified and confirmed and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Grantor. The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Obligations and shall not be exhausted by one exercise thereof
but may be exercised until full payment of all of the Obligations. In the event
of any sale under this Deed to Secure Debt by virtue of the exercise of the
powers herein granted, or pursuant to any order in any judicial proceeding or
otherwise, the Deed Estate may be sold as an entirety or in separate parcels and
in such manner or order as Grantee in its sole discretion may elect, and, if
Grantee so elects, Grantee may sell the personal property covered by this Deed
to Secure Debt at one or more separate sales in any manner permitted by the
Uniform Commercial Code of the State of Georgia, and one or more exercises of
the powers herein granted shall not extinguish nor exhaust such powers, until
the entire Deed Estate is sold or the Obligations are paid in full. If the
Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Grantee may at its option exhaust the remedies granted under any of
said security instruments either concurrently or independently and in such order
as Grantee may determine.

 

(b) If an Event of Default shall have occurred and be continuing, Grantee may,
in addition to and not in abrogation of the rights covered under subsection (a)
above, either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to enforce payment of the indebtedness
under the Note or the performance of any term, covenant, condition or agreement
of this Deed to Secure Debt or any other right and (ii) to pursue any other
remedy available to it, all as Grantee at its sole discretion shall elect.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

46



--------------------------------------------------------------------------------

(c) As may be permitted by law, Grantee shall apply the proceeds of sale (i)
first, to payment of all costs, fees and expenses, including attorneys’ fees and
expenses incurred by the Grantee in exercising the power of sale or foreclosing
this Deed to Secure Debt, and (ii) second, as directed by Grantee or as may be
required by law.

 

(d) Grantee may in the manner provided by law postpone sale of all or any
portion of the Deed Estate.

 

(e) Upon any foreclosure sale or sales of all or any portion of the Deed Estate
under the power herein granted, Grantee may bid for and purchase the Deed Estate
and shall be entitled to apply all or any part of the Obligations as a credit to
the purchase price.

 

(f) Grantor represents and warrants to Grantee that neither the Deed Estate nor
any part thereof is to be used as a dwelling place by Grantor at the time this
Deed to Secure Debt is entered into, and, accordingly, the notice requirements
of O.C.G.A. § 44-14-162.2 shall not be applicable to any exercise of the power
of sale contained in this Deed to Secure Debt.

 

Section 6.03. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Grantee, as a matter of right and without notice to
Grantor or anyone claiming under Grantor, and without regard to the then value
of the Deed Estate or the interest of Grantor therein, or the insolvency of
Grantor or the then-owner of the Deed Estate, may seek the appointment of a
receiver for the Deed Estate upon ex parte application to any court of the
competent jurisdiction. Grantor waives any right to any hearing or notice of
hearing prior to the appointment of a receiver. Such receiver shall be empowered
(a) to take possession of the Deed Estate and any businesses conducted by
Grantor thereon and any business assets used in connection therewith, (b) to
exclude Grantor and Grantor’s agents, servants and employees from the Deed
Estate, or, at the option of the receiver, in lieu of such exclusion, to collect
a fair market rental from any such persons occupying any part of the Deed
Estate, (c) to collect the Rents, (d) to complete any construction that may be
in progress, (e) to continue the development, marketing and sale of the Deed
Estate, (f) to do such maintenance and make such repairs and alterations as the
receiver deems necessary, (g) to use all stores of materials, supplies and
maintenance equipment on the Deed Estate and replace such items at the expense
of the receivership estate, (h) to pay all taxes and assessments against the
Deed Estate, all premiums for insurance thereon, all utility and other operating
expenses, and all sums due under any prior or subsequent encumbrance, (i) to
request that Grantee advance such funds as may reasonably be necessary to the
effective exercise of the receiver’s powers, on such terms as may be agreed upon
by the receiver and Grantee, but not in excess of the Default Rate, and (j)
generally to do anything that Grantor could legally do if Grantor were in
possession of the Deed Estate. All expenses incurred by the receiver or his
agents, including obligations to repay funds borrowed by the receiver, shall
constitute a part of the Obligations. Any revenues collected by the receiver
shall be applied first to the expenses of the receivership, including reasonable
attorneys’ fees incurred by the receiver and by Grantee, together with interest
thereon at the highest rate of interest applicable in the Note from the date
incurred until repaid, and the balance shall be applied toward the Obligations
or in such other manner as the court may direct.

 

Section 6.04. Remedies Not Exclusive. Grantee shall be entitled to enforce
payment and performance of any Obligations and to exercise all rights and powers
under this Deed to Secure Debt or under any Loan Documents or other agreement or
any laws now or hereafter in force, notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured, whether by Deed to Secure
Debt, deed of trust, pledge, lien, assignment or otherwise. Neither the
acceptance of this Deed to Secure Debt nor its enforcement, whether by court
action or pursuant to the power of sale or other powers herein contained, shall
prejudice or in any manner affect Grantee’s right to realize upon or enforce any
other security now or hereafter held by Grantee, it being agreed that Grantee
shall be entitled to enforce this

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

47



--------------------------------------------------------------------------------

Deed to Secure Debt and any other security now or hereafter held by Grantee in
such order and manner as it may in its absolute discretion determine. No remedy
herein conferred upon or reserved to Grantee is intended to be exclusive of any
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. Every power or remedy given by any of the Loan Documents to Grantee,
or to which Grantee may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Grantee. Grantee may pursue inconsistent remedies.

 

The acceptance by Grantee of any sum after the same is due shall not constitute
a waiver of the right either to require prompt payment, when due, of all other
sums hereby secured or to declare a subsequent Event of Default as herein
provided. The acceptance by Grantee of any sum in an amount less than the sum
then due shall be deemed an acceptance on account only and upon condition that
it shall not constitute a waiver of the obligation of Grantor to pay the entire
sum then due, and failure of Grantor to pay such entire sum then due shall be an
Event of Default, notwithstanding such acceptance of such amount on account, as
aforesaid. Grantee shall be, at all times thereafter and until the entire sum
then due as contemplated by the Loan Documents shall have been paid, and
notwithstanding the acceptance by Grantee thereafter of further sums on account,
or otherwise, entitled to exercise all rights in this instrument conferred upon
them or either of them, and the right to proceed with a sale under any notice of
default, or an election to sell, or the right to exercise any other rights or
remedies hereunder, shall in no way be impaired, whether any of such amounts are
received prior or subsequent to such proceeding, election or exercise. Consent
by Grantee to any action or inaction of Grantor which is subject to consent or
approval of Grantee hereunder shall not be deemed a waiver of the right to
require such consent or approval to future or successive actions or inactions.

 

Section 6.05. Possession of Deed Estate. In the event of a trustee’s sale or
foreclosure sale hereunder and after the time of such sale, Grantor occupies the
portion of the Deed Estate so sold, or any part thereof, Grantor shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of either tenant or
landlord, at a reasonable rental per day based upon the value of the portion of
the Deed Estate so occupied, such rental to be due and payable daily to the
purchaser. An action of unlawful detainer shall lie if the tenant holds over
after a demand in writing for possession of such Deed Estate; and this Deed to
Secure Debt and a trustee’s or sheriff’s deed shall constitute a lease and
agreement under which the tenant’s possession arose and continued. Nothing
contained in this Deed to Secure Debt shall be construed to constitute Grantee
as a “mortgagee in possession” in the absence of its taking actual possession of
the Deed Estate pursuant to the powers granted herein.

 

Section 6.06. Waiver of Rights. Grantor waives the benefit of all laws now
existing or that hereafter may be enacted (i) providing for any appraisement
before sale of any portion of the Deed Estate, or (ii) in any way extending the
time for the enforcement of the collection of the Obligations or creating or
extending a period of redemption from any sale made in collecting the
Obligations. Grantor agrees that Grantor will not at any time insist upon, plea,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension, redemption or
homestead exemption, and Grantor, for Grantor, Grantor’s representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Deed Estate, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, homestead exemption, notice of
election to mature or declare due the whole of the Obligations and marshaling in
the event of foreclosure of the liens hereby created. If any law referred to in
this Section and now in force, of which Grantor, Grantor’s heirs, devisees,
representatives, successors and assigns or other person might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section.
Grantor expressly waives and relinquishes any and all rights, remedies and
defenses that Grantor may have or be able to assert by reason of the laws of the
State pertaining to the rights, remedies and defenses of sureties.

 

Section 6.07. Relief From Stay. In the event that Grantor commences a case under
the Code or

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

48



--------------------------------------------------------------------------------

is the subject of an involuntary case that results in an order for relief under
the Code, subject to court approval, Grantee shall thereupon be entitled and
Grantor irrevocably consents to relief from any stay imposed by Section 362 of
the Code on or against the exercise of the rights and remedies otherwise
available to Grantee as provided in the Loan Documents and Grantor hereby
irrevocably waives its rights to object to such relief. In the event Grantor
shall commence a case under the Code or is the subject of an involuntary case
that results in an order for relief under the Code, Grantor hereby agrees that
no injunctive relief against Grantee shall be sought under Section 105 or other
provisions of the Code by Grantor or other person or entity claiming through
Grantor, nor shall any extension be sought of the stay provided by Section 362
of the Code.

 

Section 6.08. Cash Collateral. Grantor hereby acknowledges and agrees that in
the event that Grantor commences a case under the Code or is the subject of an
involuntary case that results in an order for relief under the Code: (i) that
all of the Rents are, and shall for purposes be deemed to be, “proceeds,
product, offspring, rents, or profits” of the Premises covered by the lien of
this Deed to Secure Debt, as such quoted terms are used in Section 552(b) of the
Code; (ii) that in no event shall Grantor assert, claim or contend that any
portion of the Rents are, or should be deemed to be, “accounts” or “accounts
receivable” within the meaning of the Code and/or applicable state law; (iii)
that the Rents are and shall be deemed to be in any such bankruptcy proceeding
“cash collateral” of Grantee as that term is defined in Section 363 of the Code;
and (iv) that Grantee has valid, effective, perfected, enforceable and “choate”
rights in and to the Rents without any further action required on the part of
Grantee to enforce or perfect its rights in and to such cash collateral,
including, without limitation, providing notice to Grantor under Section 546(b)
of the Code.

 

Section 6.09. Assignment of Rents and Leases. (a) Grantor hereby assigns,
transfers, conveys and sets over to Grantee all of Grantor’s estate, right,
title and interest in, to and under the Leases, whether existing on the date
hereof or hereafter entered into, together with any changes, extensions,
revisions or modifications thereof and all rights, powers, privileges, options
and other benefits of Grantor as the lessor under the Leases regarding the
current tenants and any future tenants, and all the Rents from the Leases,
including those now due, past due or to become due. Grantor irrevocably appoints
Grantee its true and lawful attorney-in-fact, at the option of Grantee, at any
time and from time to time upon the occurrence and during the continuance of an
Event of Default, to take possession and control of the Premises, pursuant to
Grantor’s rights under the Leases, to exercise any of Grantor’s rights under the
Leases, and to demand, receive and enforce payment, to give receipts, releases
and satisfaction and to sue, in the name of Grantor or Grantee, for all of the
Rents. The power of attorney granted hereby shall be irrevocable and coupled
with an interest and shall terminate only upon the payment of all sums due
Grantee for all losses, costs, damages, fees and expenses whatsoever associated
with the exercise of this power of attorney, and Grantor hereby releases Grantee
from all liability (other than as a result of the gross negligence or willful
misconduct of Grantee) whatsoever for the exercise of the foregoing power of
attorney and all actions taken pursuant thereto. The consideration received by
Grantor to execute and deliver this assignment and the liens and security
interests created herein is legally sufficient and will provide a direct
economic benefit to Grantor. It is intended by Grantor and Grantee that the
assignment set forth herein constitutes an absolute assignment and not merely an
assignment for additional security. Notwithstanding the foregoing, this
assignment shall not be construed to bind Grantee to the performance of any of
the covenants, conditions or provisions of Grantor contained in the Leases or
otherwise to impose any obligation upon Grantee, and, so long as no Event of
Default shall have occurred and be continuing, Grantor shall have a license,
revocable upon an Event of Default, to possess and control the Premises and
collect and receive all Rents. Upon an Event of Default, such license shall be
automatically revoked.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Grantee may, at any time without notice (except if required by applicable law),
either in person, by agent or by a court-appointed receiver, regardless of the
adequacy of Grantee’s security, and at its sole election (without any obligation
to do so), enter upon and take possession and control of the Premises, or any
part thereof, to

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

49



--------------------------------------------------------------------------------

perform all acts necessary and appropriate to operate and maintain the Premises,
including, but not limited to, execute, cancel or modify the Leases, make
repairs to the Premises, execute or terminate contracts providing for the
management or maintenance of the Premises, all on such terms as are deemed best
to protect the security of this assignment, and in Grantee’s or Grantor’s name,
sue for or otherwise collect such Rents as specified in this Deed to Secure Debt
as the same become due and payable, including, but not limited to, Rents then
due and unpaid. Grantee may so sue for or otherwise collect such Rents with or
without taking possession of the Premises. Grantor agrees that upon the
occurrence and during the continuance of an Event of Default, each tenant of the
Premises shall make its rent payable to and pay such rent to Grantee (or
Grantee’s agents) on Grantee’s written demand therefor, delivered to such tenant
personally, by mail, or by delivering such demand to each rental unit, without
any liability on the part of said tenant to inquire further as to the existence
of an Event of Default by Grantor.

 

(c) Rents collected subsequent to any Event of Default shall be applied at the
direction of, and in such order as determined by, Grantee to the costs, if any,
of taking possession and control of and managing the Premises and collecting
such amounts, including, but not limited to, reasonable attorney’s fees,
receiver’s fees, premiums on receiver’s bonds, costs of repairs to the Premises,
premiums on insurance policies, taxes, assessments and other charges on the
Premises, and the costs of discharging any obligation or liability of Grantor
with respect to the Leases and to the sums secured by this Deed to Secure Debt.
Grantee or the receiver shall have access to the books and records used in the
operation and maintenance of the Premises and shall be liable to account only
for those Rents actually received.

 

(d) Grantee shall not be liable to Grantor, anyone claiming under or through
Grantor or anyone having an interest in the Premises by reason of anything done
or left undone by Grantee hereunder, except to the extent of Grantee’s gross
negligence or willful misconduct.

 

(e) Any entering upon and taking possession and control of the Premises by
Grantee or the receiver and any application of Rents as provided herein shall
not cure or waive any Event of Default hereunder or invalidate any other right
or remedy of Grantee under applicable law or provided therein.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. Satisfaction. If and when the Obligations shall have become due
and payable (whether by lapse of time or by acceleration or by the exercise of
the privilege of prepayment), and Grantor shall pay or cause to be paid
(provided such payment is permitted or required by the Note) the full amount
thereof and shall also pay or cause to be paid all other sums payable by the
Grantor Parties to the Grantee Entities with respect to the Obligations, then
this Deed to Secure Debt shall be void (otherwise it shall remain in full force
and effect in law and equity forever) and Grantee agrees to execute an
instrument evidencing the satisfaction of all obligations under this Deed to
Secure Debt and releasing this Deed to Secure Debt which shall be prepared and
recorded at Grantor’s sole expense.

 

Section 7.02. Limitation of Rights of Others. Nothing in this Deed to Secure
Debt is intended or shall be construed to give to any person, other than Grantor
and the holder of the Note, any legal or equitable right, remedy or claim under
or in respect of this Deed to Secure Debt or any covenant, condition or
provision herein contained.

 

Section 7.03. Severability. In case any one or more of the provisions contained
herein or in the Note shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Deed to Secure Debt shall be construed as
if such provision had never been contained herein or therein.

 

Section 7.04. Notices; Amendments; Waiver. All notices, demands, designations,
certificates, requests, offers, consents, approvals, appointments and other
instruments given pursuant to this Deed to

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

50



--------------------------------------------------------------------------------

Secure Debt (collectively called “Notices”) shall be in writing and given by (i)
hand delivery, (ii) facsimile, (iii) express overnight delivery service or (iv)
certified or registered mail, return receipt requested and shall be deemed to
have been delivered upon (a) receipt, if hand delivered, (b) transmission, if
delivered by facsimile, (c) the next Business Day, if delivered by express
overnight delivery service, or (d) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below:

 

If to Grantor:

    

JAMESON INNS FINANCING 01, LP

      

8 Perimeter Center East, Suite 8050

      

Atlanta, Georgia 30346

      

Attention: Craig R. Kitchin

      

Telephone: (770) 481-0305

      

Telecopy: (770) 901-9020

If to Grantee:

    

GE Capital Franchise Finance Corporation

      

17207 N. Perimeter Drive

      

Scottsdale, Arizona 85255

      

Attention: Collateral Management

      

Telephone: 480-585-4500

      

Telecopy: 480-585-2225

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Deed to Secure Debt the giving of Notice is
required, the giving thereof may be waived in writing at any time by the person
or persons entitled to receive such Notice. Except as in this Deed to Secure
Debt otherwise expressly provided, (i) this Deed to Secure Debt may not be
modified except by an instrument in writing executed by Grantor and Grantee and
(ii) no requirement hereof may be waived at any time except by a writing signed
by the party against whom such waiver is sought to be enforced, nor shall any
waiver be deemed a waiver of any subsequent breach or default.

 

Section 7.05. Successors and Assigns. All of the provisions herein contained
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, to the same extent as if each such successor and
assign were in each case named as a party to this Deed to Secure Debt. Wherever
used, the singular shall include the plural, the plural shall include the
singular and the use of any gender shall include all genders.

 

Section 7.06. Headings. The headings appearing in this Deed to Secure Debt have
been inserted for convenient reference only and shall not modify, define, limit
or expand the express provisions of this Deed to Secure Debt.

 

Section 7.07. Time of the Essence. Time is of the essence in the performance of
each and every obligation under this Deed to Secure Debt.

 

Section 7.08. Forum Selection; Jurisdiction; Venue; Choice of Law. Grantor
acknowledges that this Deed to Secure Debt was substantially negotiated in the
State of Arizona, this Deed to Secure Debt was delivered in the State of
Arizona, all payments under the Loan Documents will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Deed to Secure Debt, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. Grantor consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, Grantor waives and
agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

51



--------------------------------------------------------------------------------

proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper. The creation of this Deed to Secure Debt and the
rights and remedies of Grantee with respect to the Deed Estate, as provided
herein and by the laws of the State, shall be governed by and construed in
accordance with the internal laws of the State without regard to its principles
of conflicts of law. With respect to other provisions of this Deed to Secure
Debt, this Deed to Secure Debt shall be governed by the internal laws of the
State of Arizona, without regard to its principles of conflicts of law. Nothing
in this Section shall limit or restrict the right of Grantee to commence any
proceeding in the federal or state courts located in the State to the extent
Grantee deems such proceeding necessary or advisable to exercise remedies
available under the Deed to Secure Debt or the other Loan Documents.

 

Section 7.09. Indemnification. Grantor shall indemnify and hold harmless each of
the Indemnified Parties for, from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and other costs of defense)
(collectively, “Losses”) (excluding Losses suffered by an Indemnified Party
arising out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Grantor’s interest in the Deed Estate or Grantor’s failure to act
in respect of matters which are or were the obligation of Grantor under the Loan
Documents) caused by, incurred or resulting from Grantor’s operations of, or
relating in any manner to, the Deed Estate, whether relating to its original
design or construction, latent defects, alteration, maintenance, use by Grantor
or any person thereon, supervision or otherwise, or from any breach of, default
under or failure to perform any term or provision of this Deed to Secure Debt by
Grantor, its officers, employees, agents or other persons. It is expressly
understood and agreed that Grantor’s obligations under this Section shall
survive the expiration or earlier termination of this Deed to Secure Debt for
any reason.

 

Section 7.10. Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. GRANTEE, BY ACCEPTING THIS DEED TO SECURE DEBT, AND GRANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS DEED TO SECURE DEBT, THE RELATIONSHIP OF GRANTEE AND
GRANTOR, GRANTOR’S USE OR OCCUPANCY OF THE DEED ESTATE, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, GRANTOR AND
GRANTEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER OR
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
DEED TO SECURE DEBT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE
WAIVER BY GRANTOR AND GRANTEE OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

Section 7.11. Waiver of Grantor’s Rights. BY EXECUTION OF THIS DEED TO SECURE
DEBT, GRANTOR EXPRESSLY (A) ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

52



--------------------------------------------------------------------------------

THE OBLIGATIONS EVIDENCED BY THE NOTE AND ANY OTHER OBLIGATIONS AND THE POWER OF
ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE DEED ESTATE BY NONJUDICIAL
FORECLOSURE UPON AN EVENT OF DEFAULT BY GRANTOR WHICH HAS OCCURRED AND IS
CONTINUING WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS DEED TO SECURE DEBT; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA (INCLUDING, WITHOUT
LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS
OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER
APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY
GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE, EXCEPT SUCH NOTICE
(IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
DEED TO SECURE DEBT AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF
ANY STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING,
FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR
REDEMPTION LAWS; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED TO SECURE DEBT
AND ANY AND ALL QUESTIONS OF GRANTOR REGARDING THE LEGAL EFFECT OF THIS DEED TO
SECURE DEBT AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR, AND GRANTOR
HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED TO
SECURE DEBT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF
GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART
OF A BARGAINED-FOR LOAN TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID
AND ENFORCEABLE BY GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND
CONDITIONS HEREOF.

 

INITIALED BY GRANTOR

 

 

--------------------------------------------------------------------------------

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and delivered this Deed to Secure Debt
as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

GRANTOR:

/s/ Melissa L. Harris

--------------------------------------------------------------------------------

  JAMESON INNS FINANCING 01, LP,

Unofficial Witness

 

a Georgia limited partnership

   

By its General Partner,

   

Jameson Inns, Inc.,

Notary Public

 

a Georgia corporation

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

       

By

  

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

        

Steven A. Curlee, Vice President-Legal

My Commission Expires:

        

October 9, 2006

--------------------------------------------------------------------------------

        

[NOTARIAL SEAL]

            

U.S. Federal Tax Identification Number:

   

20-2056628

   

Organization Identification Number:

 

0475084

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

54



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION OF PREMISES

 

All that tract or parcel of land lying and being in Land Lot 2 of the 2nd Land
District, Dougherty County, Georgia, containing 1.8098 acres and being the whole
of “Lot 2” as the same is shown on a plat by Stevenson & Palmer Engineering,
Incorporated (Richard M. Pace, GA. R.L.S. No. 1509) dated June, 1994, of record
in Plat Cabinet 1, Slide C-12, records of the Clerk of Superior Court of
Dougherty County, Georgia, which plat is incorporated by reference herein in aid
of this description.

 

and

 

All that certain tract or parcel of land in Land Lot 2, 2nd Land District.
Albany, Dougherty County, Georgia, being all that property identified as
“Jameson Inns, Phase III”, being in the shape of a rectangle having dimensions
of 300 feet North/South and 70 feet East/West, all as more fully shown and
described on a plat by Marbury Engineering Co., Charles R. Hutchinson, (GA.
R.L.S. No. 2639) dated November 27, 1995. entitled “Plat - A Minor Subdivision -
A Resubdivision of Lot 3-2 and Lot 2 for Fred Carter” of record in Plat Cabinet
1, Slide C-22, records of the Clerk of Superior Court of Dougherty County,
Georgia, which plat is incorporated by reference herein in aid of this
description.

 

Together with the benefits of those certain 20 foot utility easements as shown
on said plat.

 

55



--------------------------------------------------------------------------------

Prepared by:

 

LeeAnn W. Aldridge

Hunter, Maclean, Exley & Dunn, P.C.

Post Office Box 9848

Savannah, Georgia 31412

 

Recording requested by, and after recording, return to:

 

GE Capital Franchise Finance Corporation

17207 N. Perimeter Drive

Scottsdale, Arizona 85255

Attention: General Counsel

 

SUBORDINATION, ATTORNMENT

AND LESSEE-LESSOR ESTOPPEL AGREEMENT

 

This Agreement is entered into effective as of December 31, 2004, by and among
JAMESON INNS FINANCING 01, LP, a Georgia limited partnership (“Lessor”), whose
address is 8 Perimeter Center East, Suite 8050, Atlanta, Georgia 30346, KITCHIN
HOSPITALITY, LLC, a Georgia limited liability company (“Lessee”), whose address
is 8 Perimeter Center East, Suite 8050, Atlanta, Georgia 30346, and GE CAPITAL
FRANCHISE FINANCE CORPORATION, a Delaware corporation (“Lender”), whose address
is 17207 N. Perimeter Drive, Scottsdale, Arizona 85255.

 

RECITALS:

 

A. Lessee is the present lessee under a lease (the “Lease”) dated December 31,
2004, made by Lessor, demising all or a portion of the premises described on
Exhibit A (the “Leased Premises”).

 

B. Lessee has been advised that the Lease has been or will be assigned by Lessor
to Lender as security for a loan with an original principal balance of
$1,950,000 (the “Loan”) secured by a Deed to Secure Debt, Assignment of Rents
and Leases, Security Agreement, and Fixture Filing (the “Mortgage”) to be
recorded contemporaneously herewith covering the Leased Premises.

 

C. A condition precedent to Lender’s disbursement of Loan proceeds is that
Lessor obtain this Agreement from Lessee in order to confirm certain matters and
to subordinate the Lease and Lessee’s interest in the Leased Premises to the
lien of the Mortgage.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Lessee represents and warrants to Lender as follows:

 

  (a) Lessee has accepted possession and is in occupancy of the Leased Premises
pursuant to the terms of the Lease, and the Lease is in full force and effect.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

56



--------------------------------------------------------------------------------

  (b) The improvements and space required to be furnished according to the Lease
shall be completed in all respects, all amounts owing from Lessor to Lessee in
connection with delivery and construction of the Leased Premises (including,
without limitation, tenant improvement costs, liquidated damages, and charges
for construction delays) have been paid, and Lessee hereby waives any and all
rights and remedies which Lessee may have against Lessor (including, without
limitation, any right to terminate the Lease) as a result of any breach by
Lessor of any of its obligations under the Lease relating to the delivery,
construction or condition of the Leased Premises.

 

  (c) Lessor has done everything that it promised to do in order to induce
Lessee to enter into the Lease. All conditions to the commencement of the Lease
have been satisfied.

 

  (d) The Lease has not been modified, altered or amended.

 

  (e) There are no offsets or credits against rentals, nor have rentals been
prepaid except as provided by the Lease terms.

 

  (f) Rental commenced to accrue on January 1, 2005, and there is currently no
outstanding unpaid rent. The primary Lease term commenced on December     ,
2004, and expires on January 1, 2015, with one five (5) year option to extend.

 

  (g) Lessee has no notice of a currently effective assignment, hypothecation or
pledge of rents on the Lease to another lender.

 

  (h) Lessee has no claims to or interest in the Leased Premises legal or
equitable, or any contract or option therefor other than as set forth in the
Lease.

 

  (i) Parking facilities for the Leased Premises are located on the property
described on Exhibit A and meet Lessee’s Lease requirements.

 

  (j) There are no concessions or inducements which have been promised by Lessor
or any other party to Lessee other than as set forth in the Lease.

 

  (k) Lessor is not in default of any of its obligations under the Lease, and,
to the best of Lessee’s knowledge, no events have occurred which, with notice,
the passage of time or both, would constitute a default in any of Lessor’s
obligations under the Lease.

 

  (l) Lessee has paid Lessor no security or similar type deposit.

 

2. Lessee shall promptly provide Lender at its address first shown above with a
written notice of any default on the part of the Lessor under the Lease. Lessee
hereby grants to Lender the option to cure said default within the time allotted
to Lessor under the Lease plus ten (10) business days in the case of a monetary
default and forty-five (45) business days in the case of a non-monetary default.
Lessee shall not invoke any of its remedies under this Lease or any other
remedies available to Lessee at law or in equity during any period that Lender
is proceeding to cure any such default with due diligence or (if possession of
the Leased Premises is necessary for such cure to be effectuated) during any
period that Lender is taking steps with due diligence to obtain the legal right
to enter the Leased Premises and cure any such default.

 

3. Without the prior written consent of Lender, Lessee shall not (a) assign the
Lease or sublet the Leased Premises; (b) assign the Lease as collateral security
or mortgage or otherwise encumber its leasehold interest; and (c) make any
structural changes to the Leased Premises. The Lease may be terminated pursuant
to the provisions of the Mortgage executed of even date herewith by and between
Lessor, Lessee and Lender.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

57



--------------------------------------------------------------------------------

4. Should Lender advise Lessee that Lessor is in default in the indebtedness to
Lender and request that payment of all future rentals be made directly to
Lender, Lessee shall make all future rental payments under the Lease directly to
Lender until instructed otherwise by Lender. Lessee shall not be liable to
Lessor for any rental payments actually paid to Lender pursuant to this Section
4.

 

5. The Lease and all right, title and interest of Lessee in, to and under the
Lease (including, without limitation, all options or rights of first refusal to
purchase the Leased Premises) are now, and shall at all times continue to be,
unconditionally subject and subordinate in each and every respect, to the
Mortgage and to any and all renewals, modifications, extensions, substitutions,
replacements and/or consolidations of the Mortgage. For so long as the Mortgage
is a lien on the Leased Premises, Lessee shall not mortgage or otherwise
encumber its leasehold interest or subordinate the estate of Lessee in the Lease
to any other mortgage or Mortgage or any other security instrument.

 

6. No provision of this Agreement may be changed, waived, discharged, or
terminated except by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge, or termination is sought. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, successors, and permitted assigns. Upon recorded
satisfaction of the Mortgage, this Agreement shall become null and void and be
of no further effect.

 

7. To the extent that the Lease shall entitle Lessee to notice of any mortgage,
this Agreement shall constitute such notice to Lessee with respect to the
Mortgage, and Lessee hereby waives notice of any and all renewals,
modifications, extensions, substitutions, replacements, and/or consolidations of
the Mortgage. The terms “mortgagee”, as used in the Lease shall be deemed to
include Lender, its successors and assigns, including anyone who shall have
succeeded to Lessor’s interest by, through or under foreclosure of the Mortgage
or deed in lieu of such foreclosure. The term “mortgage” or any similar term,
shall be deemed to include the Mortgage to be recorded contemporaneously
herewith.

 

8. This Agreement shall be construed under the laws of the State of Arizona
applicable to contracts made and to be performed therein (excluding its
choice-of-law rules).

 

9. This Agreement may be executed in any number of counterparts all of which
taken together shall constitute one and the same instrument, and any of the
parties or signatories hereto may execute this Agreement by signing any such
counterpart.

 

10. To the extent of any conflict between the provisions of the Mortgage and the
Lease which govern the application and disbursement of insurance and
condemnation proceeds, the provisions of the Mortgage shall control.
Notwithstanding anything in the Lease to the contrary, Lessee may not terminate
the Lease because of damage to or condemnation of the Leased Premises unless (a)
Lessee’s use and operation of the Leased Premises is materially impaired by the
damage to or condemnation of the Leased Premises, and (b) at least twenty-five
percent (25%) of the net rentable area of the Leased Premises is damaged or
condemned. Notwithstanding anything in the lease to the contrary, Lessee may not
terminate the Lease because of any delay in repairing or rebuilding the Leased
Premises unless the Leased Premises are not repaired or rebuilt within one
hundred eighty (180) days after the date of damage or condemnation.

 

11. In the event suit or action is instituted to enforce or interpret this
Agreement, the prevailing party shall be entitled to recover all expenses
reasonably incurred at, before or after trial and on appeal, whether or not
taxable as costs, or in any bankruptcy proceeding, including, without
limitation, attorneys’ fees, witness fees (expert and otherwise), deposition
costs, copying charges and other expenses.

 

12. Lessee warrants, represents, covenants and agrees that it will not use,
produce, store, release, dispose of or bring into the Leased Premises any
hazardous waste or materials or allow any other entity or person to do so except
as incidentally related to the operation and maintenance of the Leased Premises
and equipment located therein, such as small amounts of pesticides, insecticides
or cleaning supplies used in Lessee’s operation of the Leased Premises, which
substances shall be stored and used in accordance with applicable laws and

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

58



--------------------------------------------------------------------------------

regulations and used in a prudent manner. As used herein, the term “hazardous
waste or materials” includes any substance, waste or material defined or
designated as hazardous, toxic or danger (or any similar term) by any federal,
state or local statute, regulation, rule or ordinance now or hereafter in effect
including, without limitation, petroleum products and by-products, asbestos,
polychlorinated biphenyls, chlorinated solvents, and urea formaldehyde. Lessee
shall indemnify and hold harmless Lessor and Lender against any and all losses,
liabilities, suits, obligations, fines, damages, judgments, penalties, claims,
charges, cleanup costs, remedial actions, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) which may be imposed on, incurred
or paid by, or asserted against Lessor and/or Lender directly or indirectly
arising from or attributable to any misrepresentation or breach of any warranty,
covenant or agreement by Lessee under this section. The provisions of this
section shall survive expiration or termination of the Lease.

 

13. Lessee hereby agrees that if Lender elects at any time to have the Lease
superior to its Mortgage and gives notice of its election to Lessee, then the
Lease shall be superior to the lien of any such Mortgage and all renewals,
modifications, extensions, substitutions, replacements and/or consolidations
thereof, whether the Lease is dated or recorded before or after the Mortgage. If
Lender shall become the owner of the Leased Premises, or if the Leased Premises
shall be sold by reason of foreclosure or other proceedings brought to enforce
the Mortgage, or if the Leased Premises shall be transferred by deed in lieu of
foreclosure, then at Lender’s sole option (i) the Lease shall continue in full
force and effect as a direct lease agreement between Lessee and the then owner
of the Leased Premises (including Lender or the grantee under any deed given as
a result of any foreclosure or in lieu of foreclosure), upon and subject to all
of the terms, covenants and conditions of the Lease for the balance of the term
thereof remaining and any extensions or renewals thereof which may be effected
in accordance with any option therefor in the Lease, and (ii) Lessee shall
attorn to Lender or any other such owner as its Lessor, said attornment to be
effective and self-operative without the execution of any further instruments.
From and after Lender’s or other such owner’s succession to the interest of
Lessor under the Lease, Lessee shall have the same remedies against Lender or
such other owner for the breach of any covenant contained in the Lease that
Lessee might have had under the Lease against Lessor, except that neither Lender
nor any other such owner shall be:

 

  (a) liable for any act or omission of, or for the performance of any
obligation of, any prior lessor (including Lessor), including without limitation
any obligation to repair, restore or expand any part of the Leased Premises; or

 

  (b) subject to any offsets or defenses which Lessee might have against any
prior lessor (including Lessor); or

 

  (c) bound by any prepayment of rent or additional rent which Lessee might have
paid for more than the current month or by payment of any security deposits to
any prior lessor (including Lessor), except such security deposits as have
actually been received by Lender; or

 

  (d) bound by any amendment or modification of the Lease or by any waiver or
forbearance on the part of any prior lessor (including Lessor) made or given
without the written consent of Lender or any subsequent holder of the Mortgage;
or

 

  (e) bound by any representations or warranties of Lessor under the Lease.

 

Lender or such other owner shall not be required to recognize the rights of
Lessee under the Lease, and the rights of Lessee thereunder (including any
options thereunder) shall at the sole election of and upon notice by Lender or
such other owner cease and terminate upon acquisition of title to or upon
possession of the Leased Premises by Lender, or such owner or their respective
successors and assigns, including any purchaser at a foreclosure sale.

 

14. Lessee acknowledges and agrees that Lender shall not be bound by any of the
nondisturbance provisions of the Lease.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

59



--------------------------------------------------------------------------------

15. Notwithstanding anything in the Lease to the contrary, Lessee hereby waives
any rights it may have to an award for a taking by eminent domain, except to the
extent that the award (a) compensates Lessee for moving expenses, business
interruption, or taking of the property of Lessee (other than Lessee’s leasehold
interest), (b) is awarded separately in the eminent domain proceeding, and (c)
does not reduce the amount of Lessor’s award in the eminent domain proceeding.

 

16. Notwithstanding anything in the Lease to the contrary, Lessee agrees that
any option or right of first refusal that it may have to purchase the Leased
Premises shall not apply to a sale by foreclosure or a deed in lieu of
foreclosure, and shall automatically be void and of no further force and effect
following such sale by foreclosure or a deed in lieu of foreclosure. Lessee
shall execute promptly whatever documents Lender may request from time to time
in order to confirm the foregoing.

 

17. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE, AMONG OTHER THINGS, IT AFFECTS THE PRIORITY OF YOUR LEASE AND
BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL
PROMISES NOT CONTAINED IN THIS WRITTEN AGREEMENT MAY BE LEGALLY ENFORCED. YOU
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement under
seal as of the day and year first above written.

 

Signed, sealed and delivered

in the presence of:

 

LESSOR:

/s/ Melissa L. Harris

--------------------------------------------------------------------------------

 

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

Unofficial Witness

     

By its General Partner,

   

Jameson Inns, Inc.,

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

 

a Georgia corporation

Notary Public

           

By

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

       

Steven A. Curlee, Vice President-Legal

My Commission Expires:

       

[NOTARIAL SEAL]

       

Signed, sealed and delivered

in the presence of:

 

LENDER:

   

GE CAPITAL FRANCHISE FINANCE CORPORATION,

   

a Delaware corporation

/s/ Erin M Vaplanek

--------------------------------------------------------------------------------

       

Unofficial Witness

           

By:

 

/s/ Kelley A. Hallford

--------------------------------------------------------------------------------

/s/ Mary J. Samuels

--------------------------------------------------------------------------------

 

Title:

 

Vice President

--------------------------------------------------------------------------------

Notary Public

       

Signed, sealed and delivered

in the presence of:

 

LESSEE:

/s/ Melissa L. Harris

--------------------------------------------------------------------------------

 

KITCHIN HOSPITALITY, LLC,

a Georgia limited liability company

Unofficial Witness

 

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

       

Notary Public

 

By

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

       

Steve A. Curlee, Vice President-Legal

 

Exhibits:

 

Exhibit A - Leased Premises

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

61



--------------------------------------------------------------------------------

EXHIBIT A

 

All that tract or parcel of land lying and being in Land Lot 2 of the 2nd Land
District, Dougherty County, Georgia, containing 1.8098 acres and being the whole
of “Lot 2” as the same is shown on a plat by Stevenson & Palmer Engineering,
Incorporated (Richard M. Pace, GA. R.L.S. No. 1509) dated June, 1994, of record
in Plat Cabinet 1, Slide C-12, records of the Clerk of Superior Court of
Dougherty County, Georgia, which plat is incorporated by reference herein in aid
of this description.

 

and

 

All that certain tract or parcel of land in Land Lot 2, 2nd Land District.
Albany, Dougherty County, Georgia, being all that property identified as
“Jameson Inns, Phase III”, being in the shape of a rectangle having dimensions
of 300 feet North/South and 70 feet East/West, all as more fully shown and
described on a plat by Marbury Engineering Co., Charles R. Hutchinson, (GA.
R.L.S. No. 2639) dated November 27, 1995. entitled “Plat - A Minor Subdivision -
A Resubdivision of Lot 3-2 and Lot 2 for Fred Carter” of record in Plat Cabinet
1, Slide C-22, records of the Clerk of Superior Court of Dougherty County,
Georgia, which plat is incorporated by reference herein in aid of this
description.

 

Together with the benefits of those certain 20 foot utility easements as shown
on said plat.

 

62



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

     Dated as of December 31, 2004

$1,950,000.00

   Scottsdale, Arizona

 

JAMESON INNS FINANCING 01, LP, a Georgia limited partnership (“Borrower”), for
value received, hereby promises to pay to GE CAPITAL FRANCHISE FINANCE
CORPORATION, a Delaware corporation (“Lender”), whose address is 17207 North
Perimeter Drive, Scottsdale, Arizona 85255, or order, on or before January 1,
2015 (the “Maturity Date”), as herein provided, the principal sum of
$1,950,000.00, and to pay interest on the unpaid principal amount of this Note
from the date hereof to the Maturity Date at the rate of 6.85% per annum on the
basis of a 360-day year of twelve consecutive 30-day months, such principal and
interest to be paid in immediately available funds and in lawful money of the
United States. Initially capitalized terms which are not otherwise defined in
this Note shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Note between Borrower and Lender, as such agreement may
be amended, restated and/or supplemented from time to time (the “Loan
Agreement”).

 

Interest on the principal amount of this Note for the period commencing with the
date such principal amount is advanced by Lender through the last day in the
month in which this Note is dated shall be due and payable upon delivery of this
Note. Thereafter, principal and interest shall be payable in consecutive monthly
installments of $14,943.26 commencing on February 1, 2005, and continuing on the
first day of each month thereafter until the Maturity Date, at which time the
outstanding principal and unpaid accrued interest shall be due and payable.

 

Borrower may prepay this Note in full, but not in part (except as otherwise set
forth below), including all accrued but unpaid interest hereunder and all sums
advanced by Lender pursuant to the Loan Documents and any Other Agreements,
provided that (i) no Event of Default has occurred under any of the Loan
Documents or any Other Agreements, (ii) any such prepayment shall only be made
on a regularly scheduled payment date upon not less than 30 days prior written
notice from Borrower to Lender, and (iii) except as otherwise set forth herein,
any such prepayment shall be made together with payment of an amount equal to
the sum of:

 

(a) a prepayment fee equal to 1% of the amount prepaid; and

 

(b) a prepayment premium equal to the positive difference (if any) between (i)
the present value of the stream of monthly principal and interest payments due
under the Note from the date of such prepayment through the scheduled Maturity
Date (the “Remaining Scheduled Term”), calculated using the interpolated yield,
at the time of such prepayment, of the two U.S. Dollar Interest Rate Swaps (as
published in Federal Reserve Statistical Release H.15[519]
http://www.federalreserve.gov/releases/H15/) whose terms most closely match the
Remaining Scheduled Term, and (ii) the present value of the stream of monthly
principal and interest payments due under this Note from the date of such
prepayment through the scheduled Maturity Date, calculated using the
interpolated yield of the two U.S. Dollar Interest Rate Swaps whose terms most
closely match the originally scheduled term of this Note.

 

The foregoing prepayment fee and prepayment premium, as applicable, shall be due
and payable regardless of whether such prepayment is the result of a voluntary
prepayment by Borrower or as a result of Lender declaring the unpaid principal
balance of this Note, accrued interest and all other sums due under this Note,
the Mortgage and the other Loan Documents and any Other Agreements, due and
payable as contemplated below; provided, however, the prohibition on a partial
prepayment and the prepayment fee and prepayment premium, as applicable, shall
not be applicable with respect to a

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

63



--------------------------------------------------------------------------------

prepayment of this Note in connection with an application of condemnation
proceeds as contemplated by the Mortgage or as contemplated by the Loan
Agreement as a result of a breach and subsequent cure by Borrower of the Fixed
Charge Coverage Ratio required by the Loan Agreement.

 

Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to such account as Lender may
designate or as Lender may otherwise designate. Each payment of principal and
interest hereunder shall be applied first toward any past due payments under
this Note (including payment of all Costs (as herein defined), then to accrued
interest, and the balance, after the payment of such accrued interest, if any,
shall be applied to the unpaid principal balance of this Note; provided,
however, each payment hereunder after an Event of Default has occurred shall be
applied as Lender in its sole discretion may determine.

 

This Note is secured by the Mortgage and the other Loan Documents. Upon the
occurrence of an Event of Default, Lender may declare the entire unpaid
principal balance of this Note, accrued interest, if any, and all other sums due
under this Note and any Loan Documents or Other Agreements due and payable at
once without notice to Borrower. All past-due principal and/or interest shall
bear interest from the due date to the date of actual payment at the lesser of
the highest rate for which the undersigned may legally contract or the rate of
14% per annum (the “Default Rate”), and such Default Rate shall continue to
apply following a judgment in favor of Lender under this Note. If Borrower fails
to make any payment or installment due under this Note within five days of its
due date, Borrower shall pay to Lender, in addition to any other sum due Lender
under this Note or any other Loan Document, a late charge equal to 5% of such
past-due payment or installment (the “Late Charge”), which Late Charge is a
reasonable estimate of the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments. All payments of principal and
interest due hereunder shall be made (i) without deduction of any present and
future taxes, levies, imposts, deductions, charges or withholdings, which
amounts shall be paid by Borrower, and (ii) without any other right of
abatement, reduction, setoff, defense, counterclaim, interruption, deferment or
recoupment for any reason whatsoever. Borrower will pay the amounts necessary
such that the gross amount of the principal and interest received by Lender is
not less than that required by this Note.

 

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable attorneys’ fees and expenses of Lender (including
those fees and expenses incurred in connection with any appeal) and court costs
whether or not a judicial action is commenced by Lender. This Note may not be
amended or modified except by a written agreement duly executed by the party
against whom enforcement of this Note is sought. In the event that any one or
more of the provisions contained in this Note shall be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

64



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Borrower to Lender under this Note and any other Loan
Documents are subject to the limitation that payments of interest and late
charges to Lender shall not be required to the extent that receipt of any such
payment by Lender would be contrary to provisions of applicable law limiting the
maximum rate of interest that may be charged or collected by Lender. The portion
of any such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Borrower. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and/or spread throughout the
full term of this Note (including, without limitation, the period of any renewal
or extension thereof) so that interest for such full term shall not exceed the
maximum amount permitted by applicable law.

 

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

 

BORROWER:

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By:

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

   

Steven A. Curlee, Vice President-Legal

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

65



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT, dated as of December 31, 2004 (the
“Agreement”), is made by JAMESON INNS FINANCING 01, LP, a limited partnership
(“Borrower”), in favor of GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware
corporation (“Lender”).

 

AGREEMENT

 

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

 

1. Definitions. Initially capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Agreement between Borrower and Lender, as the same may be
amended from time to time (the “Loan Agreement”). In addition, the following
terms shall have the following meanings for all purposes of this Agreement:

 

“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Premises,
whether or not yet discovered, which would reasonably be expected to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against any of the Borrower Parties or Lender by any third party (including,
without limitation, any Governmental Authority), including, without limitation,
any condition resulting from the operation of business at the Premises and/or
the operation of the business of any other property owner or operator in the
vicinity of the Premises and/or any activity or operation formerly conducted by
any person or entity on or off the Premises.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials and/or
the protection of human health or the environment by reason of a Release or a
Threatened Release of Hazardous Materials or relating to liability for or costs
of Remediation or prevention of Releases. “Environmental Laws” includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations, rulings, orders or decrees promulgated pursuant thereto, and
any state or local statutes, ordinances, rules, regulations, orders, injunctions
and decrees of Governmental Authorities: the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tank systems), 42 U.S.C. §§ 6901 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401
et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 7401 et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq. and the National Environmental Policy Act, 42 U.S.C. § 4321 et
seq. “Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations,
orders, injunctions and decrees of Governmental Authorities and common law:
conditioning transfer of property upon a negative declaration or other approval
of a Governmental Authority of the environmental condition of the property;
requiring notification or disclosure of Releases or other environmental
condition of the Premises to any Governmental Authority or other person or
entity, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements relating to Hazardous Materials in
connection with permits or other authorizations required by Governmental
Authorities; relating to the handling and disposal of Hazardous Materials;
relating to nuisance, trespass or other causes of action related to Hazardous
Materials; and relating to wrongful death, personal injury, or property or other
damage in connection with the physical condition or use of the Premises by
reason of the presence of Hazardous Materials in, on, under or above the
Premises.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

66



--------------------------------------------------------------------------------

“Environmental Liens” has the meaning set forth in Section 2(i).

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

 

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, any petroleum
product or additive, any petroleum-based substances or any similar terms
described or defined in any Environmental Laws applicable to or regulating below
or above ground tanks and associated piping systems used in connection with the
storage, dispensing and general use of petroleum and petroleum-based substances,
or any Toxic Mold; (c) any substance, gas, material or chemical which is now or
hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Premises or the operations or activity at
the Premises, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Premises or the owners and/or occupants of property adjacent to or
surrounding the Premises.

 

“Indemnified Parties” means Lender, the trustee under the Mortgage, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by any of the Mortgage is or will have been recorded, persons and
entities who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, investors or prospective investors in
any Securitization, Participation or Transfer, as well as custodians, trustees
and other fiduciaries who hold or have held a full or partial interest in the
Loan for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in the Loan or the
Premises, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business).

 

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties, or any current lessee or occupant of the
Premises or any prior owner, lessee or occupant of the Premises in connection
with Hazardous Materials, including, without limitation, the right to receive
payments under such indemnity agreements.

 

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the state in which the Premises is located.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

67



--------------------------------------------------------------------------------

“Premises” means the parcel or parcels of real property described on the
attached Exhibit A, together with all rights, privileges and appurtenances
therewith and all buildings, fixtures, tangible personal property (including,
without limitation, equipment) and other improvements now or hereafter located
on such real estate (whether or not affixed to the real estate).

 

“Questionnaire” means the environmental questionnaire completed on behalf of the
Borrower Parties with respect to the Premises.

 

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials required by any Environmental Law or any Governmental
Authority, any actions to prevent, cure or mitigate any Release, any action to
comply with any Environmental Laws or with any permits issued pursuant thereto,
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or any evaluation relating to any
Hazardous Materials, including, without limitation, all acts necessary to clean
and disinfect any portions of the Premises affected by Toxic Mold and to
eliminate the sources of Toxic Mold in or on the Premises, including, without
limitation, providing any necessary moisture and control systems at the
Premises.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Premises which may result
from such Release.

 

“Toxic Mold” means any toxic mold or fungus of a type which would pose a risk to
human health or the environment or would negatively impact the value of the
Premises.

 

2. Representations and Warranties. Borrower represents and warrants to Lender,
which representations and warranties shall survive the execution and delivery of
this Agreement, that, except as disclosed in the Questionnaire: (a) neither the
Premises nor any of the Borrower Entities are in violation of, or subject to,
any pending or, to Borrower’s actual knowledge, threatened investigation or
inquiry by any Governmental Authority or to any remedial obligations under any
Environmental Laws, and this representation and warranty would continue to be
true and correct following disclosure to the applicable Governmental Authorities
of all relevant facts, conditions and circumstances, if any, pertaining to the
Premises; (b) all permits, licenses or similar authorizations required to
construct, occupy, operate or use any buildings, improvements, fixtures and
equipment forming a part of the Premises by reason of any Environmental Laws
have been obtained; (c) no Hazardous Materials have been used, handled,
manufactured, generated, produced, stored, treated, processed, transferred,
disposed of or otherwise Released in, on, under, from or about the Premises,
except in Permitted Amounts; (d) the Premises does not contain Hazardous
Materials, except in Permitted Amounts; (e) there is no threat of any Release
migrating to the Premises in excess of Permitted Amounts; (f) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Premises; (g) none of the Borrower
Parties has received any written or oral notice or other communication from any
person or entity (including but not limited to a Governmental Authority)
relating to Hazardous Materials or Remediation thereof in excess of Permitted
Amounts, of possible liability of any person or entity pursuant to any
Environmental Law, other environmental conditions in connection with the
Premises, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; (h) all information known to any of the
Borrower Parties or contained in the files of any of the Borrower Parties
relating to any Environmental Condition, Releases of Hazardous Materials in, on,
under or from the Premises, other than in Permitted Amounts, has been provided
to Lender, including, without limitation,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

68



--------------------------------------------------------------------------------

information relating to all prior Remediation; (i) the Premises has been kept
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law (the “Environmental Liens”); and none of the Borrower Parties
has allowed any tenant or other user of the Premises to do any act that
materially increased the dangers to human health or the environment, posed an
unreasonable risk of harm to any person or entity (whether on or off the
Premises), impaired the value of the Premises in any material respect, is
contrary to any requirement of any insurer, constituted a public or private
nuisance, constituted waste, or violated any covenant, condition, agreement or
easement applicable to the Premises; and (j) the information and disclosures in
the Questionnaire are true, correct and complete in all material respects, and
the person or persons executing the Questionnaire were duly authorized to do so.

 

3. Covenants. Borrower covenants to Lender from and after the execution and
delivery of this Agreement and until all of the Obligations are satisfied in
full, as follows: (a) the Premises, the Borrower Parties and any other operator
or user of the Premises shall not be in violation of or subject to any
investigation or inquiry by any Governmental Authority or subject to any
Remediation obligations under any Environmental Laws; (b) all uses and
operations on or of the Premises, whether by Borrower or any other person or
entity, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (c) there shall be no Releases or Hazardous Materials in, on,
under or from the Premises, except in Permitted Amounts; (d) Borrower shall keep
the Premises, or cause the Premises to be kept, free and clear of all
Environmental Liens; and (e) Borrower shall not do or allow any tenant or other
user of the Premises to do any act that (i) materially increases the dangers to
human health or the environment, (ii) poses an unreasonable risk of harm to any
person or entity (whether on or off the Premises), (iii) impairs or is
reasonably likely to impair the value of the Premises, (iv) is contrary to any
requirement of any insurer, (v) constitutes a public or private nuisance or
constitutes waste, or (vi) violates any covenant, condition, agreement or
easement applicable to the Premises.

 

4. Notification Requirements. Borrower shall immediately notify Lender in
writing upon Borrower obtaining actual knowledge of: (a) any presence of
Releases or Threatened Releases in, on, under, from or migrating towards the
Premises, in excess of Permitted Amounts, including, without limitation, the
presence on or under the Premises, or the escape, seepage, leakage, spillage,
discharge, emission or release of any Hazardous Materials, apparent or real, in
excess of Permitted Amounts; (b) any non-compliance with any Environmental Laws
related in any way to the Premises; (c) any Environmental Lien or any act or
omission which would reasonably be expected to result in the imposition of an
Environmental Lien; (d) any required or proposed Remediation of environmental
conditions relating to the Premises, including, without limitation, any and all
enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Premises; (e) any written or oral notice or other
communication of which any of the Borrower Parties becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to Hazardous Materials or Remediation thereof, possible liability of any
person or entity pursuant to any Environmental Law, other environmental
conditions in connection with the Premises, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Agreement; or (f) any investigation or inquiry initiated by any
Governmental Authority relating to the Environmental Condition of the Premises.

 

5. Inspections. Borrower shall, at its sole cost and expense: (a) perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Premises as may be reasonably requested by Lender
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lender the reports and other results thereof, and
Lender, and other Indemnified Parties shall be entitled to rely on such reports
and other results thereof; and (b) have the Premises inspected as may be
required by any Environmental Laws for seepage, spillage and other environmental
concerns. Borrower shall provide Lender with written certified results of all
inspections performed on the Premises. All costs and expenses associated with
the inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Borrower. All
inspections and tests performed on the Premises shall be conducted in compliance
with all Environmental Laws.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

69



--------------------------------------------------------------------------------

6. Remediation; Releases. (a) Borrower shall, at its sole cost and expense, and
without limiting the rights of Lender under any other provision of this
Agreement, including, without limitation, Section 6(b), comply with all
reasonable written requests of Lender to: (1) reasonably effectuate Remediation
of any condition (including but not limited to a Release) in, on, under or from
the Premises; (2) comply with any Environmental Law; (3) comply with any
directive from any Governmental Authority; and (4) take any other reasonable
action necessary or appropriate for protection of human health or the
environment.

 

(b) Upon any Release, Borrower shall immediately remedy such situation in
accordance with all Environmental Laws and any request of Lender. Should
Borrower fail to remedy or cause the remedy of such situation in accordance with
all Environmental Laws, Lender shall be permitted to take such actions in its
sole discretion to remedy such situation and any costs and expenses incurred in
connection therewith will be paid by Borrower.

 

7. Actions by Lender. Lender, and any other person or entity designated by
Lender, including but not limited to any receiver, any representative of a
Governmental Authority, and any environmental consultant, shall have the right,
but not the obligation, to enter upon the Premises during normal business hours
or at any time in the event of an emergency (including without limitation in
connection with any Securitization, Participation or Transfer contemplated by
the Loan Agreement or in connection with the exercise of any remedies set forth
in the Mortgage or the other Loan Documents) to assess any and all aspects of
the environmental condition of the Premises and its use, including but not
limited to conducting any environmental assessment or audit (the scope of which
shall be determined in Lender’s sole and absolute discretion) and taking samples
of soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Borrower shall cooperate with and provide access to
Lender and any such person or entity designated by Lender. Any such assessment
and investigation shall be at Borrower’s sole cost and expense if, at the time
Lender undertakes such assessment or investigation, Lender has a reasonable
basis for believing that a Release has occurred at the Premises in excess of
Permitted Amounts or if an Event of Default has occurred and is continuing.
Otherwise, any such assessment and investigation shall be at Lender’s sole cost
and expense.

 

8. Indemnification. Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
for, from and against any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense) (collectively, “Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party’s gross negligence or willful misconduct; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower’s
interest in the Premises or Borrower’s failure to act in respect of matters
which are or were the obligation of Borrower under the Loan Documents) and costs
of Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (i) any presence of any Hazardous Materials in, on, above, or
under the Premises; (ii) any past, present Release or Threatened Release in, on,
above, under or from the Premises; (iii) any activity by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement,

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

70



--------------------------------------------------------------------------------

removal, handling, transfer or transportation to or from the Premises of any
Hazardous Materials at any time located in, under, on or above the Premises;
(iv) any activity by Borrower, any person or entity affiliated with Borrower or
any tenant or other user of the Premises in connection with any actual or
proposed Remediation of any Hazardous Materials at any time located in, under,
on or above the Premises, whether or not such Remediation is voluntary or
pursuant to court or administrative order, including but not limited to any
removal, remedial or corrective action; (v) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Premises or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (vi) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Premises; (vii) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(viii) any past, present or threatened injury to, destruction of or loss of
natural resources in any way connected with the Premises, including but not
limited to costs to investigate and assess such injury, destruction or loss;
(ix) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials owned or possessed by Borrower, any person or entity
affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials; (x) any acts of Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises, in
accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites selected by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises,
from which there is a Release, or a Threatened Release of any Hazardous
Materials which causes the incurrence of costs for Remediation; (xi) any
personal injury, wrongful death, or property damage arising under any statutory
or common law or tort law theory, including but not limited to damages assessed
for the maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Premises; or (xii) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations pursuant to this
Agreement.

 

9. Release; Reliance. Borrower fully and completely releases, waives and
covenants not to assert any claims, liabilities, actions, defenses, challenges,
contests or other opposition against Lender, however characterized, known or
unknown, foreseen or unforeseen, now existing or arising in the future, relating
to this Agreement and any Hazardous Materials, Releases and/or Remediation on,
at or affecting the Premises.

 

10. Indemnity Agreements. Borrower hereby grants to Lender a security interest
in all Indemnity Agreements, including, without limitation, the right to receive
payments under the Indemnity Agreements. Upon the occurrence of an Event of
Default, (i) Lender may exercise any or all of the remedies available to it
under all applicable laws, including, without limitation, all applicable
provisions of the Uniform Commercial Code, with respect to the Indemnity
Agreements, and (ii) Lender shall have the immediate right to exercise all of
Borrower’s rights and remedies under the Indemnity Agreements, including,
without limitation, making demands and claims and receiving payments under the
Indemnity Agreements. Borrower hereby grants Lender a power of attorney (which
grant shall be deemed irrevocable and coupled with an interest) to exercise such
rights and remedies.

 

11. Miscellaneous. (a) The obligations of Borrower and the rights and remedies
of Lender set forth in this Agreement are independent from those of Borrower
pursuant to the Loan Agreement, the Mortgage, the Note and the other Loan
Documents, and shall survive the repayment of the Loan, the termination,
expiration and/or release of the Loan Agreement, the Note, the Mortgage and the
other Loan Documents and/or the judicial or nonjudicial foreclosure of the
Mortgage by Lender or the delivery of a deed-in-lieu of foreclosure by Borrower
to Lender. In the event any of the terms and provisions of this Agreement are in
conflict with the terms and conditions of any other Loan Document, the terms and
conditions of this Agreement shall control as to such conflict.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

71



--------------------------------------------------------------------------------

(b) Borrower acknowledges that this Agreement was substantially negotiated by
Lender in the State of Arizona and delivered by Borrower in the State of Arizona
and there are substantial contacts between the parties and the transactions
contemplated herein and the State of Arizona. For purposes of any action or
proceeding arising out of this Agreement, the parties hereto hereby expressly
submit to the jurisdiction of all federal and state courts located in the State
of Arizona and Borrower consents that it may be served with any process or paper
by registered mail or by personal service within or without the State of Arizona
in accordance with applicable law. Furthermore, Borrower waives and agrees not
to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. It is the intent of the parties hereto that all
provisions of this Agreement shall be governed by and construed under the laws
of the State of Arizona, without regard to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions hereof, then, as to those provisions
only, the law of the state where the applicable Premises is located shall be
deemed to apply. Nothing in this Section shall limit or restrict the right of
Lender to commence any proceeding in the federal or state courts located in the
state where the Premises is located to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under this Agreement.

 

(c) LENDER, BY ACCEPTING THIS AGREEMENT, AND BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, THE RELATIONSHIP OF LENDER AND BORROWER, BORROWER’S USE OR OCCUPANCY
OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR
STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN. FURTHERMORE, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES,
OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY EITHER PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES,
OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND LENDER OF ANY
RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.

 

(d) The provisions of this Agreement shall be deemed severable. If any part of
this Agreement shall be held unenforceable, the remainder shall remain in full
force and effect, and such unenforceable provision shall be reformed by such
court so as to give maximum legal effect to the intention of the parties as
expressed therein. This Agreement shall be binding upon and inure to the benefit
of Lender and Borrower and their respective successors and permitted assigns,
including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel; provided,
however, Borrower’s right to assign this Agreement shall be limited as set forth
in the Loan Agreement. Time is of the essence in the performance of each and
every obligation under this Agreement. This Agreement may not be modified except
by an instrument in writing executed by Borrower and Lender and

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

72



--------------------------------------------------------------------------------

no requirement hereof may be waived at any time except by a writing signed by
the party against whom such waiver is sought to be enforced, nor shall any
waiver be deemed a waiver of any subsequent breach or default. The headings
appearing in this Agreement have been inserted for convenient reference only and
shall not modify, define, limit or expand the express provisions of this
Agreement. All notices, demands, designations, certificates, requests, offers,
consents, approvals, appointments and other instruments given pursuant to this
Agreement shall be given in accordance with the notice provisions of the Loan
Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

BORROWER:

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By:

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

   

Steven A. Curlee, Vice President-Legal

 

POWER OF ATTORNEY

 

Lender may act as attorney-in-fact or otherwise on behalf of Borrower pursuant
to Section 10 of this Agreement. This power of attorney is coupled with an
interest, is durable and is not affected by subsequent disability or incapacity
of the principal or lapse of time.

 

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By:

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

   

Steven A. Curlee, Vice President-Legal

 

/s/ Melissa L. Harris

--------------------------------------------------------------------------------

Witness

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

73



--------------------------------------------------------------------------------

WITNESS

 

In accordance with the requirements of Arizona Revised Statutes Section 14-5506
and other applicable law, the undersigned has executed this Agreement for the
purpose of witnessing the grant of the powers of attorney by Borrower to Lender.

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

 

STATE OF GEORGIA

 

)

   

) SS.

COUNTY OF DEKALB

 

)

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Steven A. Curlee, Vice President-Legal of Jameson Inns, Inc., a Georgia
corporation, General Partner of JAMESON INNS FINANCING 01, LP, Georgia limited
partnership, on behalf of the partnership.

 

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

October 9, 2006

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

74



--------------------------------------------------------------------------------

EXHIBIT A

 

PREMISES

 

All that tract or parcel of land lying and being in Land Lot 2 of the 2nd Land
District, Dougherty County, Georgia, containing 1.8098 acres and being the whole
of “Lot 2” as the same is shown on a plat by Stevenson & Palmer Engineering,
Incorporated (Richard M. Pace, GA. R.L.S. No. 1509) dated June, 1994, of record
in Plat Cabinet 1, Slide C-12, records of the Clerk of Superior Court of
Dougherty County, Georgia, which plat is incorporated by reference herein in aid
of this description.

 

and

 

All that certain tract or parcel of land in Land Lot 2, 2nd Land District.
Albany, Dougherty County, Georgia, being all that property identified as
“Jameson Inns, Phase III”, being in the shape of a rectangle having dimensions
of 300 feet North/South and 70 feet East/West, all as more fully shown and
described on a plat by Marbury Engineering Co., Charles R. Hutchinson, (GA.
R.L.S. No. 2639) dated November 27, 1995. entitled “Plat - A Minor Subdivision -
A Resubdivision of Lot 3-2 and Lot 2 for Fred Carter” of record in Plat Cabinet
1, Slide C-22, records of the Clerk of Superior Court of Dougherty County,
Georgia, which plat is incorporated by reference herein in aid of this
description.

 

Together with the benefits of those certain 20 foot utility easements as shown
on said plat.

 

75



--------------------------------------------------------------------------------

UNDERTAKING AGREEMENT

 

THIS UNDERTAKING AGREEMENT (this “Agreement”) is made as of December 31, 2004,
by and between GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation
(“GE Capital”), whose address is 17207 North Perimeter Drive, Scottsdale,
Arizona 85255, and JAMESON INNS FINANCING 01, LP, a Georgia limited partnership,
whose address is 8 Perimeter Center East, Suite 8050, Atlanta, Georgia 30346
(“Debtor”).

 

PRELIMINARY STATEMENT

 

Unless otherwise expressly provided herein, all defined terms used in this
Agreement shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Agreement between GE Capital and Debtor (the “Loan
Agreement”). Concurrent with the execution of this Agreement, GE Capital and
Debtor entered into the Loan Agreement pursuant to which GE Capital will make
the Loan to Debtor, which Loan will be secured in part by the Mortgage. GE
Capital’s obligation to make the Loan is subject to receipt of a satisfactory
structural report of the Premises in accordance with GE Capital’s requirements
and evidence of repair by Debtor of any items shown as needing immediate repair
in the structural report, which such repairs are set out on Exhibit A hereto
(the foregoing evidence is referred to hereafter as the “Necessary Documents”).
As of the date of this Agreement, the Necessary Documents have not been
delivered to GE Capital.

 

GE Capital has agreed to make the Loan prior the delivery of the Necessary
Documents and prior to compliance with the Necessary Documents, and in
consideration for GE Capital making the Loan prior to the delivery of and
compliance with the Necessary Documents, Debtor has agreed to execute and
deliver this Agreement.

 

AGREEMENT

 

1. Necessary Documents, Satisfaction of Condition; Event of Default. The Debtor
shall have until January 31, 2005 to deliver the Necessary Documents to GE
Capital, which Necessary Documents must be to GE Capital’s sole satisfaction. If
the Necessary Documents are not delivered to GE Capital by or on January 31,
2005 and are not satisfactory to GE Capital, then GE Capital shall have the
right, but not the obligation, to immediately accelerate and declare due and
payable the principal and accrued but unpaid interest under the Note and the
Loan Documents (the “Obligations”). If GE Capital accelerates such Obligations
and such Obligations are not paid in full within 10 days after GE Capital’s
delivery to Debtor of a notice of acceleration of such Obligations, an Event of
Default shall be deemed to have occurred under the Loan Documents and GE Capital
shall be entitled to exercise all of its rights and remedies under all of the
Loan Documents.

 

2. Indemnification. Debtor shall indemnify and hold harmless GE Capital and its
shareholders, directors, officers, employees, affiliates, lenders, trustees,
successors and assigns (the “Indemnified Parties”), from and against any and all
claims, demands, fines, assessments, causes of action, suits, proceedings,
liabilities, damages (including consequential and punitive damages), losses,
out-of-pocket costs and expenses, including, without limitation, the reasonable
attorneys’ fees and expenses, which are incurred by the Indemnified Parties
relating to or arising out of the delivery of the Necessary Documents.

 

3. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement shall be in
writing and given by (i) hand delivery, (ii) facsimile, (iii) express overnight
delivery service or (iv) certified or registered mail, return receipt requested,
and shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next business

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

76



--------------------------------------------------------------------------------

day, if delivered by express overnight delivery service, or (d) the third
business day following the day of deposit of such notice with the United States
Postal Service, if sent by certified or registered mail, return receipt
requested. Notices shall be provided to the parties at the addresses set forth
above.

 

4. Waiver and Amendment. No provisions of this Agreement shall be deemed waived
or amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter on any future occasion.

 

5. Severability. The provisions of this Agreement shall be deemed severable. If
any part of this Agreement shall be held unenforceable, the remainder shall
remain in full force and effect, and such unenforceable provision shall be
reformed by such court so as to give maximum legal effect to the intention of
the parties as expressed therein.

 

6. Other Documents. Each of the parties agrees to sign such other and further
documents as may be appropriate to carry out the intentions expressed in this
Agreement.

 

7. Entire Agreement. This Agreement and the Loan Documents constitute the entire
agreement between the parties with respect to the subject matter hereof, and
there are no other representations, warranties or agreements, written or oral,
between Debtor and GE Capital with respect to the subject matter of this
Agreement.

 

8. Forum Selection; Jurisdiction; Venue; Choice of Law. Debtor acknowledges that
this Agreement was signed by GE Capital in the State of Arizona and delivered by
Debtor in the State of Arizona and there are substantial contacts between the
parties and the transactions contemplated herein and the State of Arizona. For
purposes of any action or proceeding arising out of this Agreement, the parties
hereto hereby expressly submit to the jurisdiction of all federal and state
courts located in the State of Arizona and Debtor consents that it may be served
with any process or paper by registered mail or by personal service within or
without the State of Arizona in accordance with applicable law. Furthermore,
Debtor waives and agrees not to assert in any such action, suit or proceeding
that it is not personally subject to the jurisdiction of such courts, that the
action, suit or proceeding is brought in an inconvenient forum or that venue of
the action, suit or proceeding is improper. It is the intent of the parties
hereto that all provisions of this Agreement shall be governed by and construed
under the laws of the State of Arizona. To the extent that a court of competent
jurisdiction finds Arizona law inapplicable with respect to any provisions
hereof, then, as to those provisions only, the law of the State where the
Premises are located shall be deemed to apply. Nothing in this Section shall
limit or restrict the right of GE Capital to commence any proceeding in the
federal or state courts located in the state in which the Premises is located to
the extent GE Capital deems such proceeding necessary or advisable to exercise
remedies available under this Agreement.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

 

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of GE Capital and Debtor and their respective successors and permitted
assigns, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GE Capital and Debtor have entered into this Agreement as of
the date first above written.

 

GE CAPITAL: GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation By
 

/s/ Kelley A. Hallford

--------------------------------------------------------------------------------

Printed Name  

Kelley A. Hallford

--------------------------------------------------------------------------------

Its  

Vice President

--------------------------------------------------------------------------------

 

DEBTOR:

JAMESON INNS FINANCING 01, LP,

a Georgia limited partnership

By its General Partner, Jameson Inns, Inc., A Georgia corporation By:  

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

    Steven A. Curlee, Vice President-Legal

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

78



--------------------------------------------------------------------------------

STATE OF ARIZONA   )     ) SS. COUNTY OF MARICOPA   )

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Kelley A. Hallford, Vice President of GE Capital Franchise Finance Corporation,
a Delaware corporation, on behalf of the corporation.

 

/s/ Mary J. Samuels

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

April 15, 2005

 

STATE OF GEORGIA   )     ) SS. COUNTY OF DEKALB   )

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Steven A. Curlee, Vice President-Legal of Jameson Inns, Inc., a Georgia
corporation, General Partner of JAMESON INNS FINANCING 01, LP, Georgia limited
partnership, on behalf of the partnership.

 

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

October 9, 2006

--------------------------------------------------------------------------------

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

79



--------------------------------------------------------------------------------

EXHIBIT A

Repairs

 

1. Reconfigure the rear accessible parking spaces so that at least one is Van
Accessible and has vertical Van Accessible signage as required by the ADA.

 

2. Install ADA compliant faucet handles in the sink in the lobby area restroom
and install insulation on exposed piping under the sink as required.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

80



--------------------------------------------------------------------------------

UNCONDITIONAL GUARANTY

OF PAYMENT AND PERFORMANCE

 

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of December 31, 2004, by JAMESON INNS, INC., a Georgia corporation
(“Guarantor”), for the benefit of GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation (“Lender”).

 

1. For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, jointly and severally, unconditionally, absolutely and irrevocably
guarantee and promise to pay to Lender, or order, any and all amounts,
including, without limitation, principal and interest, taxes, insurance
premiums, impounds, reimbursements, late charges, default interest, damages,
indemnity obligations and all other amounts, costs, fees, expenses and charges
of any kind or type whatsoever, which may or at any time be due to Lender
pursuant to the following agreements (collectively, the “Documents”):

 

A. Loan Agreement (the “Loan Agreement”), dated as of the date hereof, between
Lender and JAMESON INNS FINANCING 01, LP, a Georgia limited partnership
(“Borrower”) pertaining to that certain loan (the “Loan”) secured by Borrower’s
interest in certain land and improvements as described therein (the “Premises”).

 

B. Promissory Note, dated as of the date hereof, executed by Borrower and
payable to Lender in the amount of $1,950,000.00, evidencing the Loan (the
“Note”);

 

C. Deed to Secure Debt, Assignment of Rents and Leases, Security Agreement and
Fixture Filing (the “Mortgage”), dated as of the date hereof, executed by
Borrower for the benefit of Lender, providing a lien upon and security interest
in the Premises as security for the Note;

 

D. Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower for the benefit of Lender;

 

E. Any other document, agreement, instrument or certificate contemplated by any
of the foregoing agreements, or any other documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower with
respect to the Loan; and

 

F. Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

 

2. Guarantor also unconditionally guarantees the truthfulness and accuracy of
all representations, warranties and certifications of Borrower, the satisfaction
of all conditions by Borrower and the full and timely performance of all
obligations to be performed by Borrower, under or pursuant to the Documents (the
matters which are guaranteed pursuant to Sections 1 and 2 are hereinafter
collectively referred to as the “Obligations”). The obligations of Guarantor
under this Guaranty are primary, joint and several and independent of the
obligations of Borrower, and a separate action or actions may be brought and
executed against any one or more of the Guarantor, whether or not such action is
brought against Borrower and whether or not Borrower be joined in such action or
actions.

 

3. This is an absolute and unconditional guaranty of payment and performance and
not of collection and Guarantor unconditionally (a) waives any requirement that
Lender first make demand upon, or seek to enforce or exhaust remedies against,
Borrower or any other person or entity (including any other Guarantor) or any of
the collateral or property of Borrower or such other person or entity before
demanding payment from, or seeking to enforce this Guaranty against, such
Guarantor; (b) waives and agrees not to assert any and all rights, benefits and
defenses which might otherwise be available under the provisions of Ariz. Rev.
Stat. §§ 12-1641 and §§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

81



--------------------------------------------------------------------------------

Rules of Civil Procedure Rule 17(f), or any other Arizona statutes or rules
(including any statutes or rules amending, supplementing or supplanting same)
which might operate, contrary to Guarantor’s agreements in this Guaranty, to
limit Guarantor’s liability under, or the enforcement of, this Guaranty; (c)
waives the benefits of any statutory provision limiting the right of Lender to
recover a deficiency judgment, or to otherwise proceed, against any person or
entity obligated for the payment of the Obligations, after any foreclosure or
trustee’s sale of any collateral securing payment of the Obligations, including
without limitation, the benefits, if any, of Ariz. Rev. Stat. §§ 33-814; (d)
covenants that this Guaranty will not be discharged until all of the Obligations
are fully satisfied; and (e) agrees that this Guaranty shall remain in full
effect without regard to, and shall not be affected or impaired by, any
invalidity, irregularity or unenforceability in whole or in part of any of the
Documents, or any limitation of the liability of Borrower or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.

 

4. This Guaranty is a continuing guaranty, and the obligations, undertakings and
conditions to be performed or observed by Guarantor under this Guaranty shall
not be affected or impaired by reason of the happening from time to time of the
following with respect to the Documents, all without notice to, or the further
consent of, any Guarantor: (a) the waiver by Lender of the observance or
performance by Borrower, Guarantor or any one or more of them of any of the
obligations, undertakings, conditions or other provisions contained in any of
the Documents, except to the extent of such waiver; (b) the extension, in whole
or in part, of the time for payment of any amount owing or payable under the
Documents; (c) the modification or amendment (whether material or otherwise) of
any of the obligations of Borrower under, or any other provisions of, any of the
Documents, except to the extent of such modification or amendment; (d) the
taking or the omission of any of the actions referred to in any of the Documents
(including, without limitation, the giving of any consent referred to therein);
(e) any failure, omission, delay or lack on the part of Lender to enforce,
assert or exercise any provision of the Documents, including any right, power or
remedy conferred on Lender in any of the Documents or any action on the part of
Lender granting indulgence or extension in any form; (f) the assignment to or
assumption by any third party of any or all of the rights or obligations of
Borrower under all or any of the Documents; (g) the release or discharge of
Borrower from the performance or observance of any obligation, undertaking or
condition to be performed by Borrower under any of the Documents by operation of
law, including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Lender or
any other person or entity of notes, checks or other instruments for the payment
of money and extensions and renewals thereof; (i) any action, inaction or
election of remedies by Lender which results in any impairment or destruction of
any subrogation, indemnity, reimbursement or contribution rights of Guarantor,
or any rights of Guarantor to proceed against any other person or entity for
reimbursement; (j) any setoff, defense, counterclaim, abatement, recoupment,
reduction, change in law or any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor,
indemnitor or surety under the laws of the State of Arizona, the state in which
the Premises is located or any other jurisdiction; and (k) the termination or
renewal of any of the Obligations or any other provision thereof.

 

5. Guarantor represents and warrants to Lender that: (a) neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions hereof will conflict with, or result in a breach of the terms or
conditions of, or constitute a default under, any agreement or instrument to
which Guarantor is now a party or by which Guarantor may be bound, or result in
the creation of any lien, charge or encumbrance upon any property or assets of
Guarantor, which conflict, breach, default, lien, charge or encumbrance could
result in a material adverse change in the financial condition of Guarantor; (b)
no further consents, approvals or authorizations are required for the execution
and delivery of this Guaranty by Guarantor or for Guarantor’s compliance with
the terms and provisions of this Guaranty; (c) this Guaranty is the legal, valid
and binding agreement of Guarantor and is enforceable against Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and subject to general principles of
equity; (d) Guarantor has the full power, authority, capacity and legal right to
execute and deliver this Guaranty, and, to the extent Guarantor is a

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

82



--------------------------------------------------------------------------------

corporation, partnership, limited liability company or other form of entity, the
parties executing this Guaranty on behalf of Guarantor are fully authorized and
directed to execute the same to bind Guarantor; (e) Guarantor is not a “foreign
individual,” “foreign corporation,” “foreign partnership,” “foreign limited
liability company,” “foreign trust,” or “foreign estate,” as those terms are
defined in the U.S. Internal Revenue Code and the regulations promulgated
thereunder; Guarantor’s Social Security Number or Federal Tax Identification
Number is accurately set forth herein next to the signature of Guarantor; (f)
Guarantor has delivered to Lender either audited financial statements or, if
Guarantor does not have audited financial statements, certified financial
statements; such financial statements and other information relating to
Guarantor heretofore delivered to Lender are true, correct and complete in all
material respects as of the date of this Guaranty; Guarantor understands that
Lender is relying upon such information, and Guarantor represents that such
reliance is reasonable; and the financial statements of Guarantor delivered by
Borrower to Lender pursuant to the Loan Agreement have been prepared in
accordance with generally accepted accounting principles in the United States
consistently applied and accurately reflect, as of the date of this Guaranty,
the financial condition of Guarantor; (f) during the term of this Guaranty,
Guarantor will not transfer or dispose of any material part of its assets except
in the ordinary course of business for full and fair consideration and
reasonably equivalent value; furthermore, Guarantor will furnish Lender
annually, within ninety (90) days after the close of each calendar year, a
financial statement consisting of a balance sheet and such other financial
information as Lender may reasonably request; and (g) the Documents are
conclusively presumed to have been signed in reliance on this Guaranty and the
assumption by Guarantor of its obligations under this Guaranty results in direct
financial benefit to Guarantor.

 

6. This Guaranty shall commence upon execution and delivery of any of the
Documents and shall continue in full force and effect until all of the
Obligations are duly, finally and permanently paid, performed and discharged and
are not subject to any right of reborrowing or extension by Borrower, and Lender
gives Guarantor written notice of the full and final satisfaction of the
Obligations. The Obligations shall not be considered fully paid, performed and
discharged unless and until all payments by Borrower to Lender are no longer
subject to any right on the part of any person whomsoever, including but not
limited to Borrower, Borrower as a debtor-in-possession and/or any trustee in
bankruptcy, to disgorge such payments or seek to recoup the amount of such
payments or any part thereof. This Guaranty shall remain in full force and
effect and continue to be effective in the event that (i) any petition is filed
by or against Borrower or any Guarantor for liquidation or reorganization,
including, without limitation, under Title 11 of the United States Code, 11
U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower or any Guarantor becomes
insolvent or makes an assignment for the benefit of creditors or (iii) a
receiver or trustee is appointed for all or any significant part of Borrower’s
or such Guarantor’s assets. This Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Lender, whether
as a “voidable preference”, “fraudulent conveyance” or otherwise, all as though
such payment or performance had not been made. In the event that any payment of
the Obligations, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid to Lender and not so rescinded, reduced, restored or returned.

 

7. Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by Guarantor now or hereafter arising against
Borrower. Furthermore, Guarantor hereby unconditionally and irrevocably waives
(a) any right to participate in any security now or hereafter held by Lender or
in any claim or remedy of Lender or any other person against Borrower with
respect to the Obligations, (b) any statute of limitations affecting Guarantor’s
liability hereunder, (c) all principles and provisions of law which conflict
with the terms of this Guaranty and (d) diligence, presentment, protest, demand
for performance, notice of nonperformance, notice of intent to accelerate,
notice of acceleration, notice of protest, notice of dishonor, notice of
execution of any Documents, notice of extension, renewal, alteration or
amendment, notice of acceptance of this Guaranty, notice of defaults under any
of the Documents and all other notices whatsoever.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

83



--------------------------------------------------------------------------------

8. Notwithstanding the preceding Section 7, in the event that Guarantor shall
have any claims against Borrower, any indebtedness of Borrower now or hereafter
held by Guarantor is hereby subordinated to the indebtedness of Borrower to
Lender. Any such indebtedness of Borrower to Guarantor, if Lender so requests,
shall be collected, enforced and received by Guarantor as trustee for Lender and
be paid over to Lender on account of the Obligations, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

9. It is not necessary for Lender to inquire into the powers of Borrower or its
officers, directors, partners or agents acting or purporting to act on its
behalf, and Guarantor shall be liable for the Obligations in accordance with
their terms notwithstanding any lack of authorization or defect in execution or
delivery by Borrower.

 

10. In addition to the amounts guaranteed under this Guaranty, Guarantor agrees
to pay (i) all of Lender’s attorneys’ fees and other costs and expenses which
may be incurred by Lender in the enforcement of this Guaranty and (ii) interest
(including postpetition interest to the extent a petition is filed by or against
Borrower under the Code) at the Default Rate (as defined in the Note) on any
Obligations not paid when due. Guarantor hereby agrees to indemnify and hold
harmless Lender for, from and against any loss, cause of action, claim, cost,
expense or fee, including but not limited to attorney’s fees and court costs,
suffered or occasioned by (1) the failure of Borrower to satisfy its obligations
under the Documents, or (2) any disclosures of information, financial or
otherwise, (x) made by Lender or Lender’s employees, officers, agents and
designees to any third-party as contemplated by the Loan Agreement, or (y)
obtained from any credit reporting agency with respect to Guarantor, Borrower,
any other guarantor of the Loan, any Affiliate (as defined in the Loan
Agreement) of Borrower, any of the other Borrower Parties (as defined in the
Loan Agreement) or any operator or lessee of the Premises. The agreement to
indemnify Lender contained in this paragraph shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Lender for application in payment or
reduction of the liabilities of Borrower under the Documents may be applied by
Lender to the payment or reduction of such liabilities of Borrower, in such
manner, in such amounts and at such time or times as Lender may elect.

 

11. All notices, demands, requests, consents, approvals or other instruments
required or permitted to be given pursuant to this Guaranty shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered, (b)
transmission, if delivered by facsimile, (c) the next Business Day (as defined
in the Loan Agreement), if delivered by express overnight delivery service, or
(d) the third Business Day following the day of deposit of such notice with the
United States Postal Service, if sent by certified or registered mail, return
receipt requested. Notices shall be provided to the addresses (or facsimile
numbers, as applicable) specified below: if to Guarantor: JAMESON INNS, INC.,
Attn: Craig R. Kitchin, 8 Perimeter Center East, Suite 8050 Atlanta, Georgia
30346, Telephone: 770-481-0305, Telecopy: 770-901-9020; and if to Lender: 17207
N. Perimeter Drive, Scottsdale, AZ 85255, Attention: Collateral Management,
Telephone: 480-585-4500, Telecopy: 480-585-2225, or to such other address or
such other person as either Guarantor or Lender may from time to time hereafter
specify to the other party in a notice delivered in the manner provided above.

 

12. This Guaranty is delivered in the State of Arizona, and it is the intent of
Guarantor and Lender that this Guaranty shall be deemed to be a contract made
under and governed by the internal laws of the State of Arizona, without regard
to its principles of conflicts of law. For purposes of any action or proceeding
involving this Guaranty, Guarantor submits to the jurisdiction of all federal
and state courts located in the State of Arizona and consents that it may be
served with any process or paper by registered mail or by personal service
within or without the State of Arizona in accordance with applicable law.
Furthermore, Guarantor waives and agrees not to assert in any such action, suit
or proceeding that it is not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

84



--------------------------------------------------------------------------------

in an inconvenient forum or that venue of the action, suit or proceeding is
improper. Nothing contained in this section shall limit or restrict the right of
Lender to commence any proceeding in the federal or state courts located in the
state in which the Premises is located and/or where Guarantor resides or
maintains its chief executive offices, as applicable, to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under the
Documents.

 

13. (a) Guarantor intends that the business relationship created between
Borrower and Lender by the Loan Agreement, the Note, the Mortgage and the other
Documents is solely that of creditor and Borrower and has been entered into by
such parties in reliance upon the economic and legal bargains contained in the
Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the transactions
contemplated by the Loan Agreement. Furthermore, Guarantor acknowledges that
Borrower has not relied upon, nor may it hereafter rely upon, the analysis
undertaken by Lender in determining the amount of the Loan and that such
analysis will not be made available to Borrower.

 

(b) Guarantor authorizes Lender and its employees, officers, agents,
representatives and designees to:

 

(i) distribute to, or publish for the use by, any third-parties for statistical
analysis purposes the unit-level or corporate level operating results for the
Premises, Guarantor, Borrower, any Affiliate of Borrower, any of the other
Borrower Parties or any operator or lessee of the Premises prepared by Lender
from financial statements obtained from Borrower; and

 

(ii) obtain personal credit reports, business credit reports or asset reports,
as applicable, with respect to Guarantor, Borrower, any other guarantor of the
Loan, any Affiliate of Borrower, any of the other Borrower Parties or any
operator or lessee of the Premises.

 

14. All of Lender’s rights and remedies under the Documents and this Guaranty
are intended to be distinct, separate and cumulative and no such right and
remedy is intended to be in exclusion of or a waiver of any of the others. If
under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waives any claim upon such action, even if such action by Lender
shall result in a full or partial loss of any rights of subrogation which
Guarantor might otherwise have had but for such action by Lender. Any election
of remedies which results in the denial or impairment of the right of Lender to
seek a deficiency judgment against Borrower or any pledgor shall not impair
Guarantor’s obligation to pay the full amount of the Obligations. In the event
Lender shall bid at any foreclosure or trustee’s sale or at any private or
public sale permitted by law or under the Document, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

85



--------------------------------------------------------------------------------

15. This Guaranty is solely for the benefit of Lender, its successors and
assigns and is not intended to nor shall it be deemed to be for the benefit of
any third party, including, without limitation, Borrower. This Guaranty and all
obligations of Guarantor hereunder shall be binding upon the successors and
assigns of Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

 

16. If any provision of this Guaranty is unenforceable, the enforceability of
the other provisions shall not be affected and they shall remain in full force
and effect. Guarantor agrees to take such action and to sign such other
documents as may be appropriate to carry out the intent of this Guaranty. This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original.

 

17. LENDER, BY ACCEPTING THIS GUARANTY, AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY LENDER OR GUARANTOR AGAINST THE OTHER OR THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER AND/OR THE GUARANTOR BORROWER’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE GUARANTOR OF ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS A MATERIAL
INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, GUARANTOR AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY OF THE GUARANTOR AGAINST THE
OTHER OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF
THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTY OR ANY DOCUMENTS CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER
BY THE LENDER AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

 

18. Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred hereby without rendering this Guaranty, as it
relates to Guarantor, voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. Guarantor
agrees that the Obligations may at any time and from time to time exceed the
amount of the liability of Guarantor hereunder without impairing this Guaranty
or affecting the rights and remedies of Lender hereunder.

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

GUARANTOR:

JAMESON INNS, INC.,

a Georgia corporation

By:

 

/s/ Steven A. Curlee

--------------------------------------------------------------------------------

   

Steven A. Curlee, Vice President-Legal

 

STATE OF GEORGIA   )     ) SS. COUNTY OF DEKALB   )

 

The foregoing instrument was acknowledged before me on December 30, 2004 by
Steven A. Curlee, Vice President-Legal of JAMESON INNS, INC., a Georgia
corporation, on behalf of the corporation.

 

/s/ Sheila Michael-Shelor

--------------------------------------------------------------------------------

Notary Public

 

My Commission Expires:

 

October 9, 2006

--------------------------------------------------------------------------------

 

Contract No. 27006

GE No. 8004-0863

2720 Dawson Road

Albany, Georgia

 

87